Filed 11/21/13 P. v. Zavala CA6
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      SIXTH APPELLATE DISTRICT


THE PEOPLE,                                                          H036028
                                                                    (Santa Clara County
         Plaintiff and Respondent,                                   Super. Ct. No. CC813723)

         v.                                                                    ORDER

MARK ANDREW ZAVALA, et al.,

         Defendants and Appellants.



THE COURT:
         The above captioned opinion, which was filed on October 22, 2013, is hereby
modified as follows:
         On page 65, add the following language at the end of the first paragraph: For the
reasons discussed above with respect to the failure to give an accomplice instruction, we
do not believe the Chapman standard of review is applicable to this error. The
instructional errors related to accomplice testimony did not remove an element of an
offense from the jury's consideration (cf. Neder v. U.S. (1999) 527 U.S. 1, 8-15 [119
S. Ct. 1827]; People v. Flood (1999) 18 Cal. 4th 470, 491-492).
         On page 73, add the following after the last paragraph:
         Defendant Zavala joins in this argument.
      On page 99, delete the first sentence of section H and substitute in its place the
following: Each defendant joins in all appellate arguments made by the other defendants
insofar as those arguments would benefit him.
      There is no change in the judgment.
      The petition for rehearing is denied.




                                          ______________________________
                                          ELIA, J.




_____________________________
PREMO, Acting P. J.
Filed 10/22/13 (unmodified version)
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                  IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      SIXTH APPELLATE DISTRICT


THE PEOPLE,                                                          H036028
                                                                    (Santa Clara County
         Plaintiff and Respondent,                                   Super. Ct. No. CC813723)

         v.

MARK ANDREW ZAVALA, et al.,

         Defendants and Appellants.



         Following a jury trial, defendants Mark Andrew Zavala, Scott Alan Hensley, and
Jonathan David Rodriguez were convicted of three counts of robbery (counts one through
three) (Pen. Code, §§ 211-212.5, subd. (c))1 and defendants Zavala and Hensley were
also convicted of assault with a firearm (count four) (§ 245, subd. (a)(2)). For all of the
crimes of which defendants were convicted, the jury found true the criminal street gang
allegations (§ 186.22, subd. (b)(1)(C)). As to counts one through three, the jury found
true that defendant Zavala had personally and intentionally discharged a firearm
(§ 12022.53, subd. (c) and (b)) and that both defendants Hensley and Rodriguez were
principals in the offense and at least one principal personally and intentionally discharged
a firearm (§ 12022.53, subds. (c) and (e)(1).) The jury also found true that defendant


              1
                   All further statutory references are to the Penal Code unless otherwise
              stated.
Zavala had personally used a firearm in the commission of the assault (count four) within
the meaning of section 12022.5, subdivision (a).
       Defendant Hensley admitted a prior conviction within the meaning of Three
Strikes law (§§ 667, subd. (b)–(i), 1170.12), a prior serious felony conviction (§ 667,
subd. (a)), and two prior prison term allegations (§ 667, subd. (b)). Defendant Rodriguez
admitted a prior prison term allegation (§ 667, subd. (b)).
       The court sentenced defendant Zavala to a total prison term of 33 years, defendant
Hensley to a total prison term of 31 years, and defendant Rodriguez to a total prison term
of 22 years.
       Each of the defendants appeals and raises multiple contentions. We affirm the
judgments.
                                             I
                                    Procedural History
       By first amended information filed on January 15, 2010, defendants were charged
with committing three counts of second degree robbery (§§ 211-212.5) against three
victims, specifically Mitchell French (count one), Richard Dowdy (count two), and
Jeffrey McBee (count three), on or about July 23, 2008. Defendants Hensley and Zavala
were charged with committing an assault with a firearm upon Joseph Esquibel (§ 245,
subd. (a)(2)) on the same date (count four). The information contained gang and other
sentence enhancement allegations against defendants and a Three Strikes allegation
against defendant Hensley.
       Before trial, defendant Hensley filed in limine motions to exclude hearsay
evidence of prior offenses and activities allegedly connected to him and to bifurcate the
trial of the gang enhancement allegation (§ 186.22, subd. (b)). Defendant Zavala also
filed a motion in limine to exclude gang-related evidence on the ground that there was no
evidence the charged crimes were gang related or alternatively, to bifurcate the trial of
the gang enhancement allegations. Defendant Rodriquez's counsel joined in the other
defendants' motions. The court denied the motions to exclude gang evidence and to
bifurcate the trial.
       Defendant Zavala then filed a separate motion to exclude all references by
Sergeant Livingston, the prosecution's gang expert, to accusatory statements made by
Kyle Moneyhun and recited in Campbell Police Department reports because their
admission would violate his right to confrontation under the Sixth Amendment as set
forth in Crawford v. Washington (2004) 541 U.S. 36 [124 S. Ct. 1354] (Crawford) and
Davis v. Washington (2006) 547 U.S. 813 [126 S. Ct. 2266] (Davis).
       A jury was selected. Trial commenced on April 7, 2010.
       On April 8, 2010, toward the end of the testimony of French, one of the alleged
victims, an issue arose regarding his conduct in front of the jury while under oath as a
witness. The trial court separately spoke with two jurors, Jurors No. 9 and 5, excused
Juror No. 9, denied requests to excuse Juror No. 5 and Jurors No. 2, 3, and 6, and denied
motions for mistrial.
       On April 9, 2010, out of the presence of the jury, the trial court disallowed
Sergeant Livingston from testifying as to Moneyhun's statements.
       The jury returned guilty verdicts and true findings against all defendants.
                                             II
                                         Evidence
A. Prosecution's Case
       At trial, R.B., who was then 18 years old, testified that he had been a friend of
Kyle Moneyhun, whose street name was Ghost. Before the robbery, R.B. was living on
the streets and spending most of his time with Moneyhun. At that time, R.B. was
"kick[ing] it with northerners." Most of the people with whom he hung out were
affiliated with northerners.
       Earlier on the day of the robbery, R.B. and Moneyhun went to Michelle's house,
where they had been four or five times before, to drink. Everybody there was drinking.
R.B. drank beer and smoked a joint.
       While at Michelle's house, R.B. heard people "talking about doing a robbery."
One of the people was Mark, who had dark skin and a ponytail called a "chongo" at the
back of his head. R.B. had heard other people refer to Mark as "Little Savage."
       Moneyhun was the person who came up with the idea of robbing a marijuana
dealer named Mitch. Moneyhun had met Mitch through R.B. and both of them had
bought marijuana from Mitch, who sold it from his garage. R.B. knew that Mitch had a
safe, in which he kept his marijuana, in his garage. Around July 2008, R.B. was smoking
marijuana daily, sometimes more than once a day. R.B. did not want to be involved in
the robbery because Mitch was a "good drug dealer" and he wanted to continue buying
from him. He was also concerned that Mitch would be able to identify him.
       In addition to Mark, J-Dog, and Michelle were among those who "wanted in" on
the robbery. R.B. had met Mark and J-Dog once or twice before. Mark and Michelle had
an argument about her participation because "she had a little kid." Mark told Michelle
that she could not go and Michelle seemed upset. There was discussion about the need for
cars to get away. The plan was to call SJU, the San Jose United gang, to obtain one or
two cars for the robbery. Michelle was going to make that call to a friend. R.B. heard
talk about obtaining guns. Mark indicated that he was willing to shoot if he had to. Mark
left Michelle's house to get a gun.
       At some point, everybody else left Michelle's house. Moneyhun and R.B. went to
the light rail station. R.B. received a call from his friend Gabby, who lived next door to
Mitch, while they were waiting for the light rail. Gabby had been Moneyhun's girlfriend
for a while. Barrgan and Moneyhun took the light rail downtown, where they waited to
be picked up.
       The next day, R.B. and Moneyhun returned to Michelle's house. As they were
leaving, the police arrived and they were taken to the downtown Campbell Police
Department. R.B. was interviewed by an officer. He remembered telling officers that
someone named J-Dog had been part of the discussion. R.B. testified that he did not
want to be a snitch then and he did not want to be a snitch at trial.
       R.B. testified that he did not recognize Mark or J-Dog in court but R.B. also
remarked that the men looked different because their hair had grown out. At trial, R.B.
picked out Mark, who had been at Michelle's house, from a six-photograph lineup, which
was admitted into evidence. R.B. initially denied mentioning the name Peanut to police.
After looking at the transcript of his recorded police interview, R.B. acknowledged that it
appeared he had said Peanut was the person who would get the cars but he did not
remember saying so and he did not know Peanut.
       Jeffrey Allen McBee testified that, at roughly 6 p.m. on July 23, 2008, he was at
his friend Mitchell French's house on Jones Way in Campbell.2 French had a recording
studio in his detached garage. A male named Richard (also known as Oso) was there.
       Around 6 p.m., McBee left French's detached garage and walked to the street,
where he came upon four people, one woman and three men. It was a very bright
summer day. At trial, McBee had no doubt that the three defendants were the three men
in that group. McBee "got a strange vibe" from the group and asked, "What's happening,
guys?" McBee had known French since high school and he knew most of his friends but
he had not seen these individuals before.
       McBee followed the group, which had entered French's backyard unannounced.
McBee heard someone asking in a loud voice for Craig. McBee peered into the backyard
from the gate and saw French standing outside the doorway to the garage. The people in
the group were walking around the backyard, "checking out things," and asking for Craig.

          2
              For the sake of clarity, we will generally refer to Mitchell French as French
          and to Stephanie French, his wife, as Stephanie.
McBee estimated he was 15 to 20 feet from defendant Hensley and the others. French
was telling them that there was no Craig there and they needed to get out of his backyard.
         The group left the backyard and filed past McBee. McBee saw them head down
the sidewalk toward the next door neighbor's house. When McBee asked who those
people were, French said, " 'I have no idea who those guys were.' " McBee and Richard
remained with French in the garage.
         Sometime later, defendant Zavala, who McBee described as Hispanic, stepped into
the garage, signaled them to be quiet by putting his finger to his lips, and pulled out a
revolver, which "looked like a snub nose .38 caliber pistol." Richard hit the deck and lay
down. Defendant Zavala ordered McBee to get down on the ground but McBee was
paralyzed in fear. Defendant Hensley entered the doorway and blocked the exit. Hensley
was holding a pistol and pointed it at French. Someone commanded McBee to " 'put his
stuff out on the table.' " McBee complied and put his cell phone on an electrical spool
table.
         Defendant Zavala said to McBee, "Get the fuck down or I'll blow your fucking
head off." He said it a couple of times in an angry and frantic voice and moved closer
before McBee, who was in shock, lay down. Defendant Hensley, whom McBee
described as white, was shouting orders at French.
         McBee heard defendant Zavala tell defendant Hensley, "Watch those mother
fuckers." Defendant Hensley said, "I got these mother fuckers. Don't worry. Just get
going with the money." Defendant Hensley put his knee in McBee's back and put his gun
to McBee's head.
         Out of the corner of his eye, McBee could see that defendant Zavala had his gun
on French, who was standing. French appeared terrified. Defendant Zavala was striking
French with a gun, swearing, and shouting commands at him to open his safe.
         McBee could hear, but could not see, the safe being opened. McBee heard a
conversation between defendant Zavala and French regarding a second safe. French
indicated that the safe was not his and he did not know the combination. Zavala or
Hensley said to the other to make sure to take everything. McBee heard some rustling
around in the room and then felt hands going through his pockets.
       The victims were told to stay down and count to 100. Out of the corner of his eye,
McBee saw someone grab a guitar.
       When the victims got up, they found that a bass guitar and electric guitar were
missing and the safe was wide open. McBee had lost a small amount of cash and some
medical marijuana that had been taken from his pocket.
       When the police arrived, McBee provided descriptions of the robbers. At trial,
McBee testified that he definitely remembered defendant Hensley's and defendant
Zavala's faces and the tattoos on Hensley's neck. McBee identified them as two of the
group that had been there before the robbery.
       Defendant Zavala's haircut at trial was different from the haircut he had during the
robbery. At the time of the robbery, defendant Zavala had a "homey cut," which McBee
described as "a shaved head with a bun in the back and a little ponytail going down the
back of the neck." McBee described the second robber, whom he identified as defendant
Hensley, as Caucasian or white, in his late 20's or early 30's, between five foot, 10 inches
to six feet tall, and about 180 pounds, with a tattoo on his neck.
       McBee admitted at trial that, during the afternoon before the robbery, he had
smoked approximately half of a marijuana cigarette. He had previously told police and
testified that medication, by which he had meant marijuana, had been stolen from him
during the robbery. R.B. indicated that French and he were medical marijuana patients.
       McBee had reported to police that, on the day before the robbery, he had seen a
suspicious person hanging out at the corner of Jones Way and Smith. He later learned
that the person was Ghost.
       McBee was shown multiple photographic lineups on different days by different
officers. McBee believed that Richard Dowdy (Oso) was involved in the robbery
because he told McBee that he was not going to identify people that he recognized from
the incident.
       Stephanie French testified that Mitchell French was her husband and they had two
children. On the date of the robbery, her family resided at 835 Jones Way in Campbell
and she and their children were at home. Her husband had two friends visiting, Jeff
McBee and a man they knew as Oso, and the three men were in their detached garage.
They had known McBee for about 10 years and he was a good friend of her husband.
       At about 6 p.m. that day, three men and a woman entered through a side gate and
came to Stephanie's open back door. The woman asked for someone named Craig.
Stephanie told them no Craig lived there. Her husband came out of the garage and asked,
" 'Who are you? What are doing in my backyard.' " She heard someone respond, "You
don't know who you're messing with." Stephanie subsequently put her head back out and
asked if everything was okay; French indicated they had left. At trial, Stephanie
recognized defendant Hensley; she was certain that he was one of the people at her back
door. She indicated the other males may have been Hispanic.
       Stephanie knew that her husband had a safe in the garage. The safe contained over
$1,000. According to her, French's friend had asked him to keep another safe for a month
or two. Stephanie acknowledged that French was a medical marijuana patient. She
denied having any knowledge that he sometimes sold marijuana from the garage.
       French and McBee subsequently came into the house; French told Stephanie that
they had just been robbed. Somebody called 911. The police arrived and separately
interviewed each of them. Stephanie gave police a description of the person whom she
identified at trial as defendant Hensley.
       Wells French, who goes by the name Mitchell, testified. On July 23, 2008, he
came out of his garage and saw a woman and some men whom he did not recognize in
his backyard. They asked about a person named Craig and he told them a Craig did not
live there. The female said, " 'You don't know who you're fucking with." They left
through the gate.
       French returned to the garage. At about 6 o'clock, French was in the garage with
McBee and Oso. French acknowledged that he had smoked a little marijuana and had
drunk a few beers.
       When the incident began, the first thing French saw was a gun. He later described
it to police as a snub-nose .38. The gun was pointed at his face and he was told to get
down. Both his safe and a friend's safe were there. French was ordered to open his safe,
which was "kind of hidden, but not fully." It contained "some pot and a lot of cash." He
was struck in the back of the left knee and in his mouth. French subsequently told the
officers that he was pistol whipped. When asked whether he was scared, French said,
"Absolutely."
       In addition, French's Motley Crue wallet was taken from his person and two
guitars were taken from the garage, which was thrashed. He was on the ground during
most of the incident. He heard them talking. He remembered being told to count to 100.
       At trial, he said that he could not be 100 percent sure that anyone in the courtroom
was in his backyard that day. French testified that he could not remember what the
person holding the gun to his face looked like. He indicated that the incident happened
very quickly. He gave descriptions to police after the incident and, at trial, he confirmed
that he told the police the truth and the event was then fresh in his recollection. French
recalled describing one person as a white adult male, about six feet tall, and about 180
pounds and with a tattoo on the right side of his neck.
       French denied telling an officer that he received a death threat on his cell phone or
that he was hiding out at a friend's house because he was scared for his life. He admitted
repeatedly telling the prosecutor that he did not want to come to court and he was scared
for himself and his family.
       On cross-examination, French testified that he did not believe Oso had anything to
do with setting up the robbery. French had known McBee since he was "a little kid" and
he was 39 years old at the time of trial. French and McBee both had medical marijuana
licenses; they smoked marijuana together.
       French acknowledged sometimes keeping marijuana in his safe but he claimed that
he ordinarily kept the money paid for using his recording equipment in it. He thought he
had $800 to $1200 in the safe at the time he was robbed. He admitted that he had
marijuana growing in his backyard.
       French knew Ghost and he admitted giving marijuana to Ghose. French denied
ever selling marijuana.
       French indicated that the descriptions that he had given police were of the people
he had seen in his backyard, not the robbers.
       On redirect examination, French confirmed that he was 60 percent sure that
defendants Hensley and Zavala were the people that held him at gunpoint in his garage.
On recross-examination, French recalled that, about a year earlier, he was asked whether
anybody in court had come to his garage that day and he testified that he could not "make
100 percent identity" and none of the people looked familiar to him.3
       Richard Dowdy, who testified under a grant of use immunity, indicated that he did
not want to be labeled a snitch. In July 2008, Dowdy was hanging out in French's
detached garage located in the City of Campbell. McBee was there as well; they were
playing music and drinking beer. Dowdy looked toward the door, saw a snub-nose
revolver pointed at his face, and he immediately went to the ground. Dowdy had a prior
robbery conviction and he knew the routine. He claimed that he kept his face down until
the robbers left and he was not able to identify anyone.




         3
              French testified at the preliminary examination on April 1, 2009.
        Dowdy heard people talking to French; French was "making little noises like he's
getting beat up." At some point, Dowdy was instructed to count to 100. Dowdy lost a
cell phone, his car keys, and his wallet containing one dollar in the robbery.
        Dowdy knew that French had a safe in the garage and there was another safe that
belonged to one of French's friends in the garage. He described them as being in plain
view.
        Dowdy remembered talking to an officer shortly after the robbery. He indicated
that he subsequently spoke with a detective, who treated him as a suspect and executed a
parole search of his house.
        Maria Elena Vasquez lived at 845 Jones Way at the corner of Smith Avenue. She
testified that at around 6 o'clock in the evening on a day in July 2008, she saw her
nephew, defendant Rodriguez, whom she identified at trial, outside her house and then he
knocked on the door. Defendant Rodriguez told her that he had been dropped off. He
was in her house for about five minutes and then he said he was leaving. At trial, she
could not remember if she had seen him getting into a car. After she read the police
report, she stated that he left in a car.
        About 25 to 30 minutes later, looking out her south facing window, Vasquez saw a
black Lexus stopped near the corner of Smith Avenue and Jones Way. Vaquez saw
defendant Rodriguez standing on the street corner and looking around. Vasquez also saw
a different nephew, Joseph, who was about 37 years old, getting out of a truck parked
near the corner of Smith and Jones. She denied that she told officers that she saw what
happened next but she admitted telling officers that she was looking out the south
window of her house.
        Vasquez acknowledged seeing two people run across the grass in front of her
house toward Smith Avenue and defendant Rodriguez. She could not recall giving
descriptions to police. A portion of the police report was read into the record: "Maria
described S-3 as Hispanic male adult with a long ponytail on the back of his head. S-2
was described as a white male adult." Vasquez then recalled that the two people, a white
male and a dark male, were running toward Smith Avenue and defendant Rodriguez and
one had a guitar.
       At trial, Vasquez initially could not recall telling an officer that she saw Joseph
start running toward the Lexus but she later remembered that she had told the officers
that information. Vasquez testified that she saw Joseph screaming and running toward
Smith Avenue and the black Lexus when he was "going after the guys."
       Vasquez saw defendant Rodriguez run from the corner toward the Lexus, but she
claimed that she did not see defendant Rodriguez get into the Lexus. Vasquez could not
recall telling an officer that she saw them loading property into the vehicle or she saw
defendant Rodriguez get into the vehicle's back seat. Another portion of the police report
was read into the record: "Maria said she was looking out of a window on the south side
of her house and observed S-2 and S-3 loading the property into the vehicle."
       Vasquez denied telling officers that she saw a person on the passenger side of the
vehicle pull out a gun and shoot at Joseph. She saw the black Lexus drive away.
       About 10 to 15 minutes after the incident, Vasquez received a call from defendant
Rodriguez.
       Vasquez said that she remembered being shown photographs by police but she had
been unable to identify a photograph of either the driver or front seat passenger of the
black Lexus.
       Gabriella Vasquez4 testified. She lived at 845 Jones Way, which was on the
corner of Smith Avenue. Mitch and his family lived next door.
       Gabriella admitted that, on the night of the incident, she told police officers that
she was scared to talk to them. She also confirmed that the police had come to her house


         4
            To differentiate her from Maria Vasquez, we will generally refer to
         Gabriella Vasquez as Gabriella.
and told her that she had to testify; she had told police that she was scared to testify and
she did not want to be a snitch. She testified that she did not want to be a snitch.
       Gabriella identified defendant Rodriguez in court and confirmed that he was a
relative. At first, Gabriella could not remember that, on July 23, 2008, her attention was
drawn to four or five people walking toward the backyard of the house next door. She
denied seeing defendant Rodriguez walk to the next door neighbor's backyard. She
admitted talking to a police officer on the night of the incident but she denied saying that
she saw defendant Rodriguez walking toward that backyard with others. She could not
remember telling police that she saw a male with a braided ponytail and shaved head, a
white male with curly hair and glasses, defendant Rodriguez, and a female go to the
backyard next door.
       Gabriella recalled that defendant Rodriguez came to her home, visited, and left.
She claimed that he was in her house about 30 minutes and she could not remember
telling officers that he had been there for five to 10 minutes. She had been surprised to
see defendant Rodriguez because she had not seen him for a year or two.
       Gabriella did not remember telling an officer that she had seen "a black-colored,
four door car, possibly a Pontiac." She acknowledged that a car drove away but indicated
that she did not see the people with whom defendant Rodriguez left. She thought she
might have told a police officer that they returned 30 minutes later.
       Gabriella did not recall telling officers that she had seen defendant Rodriguez on
the corner and denied saying that she had seen him run over to the car and get into the
back seat. Gabriella did recall hearing her mother, who was at the window, say, "Oh,
that's fucked up," and then going to the window herself. Gabriella saw her cousin Joe
saying something and then being shot at. She heard the gunshot. She could not recall
telling police that "the guy with the ponytail shot at him." She explained that a "chongo"
was "a ponytail in the back of the head with no hair around it." After reviewing a
transcript of her interview with police, Gabriella conceded that the interviewing officer
had asked the length of the ponytail and she had indicated about six inches.
       Although Gabriella could not remember telling the police many things at trial, she
indicated that, on the evening of the incident, she had tried to tell the officers everything
that she had seen.
       On cross-examination, Gabriella remembered seeing a male with a ponytail and an
otherwise shaven head, a male with brown, curly hair, defendant Rodriguez, and a
female. She could not recall seeing a fifth person, specifically an older, more heavyset
male wearing a white Raiders jersey. When asked where she was when she saw people
walk toward Mitch's house, she indicated she was in the living room of her house looking
out a window facing Jones Way. She also remembered the male with curly brown hair
driving away in the car that had been parked on Smith Avenue facing west.
       Gabriella knew Moneyhun and confirmed that he was known as Ghost. Around
the time of the robbery, Moneyhun was coming over to her house and hanging around
with her. She denied seeing Moneyhun go to Mitch's house and come back with
marijuana but she admitted knowing that Mitch had marijuana.
       Joseph Ramon Esquibel5 testified. On the night of the incident, Esquibel was
returning to his home at 845 Jones Way, which was on the corner. When Esquibel drove
up to his house, he saw a male, who he has since learned is related to him, standing on the
corner. As Esquibel was walking toward his house, he saw two males, whom he had
never seen before, coming from the house of his next-door neighbor Mitch and running
across his lawn toward Smith Avenue. They passed within a couple feet of him. They
had guitars and a tin can in their hands. Esquibel told the two, " 'This is not going to
happen,' " by which he meant "robbing his neighbor." He told the people in his house to


          5
             Our references to "Esquibel" are to witness Joseph Esquibel, not Victor
          Esquibel.
call 911. The two men went to a dark-colored vehicle facing westbound on Smith and
jumped in.
       Esquibel was on the sidewalk about five feet from the vehicle. The passenger
pulled out a gun and Esquibel was scared that he was going to be shot. The passenger
pointed the gun slightly away from Esquibel and fired. The bullet hit one of the rocks on
the side of Esquibel's house and a piece of rock hit Esquibel in the face. Esquibel started
running. He ran to the front of his house and then went to check on Mitch.
       At trial, Esquibel could not recall telling the police many things or providing
particular descriptions of the driver and passenger. He could not recall telling officers
that the person standing on the corner appeared to be a lookout. Esquibel acknowledged
that he had heard that his cousin, Victor Esquibel, was a category three member of the
Nuestra Familia. Esquibel could not identify anyone in court but he acknowledged that
on the night of the incident he gave descriptions of the two people who ran past him to
police. Esquibel stated that he had told the truth to the police to the best of his ability and
the incident was then fresher in his recollection than it was at trial. He remembered that
the day after the incident he identified the shooter from a photographic lineup shown to
him by an officer.
       Esquibel testified that he told the truth to the best of his ability at the preliminary
examination. His prior testimony regarding the heights of the driver and passenger was
read into evidence.
       Brian Sessions, an officer with the City of Campbell Police Department, testified.
He was the first officer to arrive at Jones Way on July 23, 2008.
       The first person with whom Officer Sessions made contact was Esquibel.
Esquibel told Officer Sessions that he saw a white male and a Hispanic male running
from his neighbor's house; they were carrying guitars. Esquibel told them to stop but
they continued running. Esquibel gave descriptions of the two men. A salient feature of
the white male was a visible tattoo on his upper chest; he was about five feet, 10 or 11
inches tall and had a thin build. The Hispanic male had a dark complexion and a braided
ponytail.
       Officer Sessions was told by Esquibel about an individual standing on the corner
of Smith and Jones. Esquibel referred to him as "a lookout" and described him as a thin
Hispanic male, five feet, four inches tall, approximately 22 years of age, who was
wearing a black and white hat.
       The officer said that Esquibel reportedly yelled into the house for his mother to
write down the license plate. The man on the corner ran to the black Lexus, grabbed its
rear license plate and, Esquibel believed, pulled the plate off the car. That individual then
got into the back seat. The white male got into the driver's seat and the male with the
ponytail got into the right, front seat of the black Lexus.
       As Esquibel approached the vehicle, the white male told the front seat passenger,
" 'Cap the mother fucker.' " The front seat passenger had pointed a black, snub-nose
revolver at him and said something to the effect, " 'I'm going to fucking cap you,' or, 'I'm
going to blast you[.]' " Esquibel feared he was going to be shot and backed up. The front
seat passenger with a ponytail had turned the gun slightly and fired a shot in Esquibel's
direction.
       Officer Sessions also interviewed Richard Dowdy. Dowdy told him that he
believed there had been two robbers because he heard them talking to each other but he
had seen only the pistol pointed at him. He heard one tell the other, "Take everything
you touch." He described the gun as a black, .38 caliber, snub-nose revolver.
       Officer Sessions also spoke with McBee. McBee described the four people who
had walked up to French's residence before the robbery: (1) a Hispanic male, (2) a white
male in his late 20s, approximately 180 pounds, about five feet, 10 inches to six feet tall,
with tattoos on his neck, (3) a Hispanic male adult, possibly with Pacific Islander heritage
as well, with a dark ponytail and shaved head, and (4) a Hispanic female. McBee
indicated that, during the robbery, the robber with the ponytail took money and some
marijuana out of his pocket while he was lying on the garage floor.
       Spencer Billman, a police officer with the Campbell Police Department, responded
to 835 Jones Way at about 6:30 p.m. on July 23, 2008. He interviewed Stephanie French,
who described four individuals who had come to her home that day. She stated that two
of them were "possibly Mexican guys." A third was a white male adult, approximately
six feet, one inch tall, with a thin build and a "snaggle tooth," in his late 20s. The fourth
person was a Hispanic female adult in her late 20s.
       From French, Officer Billman obtained descriptions of four individuals who had
entered his backyard. French described a Hispanic male adult, a white male adult about
six feet tall with tattoos on his neck, a black or Hispanic mixed race male adult who had a
braided ponytail of dark brown or black hair and an otherwise shaved head, and a
Hispanic female adult.
       Officer Billman was told by French that two of the original four had returned. The
male with the ponytail had a handgun, a black snub-nose revolver, which he pointed at
French. That person demanded to know the location of French's safe; he pushed French
to the floor and pointed the gun at French's head. That person again asked about the
location of the safe and pistol-whipped the right side of French's face. French opened the
safe and the person stated, " 'Grab everything you can.' "
       Carlos Guerrero testified that in July 2008, he was a police officer with the City of
Campbell. On the night of the Jones Way robbery, Officer Guerrero interviewed
Gabriella Vasquez. Gabriella indicated that she was scared to talk with him because her
cousin was one of the suspects and she did not want to be a snitch. She indicated that her
cousin and the people he hung out with were gang members.
       Gabriella told Officer Guerrero that she had seen her cousin, defendant Rodriguez,
passing by her house and then standing with others in the driveway of her next-door
neighbor. She thought it was a group of about five people. In addition to defendant
Rodriguez, she had described a male with a braided ponytail and an otherwise shaved
head, a white male with curly hair and glasses, a Hispanic female about 17 or 18 years
old, and an older, stocky Mexican male wearing a white Raiders jersey. She said that she
saw the male with the braided ponytail and the male with the curly hair and glasses enter
her next door neighbor's backyard and then come out after a very short time. The group
began moving back toward her house. Defendant Rodriquez broke off from the group, he
went to her front door, and he spoke to her very briefly. The rest of the group entered a
black vehicle parked to the side of her house on the corner of Smith and Jones. The black
car drove into the court on Jones Way and circled to the front of her house and yelled for
defendant Rodriguez. He told Gabriella that he had to go, went to the car, and got into its
back seat. Gabriella described the driver as having a light complexion, glasses, and curly
brown hair. He had a tattoo on his upper chest and possibly on his right forearm. She
told the officer that he looked "like a nerd" and the other males looked like gang
members.
       Officer Guerrero was told by Gabriella that, about 30 minutes later, she again saw
a black vehicle. She heard the vehicle's driver say, "Cap that fool." She heard a gunshot.
       A short time after the robbery, most likely the next day, Officer Guerrero
interviewed R.B. R.B. and Moneyhun were together when Officer Guerrero picked them
up at Michelle Stojkovic's house on the day after the robbery. The officer was under the
impression they had a close relationship.
       R.B. said that, on July 23, while he was at Michelle Stojkovic's house, there was
talk about robbing someone who lived off Virginia. The intersection of Jones Way and
Smith is approximately a half block off Virginia. R.B. indicated to him that Moneyhun
and he were merely smoking and listening to the discussion. He thought J-Dog was there
and Mark and J-Dog were "the main leaders of the conversation." R.B. did not tell the
officer that it was Moneyhun's idea to target French.
       The officer testified that R.B. had reported that Mark and J-Dog talked about
being desperate for money and drugs. Mark had said they needed some stolen cars to do
the robbery. R.B. believed that two cars were going to be used in the robbery; he heard
that Peanut from SJU was "the person who was going to come up with the cars." R.B.
indicated there was an exchange in which Michelle said that she wanted to be involved
but Mark told Michelle that she could not be involved in the robbery. Mark had a
ponytail at the back of his otherwise shaven head, which R.B. referred to as a "chongo,"
which is Spanish for ponytail.
       According to Officer Guerrero, R.B. indicated that he did not participate in the
robbery because the proposed victim was his marijuana dealer, whom he knew
personally, and he wanted to buy marijuana from French in the future. He told Officer
Guerrero that he liked French and knew French had a family. R.B. explained that he did
not warn French because he was afraid of retaliation and he did not want to get involved.
He later backtracked, claiming that he really did not know French was the target.
       R.B. told Officer Guerrero that, after leaving Michelle's house, Moneyhun and he
had walked to the Campbell light rail station to take the light rail to the Discovery
Museum. R.B. informed the officer that at 6:06 p.m., after reaching the light rail station,
he received a call from Gabriella Vasquez and learned of the robbery and the gunshot.
       Officer Guerrero showed photographic lineups to a number of individuals. French
identified a photograph of Michelle Stojkovic as the suspect female and rated his
certainty as eight or nine on a scale of 10. McBee was not able to identify her. French,
McBee, and Dowdy did not identify defendant Rodriquez in a photographic lineup
containing his photograph.
       Natalie Gedman testified that she had met a person by the name of Peanut through
acquaintances and seen him a handful of times before July 22, 2008. In court, Gedman
identified defendant Hensley as Peanut. One night he came to her house and asked to
borrow her car and she gave him permission to use it. She claimed her car was gone for
about 24 hours.
       At about 6:45 on July 23, 2008, Gedman received a telephone call from an
unknown male from a private number telling her that her car would be parked outside.
She opened the front door and discovered her keys were on a table on the front porch; her
car was outside. She denied noticing that anything was wrong with her car.
       At some point, Campbell police officers came to Gedman's house and asked her if
she drove a black Lexus. She told them she did. She remembered telling the officers that
she had lent her car to Peanut. She acknowledged that the police mentioned the license
plate cover. She denied having any recollection that a coworker had pointed out to her
that the vehicle's license plate frame was bent.
       The following day, an officer returned with a photographic lineup. She looked at
six photographs and picked out a person whom she said looked like Peanut but his hair
seemed different.
       Tom Rogers testified that he had been a Campbell police officer for 19 years at the
time of trial. He was the primary investigating officer assigned to the case.
       On the night of July 23, 2008, Officer Rogers spoke with Maria Vasquez and
recorded their conversation. Vasquez reported observing, from inside her house, a
vehicle pull up. Her nephew defendant Rodriquez came to the door and they talked.
After leaving her house, defendant Rodriguez had entered a black Lexus vehicle with
chrome rims and the car had driven away. The vehicle had contained three males and
one female.
       Officer Rogers was told by Vasquez that the vehicle returned about 30 minutes
later. Two individuals, who Vasquez described as a Hispanic male with a long ponytail
in the back of his head and a white male, started walking toward 835 Jones Way.
Looking out from the front doorway, she later noticed them running back toward the
vehicle with some property. She moved to the window. She saw the two men putting the
property into the car. Defendant Rodriguez, who had been standing in front of her house,
ran to the vehicle and got into the rear seat. She saw the male with the ponytail pull out a
gun and fire one bullet in the direction of Esquibel. Officer Rogers had gone to the
location and seen where the bullet had struck. It was the officer's impression that
Vasquez was attempting in good faith to cooperate with the police investigation.
       The next day, July 24, 2008, Officer Rogers picked up Esquibel and McBee and
took them to view Moneyhun at another location where he was being held by detectives.
During the field showup, Esquibel recognized Moneyhun and said, "That's Ghost." He
said Moneyhun was not present during the robbery but Moneyhun had been at French's
house a few days earlier. McBee did not recognize Moneyhun.
       At about 4 o'clock on July 24, 2008, Officer Rogers showed a photographic lineup
containing a photograph of defendant Zavala to Esquibel. Esquibel identified defendant
Zavala as the person who had shot at him.
       The next day, July 25, 2008, Officer Rogers contacted French at another person's
house. French would not come out to the living room; he was in a back bedroom with the
light turned off. The officer went to the bedroom and was able to convince French to turn
on the light so they could talk. French explained that "he was scared for his life and he
didn't want to stay home." French said that a death threat had been left in his cell phone's
voice mail: "You're dead. We're coming after you."
       Officer Rogers showed French the same lineup containing defendant Zavala's
photograph. French stopped at defendant Zavala's photograph and said, "I think that's
him. The face looks the same." French identified him as the person who entered his
garage and pointed a gun at him.
       Officer Rogers learned from speaking to other officers and witnesses that French
was a marijuana dealer and he was known to have safes in his garage.
        On July 29, 2008, Officer Rogers showed a photographic lineup containing a
photograph of defendant Hensley to McBee. McBee made a positive identification of
Hensley.
        Officer Rogers also showed a photographic lineup containing a photograph of
defendant Hensley to Esquibel, but he was unable to identify the defendant. Officer
Roger also showed a photographic lineup containing a photograph of defendant
Rodriguez to Esquibel but Esquibel did not identify anyone.
        At some point, Officer Rogers spoke to Michelle Stojkovic, who admitted to him
that she went to French's house. She gave an innocent explanation for her presence. She
said that she did not know anything about a proposed robbery.
        Officer Rogers testified that defendant Hensley was arrested late on July 31, 2008
or in the early morning hours of August 1, 2008. The officer learned that defendant
Zavala had surrendered to the Campbell Police Department on the morning of August 1,
2008.
        On August 6, 2008, Officer Rogers showed French a lineup containing a
photograph of defendant Hensley. French was unable to make an identification.
        Officer Rogers also questioned Dowdy that day. McBee had shared his suspicion
that Dowdy had been involved with the robbery because Dowdy told McBee that he was
not identifying people whom he recognized in lineups because those people would be his
"homies" if he "went away." When confronted, Dowdy told Officer Rogers that he was
not going to snitch because that would be a death sentence for him in prison. Dowdy said
he did not want anything to do with the case.
        In the course of the investigation, Officer Rogers received information that the
suspect vehicle, a black Lexus with chrome rims, may belong to defendant Hensley's
girlfriend who lived off Branham Lane near Camden Avenue. On August 6, 2008,
Officer Rogers located a black Lexus in that neighborhood in a carport; he noted that its
rear license plate was bent up. The officer ran a registration check on the vehicle and
obtained the name and address of the person to whom the vehicle was registered. Officer
Rogers went to the particular unit and Gedman answered the door. Gedman's boyfriend,
to whom the vehicle was registered, was already in custody and she was driving the car.
She denied knowing the suspects and denied loaning her car to anyone.
       The next day, officers conducted a probation search of Gedman's apartment. This
time, Gedman told Officer Rogers that she had loaned the vehicle to Peanut on July 22
and then received a phone call about the vehicle at about 6:45 on July 23. A coworker
had pointed out the bent license plate to her. Officer Rogers and another detective
searched the vehicle. Dowdy's DMV medical examiner's certificate was found between
the center console and the passenger seat.
       Under the authority of a search warrant, Officer Rogers examined text messages
sent from defendant Hensley's cell phone. A message sent at approximately 4:04 p.m. on
July 22, 2008, said, "[K]eep this to yourself, but I'm pushing against Northern Riders.
Two hella fools tried to claim the title but they don't want to live the life." Several
minutes later, he sent the message: "I got my own squad called WAR, Warriors and
Riders, and we don't accept PCs, period, no rats, no pussies." At approximately 11:20
p.m. on July 22, 2008, defendant Hensley sent the message: "I got my Lexo and I'm
mobile, solo. Can we meet?"
       Dan Livingston, a sergeant with the City of Campbell, whom the court recognized
as an expert with respect to Norteno criminal street gangs and street gangs in general,
provided background information on the Nuestra Familia (NF) and Nortenos. Norteno
street gangs emulate the NF and identify with the color red, the number 14, and the letter
"N." Sureno street gangs identify with the color blue, the number 13, and the letter "M"
for Mexican Mafia, which is basically their parent group. The Nortenos war with the
Surenos on the streets.
       Sergeant Livingston testified that the Shalu Gardens (SLG) gang has
approximately 20 members, is an ongoing organization, and associates with northerners
and it shares their common signs and symbols. The focal area of the gang is the
"Nido/Adler area of Campbell off Winchester." The gang claims the City of Campbell as
their territory and it had committed assaults throughout the city. When asked about the
primary activities of the gang, the sergeant indicated that the gang had been involved in
the sale of marijuana and methamphetamine, assault with a deadly weapon, auto theft,
and robbery. His opinion about the gang's primary activities was based on prior arrests
and investigations, conversations with crime victims and witnesses, and criminal histories
of active members of the gang.
       Sergeant Livingston estimated that he personally had been in contact with at least
10 separate Shalu Garden gang members. He identified those persons as gang members
based on their tattoos, talking with them, observing their associates, and talking with
victims and community members.
       In Sergeant Livingston's opinion, the robbery was committed for the benefit of, at
the direction of, and in association with the Shalu Gardens criminal street gang. That
opinion was based on his review of the facts of the case, including the persons present at
the planning stage, those "people who assisted along the way," and the manner in which
the crime had been planned and carried out. The sergeant indicated that his opinion
partially rested on the fact that the two primary people planning the crime, defendants
Zavala and Rodriguez, were influential members of the Shalu Garden gang. This
information was based upon "prior contacts, speaking with other people, reviewing police
reports."
       In his opinion, everybody else present during the planning stage was either a
Norteno gang member or an associate. He believed that R.B. associated with Norteno
gangs, Moneyhun was a Norteno gang member, Michelle Stojkovic was a Norteno gang
associate.
        Sergeant Livingston testified about two "pattern" offenses, one occurring on
March 21, 2008 and another occurring on June 5, 2007. Certified copies of two
conviction packages were admitted into evidence.
        The March 21, 2008 offense was an assault involving four suspects at an
elementary school. The victim was chased by the suspects and one of the suspects yelled,
"Shalu," during the assault. Sergeant Livingston indicated that shouting out the name of
one's gang during commission of a crime credits the gang, intimidates and scares the
victim, and earns the gang and its member respect in the gang community. A gang
member gains credibility through assaulting people, committing certain crimes, engaging
in displays of violence and having lots of money from drug sales.
        The June 5, 2007 crime involved three males in a car that approached a male
walking in the area of 238 Curtner. Two men got out of the car. One of them, Rigoberto
Patino, an SLG member, struck the male victim with a cane or stick and the other man
called the victim a "scrap," a derogatory term for a Sureno gang member. When the
victim tried to get away, the car ran over him and he was injured.
        The sergeant explained that anyone who cooperates with police risks being labeled
a snitch and being physically assaulted or worse. A community member that reports
gang crimes may be terrorized or harassed by gang members.
        In reaching his opinion that the crime was for the benefit of a criminal street gang,
Sergeant Livingston also took into consideration the fact that they called on members of
the Norteno San Jose Unidos to provide transportation for the robbery. He explained that
"[o]ftentimes Norteno gangs will commit crimes with other Norteno gangs" and "tend to
associate with each other, based on going into custody, family relationships, [and] going
to school." The sergeant also considered the statement that was made during planning, "I
have no problem shooting somebody if I need to." He stated a person is "not going to
garner much respect in the gang community" if the person is "squeamish about using a
gun . . . ."
       The sergeant's opinion was also buttressed by the fact the target of the robbery was
a drug dealer. Gangs are involved with the sale of controlled substances and oftentimes
know who is holding quantities of drugs. A targeted drug dealer is less likely to call or
cooperate with police because the victim is himself committing a crime and because the
victim may fear the gang members.
       With respect to defendant Rodriguez's gang affiliation, Sergeant Livingston
testified that defendant Rodriguez has four dots tattooed across the knuckles of his left
hand. Defendant Rodriguez's moniker or street name, which is J-Dog, is tattooed on his
right arm. The defendant "has an 'S' on his right forearm and a 'J' on his left, which
stands for San Jose." The sergeant viewed the defendant Rodriguez's "MySpace" page
and saw a photo of defendant with other gang members in which the defendant is holding
up a "W" with his fingers, which indicates West Side San Jose. There was also a picture
of him with Camilo Parra, an SLG member, who is holding up a "W" with his right hand.
Defendant Rodriguez's "MySpace" page features the "gangster's prayer" on a red
background. In the "about me" space, he talked "about the gang lifestyle and the
Nido/Adler area." There is a picture of a handgun with several rounds of ammunition
next to it and another picture of a bag of marijuana with the caption, "The more you
smoke, the more . . . I make."
       Sergeant Livingston testified to a number of incidents indicating gang
membership. On March 25, 2002, the San Jose Police Department became involved in an
incident reportedly involving defendant Rodriguez. Defendant Rodriguez and another
male had fought. Four days earlier, defendant Rodriguez challenged the male to fight
after approaching and asking him what gang he was in and telling him that he, defendant
Rodriguez, was in the West Side Mob. The West Side Mob is one of the larger Norteno
gangs on the west side of San Jose.
       In another reported incident, which occurred September 13, 2003, defendant
Rodriguez, who at that time had the four dots tattooed on his knuckles and his moniker
tattooed on his arm and was wearing a red shirt, attacked a Sureno affiliate and punched
and kicked him. An hour earlier, defendant Rodrieguez had called the victim a "scrapa,"
a derogatory term for a Sureno. The San Jose Police Department report described
defendant Rodriguez as "a known affiliate with a Norteno gang."
       During a January 25, 2004 contact between defendant Rodriguez and the San Jose
Police Department, the defendant had a steak knife concealed in a pocket and a red rag in
his rear pocket, and he claimed to be a Norteno. Defendant Rodriguez had explained that
the knife was for his protection and "it's a rough neighborhood."
       After a gang-related fight at Prospect High School on March 31, 2004, a vehicle in
which defendant Rodriguez was a passenger was stopped by the San Jose police. When
defendant Rodriguez was contacted, he indicated his Norteno gang affiliation. The driver
was arrested for bringing a knife onto campus.
       On August 19, 2005, defendant Rodriguez was contacted by Campbell police in
the area of Nido and Adler behind 620 Nello, where defendant Zavala lived in unit one
and Rigoberto Patino lived in unit four. In his pockets, defendant Rodriguez had a knife
wrapped in a red bandana, a steak knife, and two large rocks. The previous night there
had been a large fight in that vicinity involving the discharge of a gun. Officers had
found a black SJ hat, a San Jose Sharks hat, and a bat in the street. Norteno gang
members identify with the San Jose Sharks hockey team.
       On November 19, 2005, the Campbell police received a report of a disturbance at
a large apartment complex on Nido in the area of Nido and Adler and a complaint that the
manager was being harassed by a large group. Officers, including Sergeant Livingston,
responded. A large group walking away from the location was contacted. Some were
dressed in gang clothing. Defendant Rodriguez was wearing a red jersey and a red and
black Huelga bird hat; the Huelga bird is a common sign of Nortenos. He had a
motorcycle chain. Defendant Rodriguez's brother was wearing a red shirt under a red
sweatshirt. Defendant Zavala was wearing a San Jose Sharks jersey. Victor Hernandez,
a known SLG member, had a red bandana hanging out of his pocket. Ronald Delgado, a
known SLG member, was wearing a black and white SL hat for Shalu and other members
were either wearing red or black and white. Shalu members wear black and white when
they do not want to draw a lot of attention to themselves. Sergeant Livingston spoke to
Robert Denavario, a known SLG associate, who said all males with him were SLG
members. A minor female, who said she was a relative of Victor Hernandez, also said all
males in the group were SLG members.
       On December 16, 2005, Sergeant Livingston assisted in a probation search at 620
Nello, unit two. Defendant Rodriguez was there as well as the probationer. In a room
containing items associated with defendant Rodriguez, Sergeant Livingston found a
backpack with XIV written on the bottom and a Huelga bird. Inside the backpack, the
sergeant found a CD with XIV and SLG written on it. In the closet, he found a shoe box
containing SLG indicia and mail and other items with defendant Rodriguez's name on
them. Marijuana packaged for sale was discovered in the backpack. While the search
was being conducted, defendant Zavala, Rigoberto Patino, and a third male attempted to
intimidate the officers and were confrontational. Sergeant Livingston later received a
notarized letter from defendant Rodriguez claiming the marijuana and backpack were his.
       On July 24, 2008, during a classification interview, defendant Rodriguez admitted
northern affiliation.
       In an August 20, 2008 letter written to his estranged wife, defendant Rodriguez
referred to himself as a "mother fucking solider at heart." Sergeant Livingston explained
that gang members, and Nortenos in particular, often describe themselves as soldiers.
The letter also indicated that a certain man would "get handled" if he continued to
disrespect the defendant's mother and son and that his estranged wife could tell that man
that he was not going to have to deal with only the defendant. According to the sergeant,
this meant that the person would have to deal with somebody from the gangs.
       With regard to defendant Hensley's gang affiliation, Sergeant Livingston's
information came from four former male gang members who had dropped out. One had
been a high ranking NF member and three were former members of Nuestra Raza. Three
of the men had pending cases and were hoping to receive a lesser sentence by working
with the sergeant; the fourth man, Mr. Lastra, had no pending case and was out of
custody.
       Sergeant Livingston had learned that defendant Hensley formerly was a member
of Nuestra Rasa, which is an arm of the NF, but he had left that organization and joined
with the Northern Riders, a group forced out of the NF organization. A solid star on the
left side of the head signifies membership in Nuestra Raza. The sergeant testified that
defendant Hensley has a broken star on the right side of his forehead, which expresses
disrespect for the NF organization. The defendant also has "W-A-R" tattooed on his
neck. Mr. Lastra had told Sergeant Livingston that defendant Hensley claimed to be
starting a new group called Warriors and Riders, which explained the significance of the
"W-A-R" tattoo. Defendant Hensley's street name was Peanut.
       In a 2002 police report, defendant Hensley was identified as a Norteno gang
member by his ex-girlfriend's mother. At that time, the women were being harassed and
were in fear for their safety because of defendant Hensley's gang association.
       In 2007, defendant Hensley was directed to commit an assault at the direction of
the Northern Riders because he had disrespected some members and, if he did not do so,
defendant Hensley would be assaulted by an unknown Northern Rider. Sergeant
Livingston testified about text messages that he believed had been sent by defendant
Hensley. One message indicated to the sergeant that defendant Hensley was breaking
away from the Northern Riders. Another text message stated, "I got my own squad called
WAR, Warriors and Riders. And we don't accept PCs, period, no rats, no pussies." The
sergeant explained that "PCs" refers to persons who have dropped out of a gang and are
in protective custody.
       As to defendant Zavala's membership in a gang, Sergeant Livingston stated that
defendant Zavala has "SJ" tattooed on the back of his arms and "408," which is the area
code, tattooed across this stomach. Defendant Zavala also has a tattoo, which reads, "If I
die today, no worries tomorrow." The sergeant explained that this tattoo reflects the
mindset of a lot of gang members, who tend to live on the edge and believe if something
happens to them, it is just part of "the game."
       A police report indicated that on November 4, 2005 a police officer made contact
with a person wearing a red shirt on Adler Avenue. The self-identified Norteno told the
officer that he had been "jumped in behind 620 Nello at Mark Zavala's direction by an
associate . . . ." The gang member identified defendant Zavala "as running Shalu Gardens
at that time."
       On March 15, 2006, a search of defendant Zavala's residence, located at 620
Nello, unit one, was conducted by Sergeant Livingston pursuant to a warrant. The search
uncovered gang indicia. Scribblings of "Shalu," "SLG," and similar terms and handgun
ammunition were found in his room. In the garage, the sergeant found SLG graffiti and
monikers carved into a bench.
       On June 20, 2006, defendant Zavala was contacted at 240 Adler after police
received a call reporting four males fighting and "somebody shouting something about a
Shalu gang."
       On November 24, 2006, defendant Zavala was contacted near 2369 South
Winchester after a disturbance at a bar and the bouncer had asked certain people to leave.
He was with Camilo Parra, whom the sergeant identified as an SLG member. Also, on
November 24, 2006, a man flagged down police officers on Adler Avenue and he told
them that three males, including defendant Zavala and Parra, had threatened him. Parra
had said, "This is the north side. We run this area."
       On April 3, 2008, defendant Zavala and Victor Hernandez were seen walking
together through a Safeway parking lot in the area of Nido and Adler. Zavala was
wearing a red and white hat with "San Jose" printed on it.
       On July 20, 2008, a San Jose police officer in the area of Lick and Alma advised
other officers that "multiple car loads" of Nortenos were in the area looking to jump
somebody. Another officer stopped a vehicle leaving the area; defendant Zavala was a
passenger. Two other occupants in the vehicle had "NGN" tattoos, which stands for
"Next Generation Nortenos," and were on probation with gang conditions. The vehicle
contained a metal wrench and stakes, which the reporting officer believed were weapons.
       On cross-examination, Sergeant Livingston explained the police's use of field
interview cards, which was one way of gathering information, including observations of
tattoos and admissions of gang membership. In reviewing the material on defendant
Zavala's past contacts with the Campbell Police Department, the sergeant had never
found any reference to him being known by the moniker "Little Savage" or "Li'l Savage"
aside from what R.B. had told police.
       According to Sergeant Livingston, the SLG has been around Campbell since 2001
and the gang was formed by Camilo Parra. The sergeant stated that one of the primary
purposes of the Shalu Gardens gang is robbery and at least three members had robbery
convictions. He admitted that he had previously testified in March 2010, shortly before
trial, that the SLG had not committed any robberies of which he was aware but he had
also given the qualification that he would have to check the files. The sergeant believed
that he had then explained that he had been belatedly brought into the case and he had not
yet reviewed all the material. He acknowledged that the three robbers were juveniles at
the time of the crimes. None of those robberies had been committed by defendant
Rodriguez or Zavala.
       Sergeant Livingston acknowledged that the original summary of Shalu Garden's
predicate offenses, which he had written in about late 2005, did not list any robberies.
Another summary of predicate offenses included six offenses committed on various dates
through March 21, 2008 but it did not include any robberies. Defendant Zavala was not
named as a suspect or participant in those offenses. Insofar as the sergeant was aware,
defendant Zavala had never been previously charged or convicted of robbery or any
felony. Sergeant Livingston acknowledged that defendant Zavala did not have gang
tattoos identifying him as a member of the SLG and that the police reports in this case
that he reviewed did not indicate that any perpetrator identified himself as a Norteno or
SLG member during the robbery.
       On redirect examination, Sergeant Livingston stated that he had a conversation
with defendant Hensley while he was in custody because the defendant had wanted to
offer information in exchange for assistance in this case. Even though the sergeant
specifically informed defendant Hensley that he did not want to talk about the specific
facts of the present case, defendant Hensley told Sergeant Livingston that he was present
during the crime.
       Sergeant Livingston also testified regarding his 2005 encounter, while on patrol,
with defendant Zavala and another man across from the defendant's house on Nello.
Sergeant Livingston had spoken separately to the other man, who told the sergeant that he
was a former NF member and was currently part of "New Flowers," a group of dropouts
from the NF organization. The man asked the sergeant not to tell defendant Zavala
because Zavala was still active in NF and "he knew what Mr. Zavala would do to him if
[Zavala] found out he was a dropout gang member."
       Sergeant Livingston reiterated that the present crime, which he characterized as
brazen, assisted the gang because it increased its status and provided drugs and property
that could be sold. The money could be used to buy guns to protect the gang and to buy
alcohol and marijuana to entice others into the gang.
       On further cross-examination, Sergeant Livingston confirmed that he had done
nothing with the information obtained from defendant Hensley until he was called as an
expert in this case.
       On further redirect examination, the sergeant indicated that he does not document
a conversation with an inmate who is offering information in exchange for help in a
criminal case. He explained that officers try not to break the trust of the inmates willing
to provide information to law enforcement since inmates would be less inclined to
cooperate if they learned another inmate's statement had been used against him.
       Janet Lacava testified that she knew defendant Zavala and had worked with him at
the Safeway on Winchester in Campbell for a couple of years until he was transferred to
another Safeway about the beginning of April 2008. When she knew him, he had a
ponytail, which was approximately six to eight inches long. She identified him in court.
       David Carmichael, a police captain with the Campbell Police Department,
photographed defendant Zavala following his arrest on August 1, 2008. Zavala's hair was
cut "really short" and he did not have a ponytail. Captain Carmichael identified
photographs of defendant Zavala's tattoos. His left arm has a tattooed "S" and his right
arm has a tattooed "J." "408" is tattooed on his abdomen. The tattoo on his upper chest
reads, "If I die today, no worries tomorrow."
B. Defendant Zavala's Evidence
       Raj Jayadev, the executive director of Silicon Valley Debug, a community
organization that provides assistance to families and youth, testified that the organization
was contacted in late July 2008 by defendant Zavala's family who was seeking assistance
in helping defendant Zavala turn himself in. Jayadev met with defendant Zavala and, at
trial, he identified defendant Zavala in court. Jayadev and Aram James, an attorney that
volunteered for the organization, drove with defendant Zavala by car to the Campbell
Police Station. Jayadev sat in the rear passenger seat directly behind defendant Zavala,
who sat in the front passenger seat. Defendant Zavala's hair was "short-cropped" and
Jayadev did not see anything to distinguish any part of the back of Zavala's head from the
rest of his haircut.
       Tiffany Shelton testified that she began dating defendant Zavala when he was 17
years old and she was 20 or 21 years old and she already had a son. Her son turned one
while they were together and they later had a daughter.
       Shelton was 25 years old at the time of trial. She identified defendant Rodriguez
in the court room and indicated he was a friend of defendant Zavala. She had heard
defendant Rodriguez called J-Dog.
       Defendant Zavala and Shelton began living together in his mother's Campbell
home in 2005 and they moved into their own apartment in 2006. He started wearing his
hair in a ponytail after the birth of their daughter in August 2007.
       During the last week in January 2008, Shelton asked him to leave because he had
been seeing someone else and lied to her about it. At that time, defendant Zavala was
still wearing his hair in a "Mongolian," which was a ponytail at the back of his head and
otherwise "bald."
       After Zavala moved out in January 2008, Shelton continued to see defendant
Zavala and he regularly visited the children two or three times a week. Defendant Zavala
continued to contribute to her expenses and gave her $500 a month for rent.
       According to Shelton, she discovered that defendant Zavala was no longer wearing
his hair in a ponytail on July 5, 2008 when she was picking up her children from his
sister's house and saw him.
       Shelton testified that, on the afternoon of July 23, 2008, she got off work around 2
p.m., and then picked up both of her children, then about 11 months old and four years
old, from daycare. Around 3:30 or 4 p.m., she met defendant Zavala at his cousin Eric's
home in east San Jose. Defendant Zavala did not have a ponytail at that time. Defendant
Zavala and she went to a bedroom and had sex. Her children stayed with Eric, his friend,
and two or three of Eric's children; the children were in a little pool. Defendant Zavala's
mother also came to Eric's house but Shelton did not speak with her. Shelton left with
her son when it was starting to get dark; defendant Zavala and their daughter did not go
with her. According to Shelton, she returned the next morning to pick up her daughter
and take her to school.
       Shelton testified that defendant Zavala lost his Safeway job in about the middle of
July 2008 and she learned about it approximately a week later.
       Shelton was aware that defendant Zavala had turned himself in to the Campbell
Police Department on or about August 1, 2008. She had dropped defendant Zavala off at
the downtown office of Silicon Valley Debug. Since defendant Zavala had turned
himself in, his family had been helping Shelton with her children, including watching
them and picking them up from school when needed. She agreed that her life was going
to be a lot tougher financially without the $500 contribution from defendant Zavala.
       Shelton said that, after defendant Zavala surrendered, she read a newspaper article
about the incident that mentioned the date July 23, 2008. According to Shelton, she
realized that was the date on which she had seen defendant Zavala.
       Shelton denied calling the Campbell Police Department to find out the charges or
the date of the charged offense. She indicated that she had called the county jail to find
out about the case. Shelton admitted that she had purchased and reviewed the police
reports in this case. But Shelton denied reading them before giving a statement that
defendant Zavala and she were together on July 23, 2008.
       Shelton conceded that she never called the Campbell Police Department to say that
they had the "wrong guy." She acknowledged that she knew the location of the police
department. She visited defendant Zavala twice a week while he was in custody.
According to Shelton, she told Mr. Braun, defendant Zavala's trial counsel, and his
investigator that she had not given the information that she had been with Zavala at the
time of the robbery to the police because of her many negative experiences with the
Campbell Police Department. She claimed to have given that information to defendant
Zavala's first attorney.
       Shelton had attended the preliminary hearing in April 2009. Shelton conceded
that the first time anyone who was in the courtroom at trial heard that she was with the
defendant at the time of the robbery was October 2009. Her 2010 trial testimony was the
first time that she had told anyone in the judicial system that an innocent man was being
prosecuted.
       The parties stipulated that if Detective Rogers were recalled as a witness, he would
testify that, when he showed the photographic lineup containing defendant Zavala's
picture to witnesses, Detective Rogers knew that defendant Zavala was the suspect.
       Dr. Robert Shomer, an experimental psychologist, was qualified as an expert
regarding the "psychological factors that go into human perception and eyewitness
identification." He indicated that under the best of circumstances, an eyewitness
identification is far less accurate than fingerprints, DNA, or blood samples. He described
a number of studies. There were studies showing that misidentifications had occurred in
criminal cases. He discussed the nature of perception and the factors that affect
perception. Eyewitness identification can be very inaccurate.
       Dr. Shomer indicated that a person's perception changes when a gun is being
pointed at him. Research has shown that people are significantly less accurate about the
face of a person wielding a weapon than the face of a person holding a pen or something
innocuous.
       According to Dr. Shomer, after 24 hours, the accuracy of remembered perceptions
of a crime scene declines very steeply. Live lineups are far more accurate than
photographic lineups because a witness sees the whole body in three dimensions.
       Dr. Shomer stated that, in general, showing photographs of suspects one by one is
more accurate than showing photographs all at the same time. An exception to this
general rule occurs when the administrating officer is aware which photograph shows the
suspect. In that circumstance, an officer is less likely to inadvertently influence the
outcome if all the photographs are presented at the same time because the officer has
difficulty knowing where the viewer is looking. The worst procedure is where the officer
presenting the photographs knows the suspect's photograph and can tell which
photograph is being examined. A change in the administrating officer's posture, an intake
of breath, a focus of attention, or any verbal comment may inadvertently influence an
identification. Ideally, the officer presenting the photographs should not know which
photograph shows the suspect in the case.
       Two criteria were important for assembling a photographic lineup. First, every
photograph should match the initial description to the same extent. Second, no photo
should stick out like a sore thumb.
       Dr. Shomer had an opportunity to view the photographic array for defendant
Zavala. He criticized the lineup because only one photograph showed an open-mouth
smile and teeth and the remaining photographs showed closed mouths and the person
with the darkest complexion had the open-mouth smile. If the suspect was described as a
Hispanic male with a dark complexion, only two photos met that description. If the
suspect's description was a Hispanic male with a dark complexion and very short hair
except for a ponytail, only one photo met that description. The other photograph of a
dark-skinned male depicted a man who looked Persian, had very long hair, and very
distinct chin hair.
       Dr. Shomer judged the Campbell Police Department admonition given to
witnesses before viewing a photo lineup to be "[p]retty good."
C. Defendant Henley's Evidence
       Defendant Hensley testified in his own behalf. In July 2008, defendant Hensley
was using drugs on a daily basis. At the time of the robbery, he was "tweaked out on
methamphetamine" and he did not think he would have committed the robbery otherwise.
But he admitted that he knew he was committing robbery.
       According to Hensley, on July 22, 2008, he borrowed a black Lexus from
Gedman. He then contacted Smiley. He believed that his text message regarding a black
Lexus, to which Sergeant Rogers had testified, had been sent to Smiley.
       Defendant Hensley testified that, on July 23, 2008, defendant Hensley and Smiley
drove their cars, picked up someone named Listo who got into Smiley's car, and
continued to a 7-Eleven. There, the three of them met Michelle and others. Defendant
Hensley stated that four or five people got into the Lexus with him. Defendant Zavala,
whom he did not know, got into the front passenger seat. Defendant Rodriguez, whom
Hensley did not know, Michelle, whom he knew as "Little One," and one or two others
got into the back seat. As defendant Hensley continued driving, following Smiley's car,
there was a conversation about "robbing some white connect" "for some drugs." The cars
stopped; defendant Hensley got out of the Lexus and met with others. He understood that
they were going to rob a drug dealer for "dope and money."
       Defendant Hensley drove to Jones court and parked on the south corner of Smith
and Jones behind Smiley. Defendant Hensley stated he did not have a gun; only
defendant Zavala had a gun.
       According to defendant Hensley, everyone in the Lexus got out and all of them,
except defendant Rodriguez, went to a house on Jones court. They knocked on the door,
a male opened the door and let them in, and Michelle asked for "Craig." They decided
they were at the wrong house. They proceeded to the house next door and entered the
backyard through the gate. Michelle asked for "Craig" and spoke with a female. French
was standing in the doorway of the garage and said that they had the wrong house. They
left the backyard.
       Defendant Hensley went back to the Lexus, backed it into the court, and told
everyone to get in. Defendant Rodriguez had gone to his family's house to draw their
attention away. Somebody in the Lexus called for defendant Rodriguez.
       Defendant Hensley and Smiley drove their cars to a gas station. There, defendants
Zavala, Hensley, and Rodriguez and Michelle, Smiley and Listo made a plan to go back
to the house and "rob the connects for everything they had . . . ." Eventually, defendants
Zavala, Hensley, and Rodriguez headed back to Jones. Defendant Rodriguez stayed on
the corner to look out for people coming to "make a drug transaction"; defendants Zavala
and Hensley returned to the targeted residence on Jones court.
       Defendant Hensley described the crime. Defendant Zavala entered the garage first
and said, "Get the fuck on the ground." People were already getting down as defendant
Hensley entered. Defendant Zavala said to French, who was not yet on the ground,
"[W]here the fuck's the safe's at?" Defendant Hensley said, "Get on the ground."
       At first, French acted as though there was no safe. French eventually "kind of
crawled" toward the safe and opened it; defendant Zavala was with French. Defendant
Hensley denied putting a knee on anyone's back. Defendant Zavala demanded a second
safe and told French, " 'I'm going to blast you. Where's the fucking safe at?' " He put the
gun's barrel on French. Defendant Hensley may have said, "Take everything you touch."
Defendant Hensley did go through the victims' pockets. He indicated to defendant
Zavala that it was time to go.
       Defendant Hensley grabbed two guitars on the way out and defendant Zavala was
carrying a duffle bag. They headed quickly toward the car. A man appeared and tried to
grab a guitar from defendant Hensley, saying something to the effect, " 'What are you
doing with my friend's shit?' " Defendant Hensley was telling him, " 'Back the fuck up.
Just back the fuck up.' " Defendant Hensley heard the male yell, " 'Get the license plate
number.' " Defendant Hensley handed one guitar to defendant Rodriguez and, with a free
hand, he bent the license plate up so it could not be read. Defendant Hensley threw the
guitar into the back seat of the Lexus and jumped in.
       Defendant Rodriguez was in the back seat and Defendant Zavala was in the front
passenger seat. Defendant Hensley yelled out to defendant Zavala, " 'Blast that mother
fucker.' " Defendant Zavala leaned out the window and told the man to back up or he
was going to blast him. Defendant Zavala fired a shot and defendant Hensley thought the
man had been hit and he drove away.
       Defendant Hensley stopped the car, got out, bent the license plate down, and then
continued driving. He told defendant Rodriguez to lie down so the car appeared to have
only two occupants. Eventually, the three went their separate ways.
       At trial, defendant Hensley identified defendants Zavala and Rodriguez in the
courtroom. Defendant Zavala previously had a Mongolian hair style, which is "a short
haircut with a big ponytail."
       Defendant Hensley explained that the broken star tattoo on his forehead meant
"[b]reaking free from oppression." He affirmed that the broken star was a symbol of the
Northern Riders, which is considered to be a gang by law enforcement and the state
prison system. Defendant Hensley viewed Northern Riders as a movement, not a gang.
Northern Riders would say that leaders in NF oppress the underlings in their
organization. Northern Riders are opposed to the philosophies of NF and Nuestra Raza.
He identified Aaron and Sean, the names tattooed on his wrists, as his blood brothers.
The tattoo "Sicilian" refers to his mother's side of the family. The tattoo "WAR" on his
neck was an incomplete tattoo of the word "warrior." Members of Northern Riders
consider themselves to be warriors. NF or Nuestra Raza members consider themselves to
be soldiers. Soldiers take orders while "[w]arriors do what they feel is right." Nortenos
and Northern Riders are enemies.
       Defendant Hensley admitted sending the text messages about pushing against
Northern Riders and WAR. He indicated that he was separating himself from the
Northern Riders. Defendant Hensley acknowledged saying in the text that he had his
"own squad called WAR, Warriors and Riders" but he claimed that at the time he sent the
text he was by himself.
       Defendant Hensley asserted that he participated in the July 23, 2008 robbery to
obtain drugs and money for his own benefit. He did not have a gang-related motive and
he did not commit the robbery for the benefit of, or in association with, gang members.
He admitted, however, that at the time of the robbery, he knew Smiley, Listo, and
defendants Zavala and Rodriguez were Nortenos. Smiley had connections with Varrio
Horse Shoe, a Norteno street gang. Listo was from SJG or San Jose Grande, which is
another Norteno street gang. Defendant Hensley had to assuage Smiley's and Listo's
concerns in order to "hang out" with them. Defendant Hensley confirmed that he was
known as Peanut.
       Defendant Hensley acknowledged his prior convictions of felony assault upon a
peace officer and grand theft. He was testifying in the hope of receiving a lesser sentence
than he would otherwise. While in custody, he offered to provide information in
exchange for consideration in this case. Sergeant Dan Livingston had come to see him.
D. Defendant Rodriguez
       Defendant Rodriguez presented no evidence.
E. Stipulations
       The People and defendant Hensley stipulated that SJU or San Jose Unidos or
United is a Norteno street gang. They also stipulated that Stephanie French was briefly
present in the courtroom during the preliminary hearing. The People and defendant
Zavala stipulated that his last day with Safeway was July 13, 2008. The People and all
the defendants stipulated that, if Officer Billman were recalled to testify, he would testify
that when he responded to the crime scene on the night of the crime, he spoke to Mitchell
French and French said that he believed he lost approximately $2,200 from the safe
during the robbery.
                                             III
                                         Discussion
A. Denial of Motions to Bifurcate Trial
       Defendants argue that the court erred in refusing to bifurcate the trial and the
failure to bifurcate trial denied them a fair trial because the gang evidence was highly
prejudicial and minimally relevant.6
       "On a motion to bifurcate trial of a gang enhancement, a defendant has the burden
to clearly establish that a unitary trial creates a substantial danger of undue prejudice that
requires the gang enhancement to be separately tried. (People v. Hernandez (2004) 33
Cal. 4th 1040, 1051.) A denial of such motion is reviewed for abuse of discretion. (See
id. at pp. 1048-1050.)
       The abuse of discretion standard is deferential and "asks in substance whether the
ruling in question 'falls outside the bounds of reason' under the applicable law and the
relevant facts [citations]." (People v. Williams (1998) 17 Cal. 4th 148, 162.) Our review
is based on the facts as they appeared at the time of the motion. (Cf. People v. Lewis
(2008) 43 Cal. 4th 415, 452 [denial of severance motion is reviewed for abuse of
discretion based on the facts as they appeared when court ruled].)
       In People v. Hernandez, supra, 33 Cal. 4th 1040, the California Supreme Court
recognized that sometimes bifurcation of the trial of guilt and gang enhancements is
appropriate: "The predicate offenses offered to establish a 'pattern of criminal gang
activity' (§ 186.22, subd. (e)) need not be related to the crime, or even the defendant, and
evidence of such offenses may be unduly prejudicial, thus warranting bifurcation.
Moreover, some of the other gang evidence, even as it relates to the defendant, may be so
extraordinarily prejudicial, and of so little relevance to guilt, that it threatens to sway the
jury to convict regardless of the defendant's actual guilt." (Id. at p. 1049.)




          6
              Defendant Hensley also asserts that denial of his motion to bifurcate
          violated his right to an impartial jury but he offers no separate argument on that
          claim. We address only the due process claim. (See People v. Stanley (1995)
          10 Cal. 4th 764, 793.)
          On the other hand, since a "criminal street gang enhancement is attached to the
charged offense and is, by definition, inextricably intertwined with that offense" (People
v. Hernandez, supra, 33 Cal.4th at p. 1048), "less need for bifurcation generally exists
with the gang enhancement than with a prior conviction allegation. (See People v.
Martin (1994) 23 Cal. App. 4th 76, 81.)" (Ibid.) "To the extent the evidence supporting
the gang enhancement would be admissible at a trial of guilt, any inference of prejudice
would be dispelled, and bifurcation would not be necessary. (See People v. Balderas
(1985) 41 Cal. 3d 144, 171–172 . . . [discussing severance of charged offenses].)" (Id. at
pp. 1049-1050.)
          "Even if some of the evidence offered to prove the gang enhancement would be
inadmissible at a trial of the substantive crime itself—for example, if some of it might be
excluded under Evidence Code section 352 as unduly prejudicial when no gang
enhancement is charged—a court may still deny bifurcation. In the context of severing
charged offenses, [the Supreme Court has] explained that 'additional factors favor
joinder. Trial of the counts together ordinarily avoids the increased expenditure of funds
and judicial resources which may result if the charges were to be tried in two or more
separate trials.' [Citation.]" (Id. at p. 1050.) Although bifurcation is not a perfect analogy
to severance because "[s]everance of charged offenses is a more inefficient use of judicial
resources than bifurcation" (ibid.), "a trial court's discretion to deny bifurcation of a
charged gang enhancement is broader than its discretion to admit gang evidence when the
gang enhancement is not charged. (See People v. Balderas, supra, 41 Cal.3d at p. 173.)"
(Ibid.)
          A defendant's "not guilty" plea generally puts all elements of the charged crime in
issue for purposes of determining admissibility. (See People v. Daniels (1991) 52 Cal. 3d
815, 858.) "In general, '[t]he People are entitled to "introduce evidence of gang
affiliation and activity where such evidence is relevant to an issue of motive or intent."
[Citation.]' (People v. Gonzalez (2005) 126 Cal. App. 4th 1539, 1550.)" (People v.
McKinnon (2011) 52 Cal. 4th 610, 655.)
       Defendants did not demonstrate that gang evidence would be irrelevant to issues
of defendants' motive and intent or witness credibility. (See Evid. Code, §§ 210, 351.) In
addition, "[t]he rule is without exception that evidence which tends to show preparation
looking to the commission of a crime, as well as acts and circumstances in pursuance of
its accomplishment . . . , is admissible against one charged with crime. [¶] So, too, the
meeting together of persons, prior to the commission of a crime with which they are
charged, and the circumstances thereof may be relevant to the questions of preparation
and concert of action, and therefore may be properly brought to the attention of the jury."
(People v. Arnold (1926) 199 Cal. 471, 492.)
       In this case, gang monikers connected defendants Hensley and Rodriguez to the
crimes. There was evidence that "J-Dog" participated in the planning of the robbery,
preparations involved contacting the SJU gang to obtain cars, "Peanut" was the person
who was going get the cars, and defendant Rodriguez's street name was "J-dog" and
defendant Hensley's street name was "Peanut." There was evidence that defendant
Rodriguez was wearing a black and white hat or cap while standing on the corner of
Jones Way and Smith Avenue and those colors are sometimes worn by Shalu Gardens
gang members. Also, some of the gang evidence was relevant to show why certain
witnesses were reluctant to testify or gave testimony that was inconsistent with earlier
statements to police. (See Evid. Code, §§ 210, 351.) Defendant Zavala recognizes that
gang evidence was relevant and admissible "to explain the testimony and conduct of
prosecution witnesses . . . ."
       As in Hernandez, "defendants did not meet their burden 'to clearly establish that
there is a substantial danger of prejudice requiring that the charges be separately tried[]'
. . ." and the trial court "acted within its discretion in denying bifurcation." (People v.
Hernandez, supra, 33 Cal.4th at p. 1051.) Neither have defendants shown that the failure
to bifurcate violated due process.
       In Spencer v. State of Texas (1967) 385 U.S. 554, the contention was that "the Due
Process Clause of the Fourteenth Amendment requires the exclusion of prejudicial
evidence of prior convictions even though limiting instructions are given and even though
a valid state purpose -- enforcement of the habitual-offender statute -- is served." (Id. at
p. 563.) The court rejected the argument: "To say that the two-stage jury trial in the
English-Connecticut style is probably the fairest, as some commentators and courts have
suggested, and with which we might well agree were the matter before us in a legislative
or rule-making context, is a far cry from a constitutional determination that this method
of handling the problem is compelled by the Fourteenth Amendment. Two-part jury
trials are rare in our jurisprudence; they have never been compelled by this Court as a
matter of constitutional law, or even as a matter of federal procedure." (Id. at pp. 567-
568, fns. omitted.) It also stated: "Cases in this Court have long proceeded on the
premise that the Due Process Clause guarantees the fundamental elements of fairness in a
criminal trial. [Citations.] But it has never been thought that such cases establish this
Court as a rule-making organ for the promulgation of state rules of criminal procedure."
(Id. at pp. 563-564.)
       The U.S. Supreme Court has also observed: "Beyond the specific guarantees
enumerated in the Bill of Rights, the Due Process Clause has limited operation. We,
therefore, have defined the category of infractions that violate 'fundamental fairness' very
narrowly." (Dowling v. U.S. (1990) 493 U.S. 342, 352 [110 S. Ct. 668] [evidence of prior
crime of which the defendant had been acquitted did not violate due process].) More
recently, the Supreme Court has stated: "Only when evidence 'is so extremely unfair that
its admission violates fundamental conceptions of justice,' Dowling v. United States, 493
U.S. 342, 352, 110 S. Ct. 668, 107 L. Ed. 2d 708 (1990) (internal quotation marks omitted),
have we imposed a constraint tied to the Due Process Clause. See, e.g., Napue v. Illinois,
360 U.S. 264, 269, 79 S. Ct. 1173, 3 L. Ed. 2d 1217 (1959) (Due process prohibits the
State's 'knowin[g] use [of] false evidence,' because such use violates 'any concept of
ordered liberty.')" (Perry v. New Hampshire (2012) ___ U.S. ___, ___ [132 S. Ct. 716,
723]; see People v. Falsetta (1999) 21 Cal. 4th 903, 913 ["The admission of relevant
evidence will not offend due process unless the evidence is so prejudicial as to render the
defendant's trial fundamentally unfair. (Estelle v. McGuire (1991) 502 U.S. 62, 70, 112
S. Ct. 475, 116 L. Ed. 2d 385; Spencer v. Texas (1967) 385 U.S. 554, 562–564, 87 S. Ct.
648, 17 L. Ed. 2d 606.)"]; cf. People v. Fuiava (2012) 53 Cal. 4th 622, 695-700 [admission
of evidence of defendant's violent character did not offend due process].)
       Further, in this case, the jury was instructed not to conclude from the evidence of
gang activity that "the defendant is a person of bad character or that he has a disposition
to commit crime." "We presume that jurors comprehend and accept the court's directions.
(E.g., People v. Bonin (1988) 46 Cal. 3d 659, 699.)" (People v. Mickey (1991) 54 Cal. 3d
612, 689, fn. 17; see People v. Waidla (2000) 22 Cal. 4th 690, 725 ["The presumption is
that limiting instructions are followed by the jury"].)
       We are not persuaded that the trial court's refusal to bifurcate trial of the gang
enhancements "so infused the trial with unfairness as to deny due process of law."
(Lisenba v. California (1941) 314 U.S. 219, 228 [62 S. Ct. 280].)
       People v. Albarran (2007) 149 Cal. App. 4th 214, on which defendants Hensley and
Zavala rely to argue that failure to bifurcate resulted in a fundamentally unfair trial, is
distinguishable. "Albarran filed a motion for a new trial asserting sufficient evidence did
not support the gang allegations and that admission of irrelevant and prejudicial gang
evidence warranted a new trial on all charges. The trial court granted the new trial
motion with respect to the gang allegations based upon insufficiency of the evidence, but
denied it as to the charged offenses, finding the gang evidence was relevant to issues of
intent." (Id. at p. 217.) In a split decision, the majority agreed that the gang evidence
was irrelevant and extremely prejudicial as to the charged offenses and directed the trial
court to enter a new order granting the defendant's motion for a new trial on all charges
because the gang evidence was " ' "of such quality as necessarily prevents a fair trial." '
[Citation.]" (Id. at pp. 217, 231-232.)
       Albarran can be distinguished first because it did not concern a ruling on a pretrial
motion to bifurcate. Second, unlike the situation in Albarran, defendants have not
established that the evidence was insufficient to prove the gang enhancement allegations
or the gang evidence had no legitimate evidentiary purpose.
       Defendant Hensley additionally argues that the court's refusal to bifurcate trial
compelled him "to select a strategy to minimize the damage that the gang charges could
cause" and to waive his privilege against self incrimination and admit his involvement in
the crimes but deny the gang allegations. Like many defendants facing a strong
prosecution case, defendant Hensley was required to decide whether to exercise his
constitutional right to remain silent or testify in his own behalf. In People v. Caro (1988)
46 Cal. 3d 1035, abrogated on another ground as recognized in People v. Whitt (1990) 51
Cal. 3d 620, 657, fn. 29, the California Supreme Court rejected a defendant's argument
that "by allowing the introduction of evidence of killings for which he might at some
future date be tried, the court forced him to surrender his right to testify at penalty phase
in order to preserve his state constitutional privilege against self-incrimination as to the
uncharged offenses." (Id. at p. 1055.) It stated: "The forced choice of which defendant
complains is permissible under the federal Constitution. (See McGautha v. California
(1971) 402 U.S. 183, 91 S. Ct. 1454, 28 L. Ed. 2d 711.)" (Id. at p. 1056.) The same is true
here. As "the McGautha court observed: 'The criminal process . . . is replete with
situations requiring the "making of difficult judgments" as to which course to follow.
[Citation.] Although a defendant may have a right, even of constitutional dimensions, to
follow whichever course he chooses, the Constitution does not by that token always
forbid requiring him to choose.' (402 U.S. at p. 213, 91 S.Ct. at p. 1470.)" (Ibid.)
B. Witness French's Volunteered Statement and Gestures
1. Procedural History
         Before French left the witness stand, the court and counsel were made aware of a
note written by Juror No. 9 indicating that French had been making facial gestures at
defendants and, at one point, he had faced the jury, shielded his mouth, pointed at
defendants, and mouthed, "They did it." The note stated that French had also made a
" 'FU' " finger gesture at defendants.
         On further cross-examination at the end of French's testimony, defendant Zavala's
counsel asked French whether he had said or mouthed anything to the jury or made any
gestures indicating one or more of the defendants while the attorneys were conferring
with the judge. French answered, "Nope."
         Following an unreported sidebar conference with counsel and outside the presence
of witness French, the court ascertained that two jurors (Jurors No. 5 and 9) had seen or
heard French mouth or make a statement not in response to questioning by counsel and
three jurors (Jurors No. 2, 3, and 6) had seen some sort of a nonverbal or attempted
communication by French. The record indicates that the court confirmed that the jurors
who had heard French say something or had read his lips were Jurors No. 5 and 9 and
asked the deputy to remove the other jurors The court separately spoke with Jurors No. 5
and 9.
         Juror No. 9 confirmed that she had witnessed what she had written in her note.
The juror indicated that she would not be able to assess French's credibility without
considering what had been seen and the conduct was coloring her perception of French's
testimony. The court ultimately excused Juror No. 9.
         Juror No. 5 had also seen French point to defendants and mouth, "They did it."
This juror indicated that she had not seen any other kind of verbal or nonverbal
communication by French. The juror understood that jurors were the sole judges of
witness credibility and that testimony constitutes the evidence. The juror affirmed that
she could put aside what she had seen, she could keep those observations from entering
into deliberations, and she could judge French's testimony and credibility without
reference to that conduct. The court told the juror that the matter could not enter into her
deliberations and could not be discussed with fellow jurors. The court found that there
was no need to rehabilitate Juror No. 5 because she had not "indicated in any fashion that
she's prejudiced as a result" of observing French's volunteered statement.
       The court refused the request of defendant Zavala's counsel to further question
Juror No. 5. The court denied the requests of defendants' counsel to remove Juror No. 5.
       With regard to the other three jurors, the court determined that it was unnecessary
to question them and they could consider what they had seen because French's conduct
constituted demeanor, which was relevant to his credibility. Defendant Zavala's counsel
asked for Jurors No. 2, 3 and 6 to be excused and moved for mistrial since there would be
an insufficient number of jurors to continue and because the jury had been "hopelessly"
infected. The court denied the motion for mistrial.
2. Refusal to Discharge Juror No. 5
       Defendant Zavala maintains that Juror No. 5's observation of French's volunteered
communication created a presumption of prejudice that was not rebutted and "the court's
refusal to dismiss the juror was manifestly erroneous" and impliedly in violation of his
right to an impartial jury. Defendant Rodriguez argues that the trial court's denial of the
defendants' request to dismiss Juror No. 5 was error and violated his right to trial by an
impartial jury. Defendant Rodriguez recognizes, however, that the trial court is the judge
of credibility. Defendant Hensley also asserts that the court erred in failing to dismiss
Juror No. 5.
       "A defendant accused of a crime has a constitutional right to a trial by unbiased,
impartial jurors. (U.S. Const., 6th and 14th Amends.; Cal. Const., art. I, § 16; Irvin v.
Dowd (1961) 366 U.S. 717, 722 [81 S. Ct. 1639, 1642, 6 L. Ed. 2d 751]; In re Hitchings
(1993) 6 Cal. 4th 97, 110.)" (People v. Nesler (1997) 16 Cal. 4th 561, 578 (lead opn. of
George, C.J.) (Nesler).) "An impartial juror is someone 'capable and willing to decide the
case solely on the evidence' presented at trial. (Smith v. Phillips, supra, 455 U.S. at p.
217 [102 S.Ct. at p. 946]; In re Carpenter, supra, 9 Cal.4th at pp. 648, 656.)" (Id. at p.
581.)
        "When juror misconduct involves the receipt of information about a party or the
case from extraneous sources, the verdict will be set aside only if there appears a
substantial likelihood of juror bias. (In re Carpenter [(1995) 9 Cal. 4th 634,] 653.) Such
bias may appear in either of two ways: (1) if the extraneous material, judged objectively,
is so prejudicial in and of itself that it is inherently and substantially likely to have
influenced a juror; or (2) even if the information is not 'inherently' prejudicial, if, from the
nature of the misconduct and the surrounding circumstances, the court determines that it
is substantially likely a juror was 'actually biased' against the defendant." (Nesler, supra,
16 Cal.4th at pp. 578-579.) Defendants do not argue that French's communication met
the first test.7
        The California Supreme Court has "found juror misconduct where a juror actively
or passively obtains information about a case from outside sources. (E.g., People v.
Ramos (2004) 34 Cal. 4th 494, 518-520 . . . [consideration of outside newspaper articles
during trial]; People v. Danks (2004) 32 Cal. 4th 269, 306-307 . . . [conversation with
pastor about the case]; People v. Nesler, supra, 16 Cal.4th at pp. 579-580 . . .
[overhearing information about the case in a bar and revealing it to fellow jurors].)"
(People v. Gamache (2010) 48 Cal. 4th 347, 398.) "Although inadvertent exposure to out-
of-court information is not blameworthy conduct, as might be suggested by the term

           7
               The inherently and substantially likely test "is analogous to the general
           standard for harmless error analysis under California law." (In re Carpenter
           (1995) 9 Cal. 4th 634, 653.) "Under this standard, a finding of 'inherently' likely
           bias is required when, but only when, the extraneous information was so
           prejudicial in context that its erroneous introduction in the trial itself would
           have warranted reversal of the judgment. Application of this 'inherent
           prejudice' test obviously depends upon a review of the trial record to determine
           the prejudicial effect of the extraneous information." (Ibid.)
'misconduct,' it nevertheless gives rise to a presumption of prejudice, because it poses the
risk that one or more jurors may be influenced by material that the defendant has had no
opportunity to confront, cross-examine, or rebut." (Nesler, supra, 16 Cal.4th at p. 579.)
"Any presumption of prejudice is rebutted, and the verdict will not be disturbed, if the
entire record in the particular case, including the nature of the misconduct or other event,
and the surrounding circumstances, indicates there is no reasonable probability of
prejudice, i.e., no substantial likelihood that one or more jurors were actually biased
against the defendant. [Citations.]" (In re Hamilton (1999) 20 Cal. 4th 273, 296.)
       In Nesler, a juror had remained "in a bar while a woman revealed damaging
information about defendant for half an hour," the juror "did not identify herself as a
juror," "[s]he did not disclose the outside information or its source to the court," and she
disclosed this information to other jurors during deliberations and attempted "to persuade
them to change their views." (Nesler, supra, 16 Cal.4th at p. 579.) The Supreme Court
characterized the juror's behavior as "serious misconduct." (Id. at pp. 579-580.) The
court stated that it was required on review to "independently determine whether, from the
nature of [the juror's] misconduct and all the surrounding circumstances, there is a
substantial likelihood [the juror] was actually biased, i.e., was unable to put aside her
impressions or opinions based upon the extrajudicial information she received and to
render a verdict based solely upon the evidence received at trial." (Id. at pp. 582-583.) It
determined that "[the juror's] repeated, improper use of the damaging information
concerning defendant leads us to conclude that there is a substantial likelihood [the juror]
was influenced to defendant's detriment by the information she had received outside of
court and, therefore, that she was actually biased." (Id. at p. 585 and fn. 8.)
       In this case, as a threshold matter, it is not clear that Juror No. 5's observation of
French's communication constitutes juror misconduct. French was under oath on the
witness stand when he volunteered a communication and gestured while counsel and the
court were conferring. Evidence Code section 766 provides: "A witness must give
responsive answers to questions, and answers that are not responsive shall be stricken on
motion of any party." According to a well respected treatise, "[t]estimony of a witness
that is not in response to any question falls into the same category as a completely
nonresponsive answer." (Jefferson's Cal. Evidence Benchbook (4th ed. 2012) § 28.60, p.
536.) In contrast, in Caliendo v. Warden of California Men's Colony (9th Cir. 2004) 365
F.3d 691, upon which defendants Zavala and Rodriguez rely, a critical prosecution
witness spoke with multiple jurors in the hallway for approximately 20 minutes. (Id. at
pp. 693, 698.)
       Although defendant Zavala's counsel questioned French about his volunteered
communication and gestures, none of the defense counsel, presumably for tactical
reasons, chose to draw any further attention to French's volunteered statement by asking
the court to strike it. A party's failure to timely move to strike volunteered evidence
waives any claim that the evidence was erroneously admitted. (Evid. Code, § 353, subd.
(a); see People v. Jennings (1991) 53 Cal. 3d 334, 373-375 [objection to witnesses'
volunteered, nonresponsive answers waived by failing to object, move to strike, or
request curative admonition]; cf. People v. Cooper (1991) 53 Cal. 3d 771, 836 ["When . . .
a jury innocently considers evidence it was inadvertently given, there is no misconduct"
and there is reversible error only if it is reasonably probable that a result more favorable
to the defendant would have been reached in the absence of the error].)
       Even assuming that Juror No. 5's observation of French's volunteered
communication indicating defendants' guilt gave rise to a presumption of prejudice, the
presumption was adequately rebutted during the trial court's exchange with Juror No. 5.
"We accept the trial court's credibility determinations and findings on questions of
historical fact if supported by substantial evidence. [Citations.] Whether prejudice arose
from juror misconduct, however, is a mixed question of law and fact subject to an
appellate court's independent determination. [Citations.]" (People v. Nesler, supra, 16
Cal. 4th 561, 582.) "Courts may properly rely on [a juror's] statements to determine
whether a juror can maintain his or her impartiality after an incident raising a suspicion of
prejudice. [Citations.]" (People v. Harris (2008) 43 Cal. 4th 1269, 1304.) We defer to
the trial court's implicit credibility determinations regarding Juror No. 5's repeated
assurances that she could evaluate French's testimony and credibility without considering
his volunteered communication. (Id. at p. 1305.) "We may not substitute our reading of
the 'cold transcript' in this case for the credibility determinations reached by the trial court
after making its inquiry, observing the juror, and listening to his responses. [Citation.]"
(People v. Stanley (2006) 39 Cal. 4th 913, 951.) Moreover, unlike the situation in Nesler,
the record does not disclose that Juror No. 5 shared French's volunteered communication
with other jurors or considered that communication in her deliberations. Based upon the
record before us, we conclude there is no substantial likelihood that the juror was actually
biased against any defendant. Any presumption of prejudice was rebutted and the trial
court properly refused to discharge Juror No. 5.
3. Refusal to Discharge Jurors No. 2, 3, and 6 and Grant Mistrial
       Defendant Zavala contends that Jurors No. 2, 3, or 6 may have seen the same
mouthed communication as Jurors No. 5 and 9 but they have regarded it "as 'non verbal
communication or attempted communication,' rather than as a statement." He suggests
that if questioned, they might have "reported the same irremediable prejudice" disclosed
by Juror No. 9, who was dismissed from the jury. He asserts that the trial court erred in
denying his motion to dismiss Jurors No. 2, 3, and 6 and his motion for mistrial.
Defendant Rodriguez joins in defendant Zavala's arguments. Defendant Hensley argues
that a presumption of prejudice arose from their observation of French's nonresponsive
conduct, the trial court should have questioned those jurors to ascertain whether they
were improperly influenced, and the presumption of prejudice was not rebutted since the
court "failed to make any inquiry to ascertain whether the jurors were affected by
extraneous communications." He maintains that the trial court committed reversible error
and violated his due process rights to a fair and impartial jury by denying the mistrial
motion.
       The word "verbal" ordinarily means "of, relating to, or consisting of words."
(Merriam-Webster's Collegiate Dict. (10th ed. 1999) p.1311.) Jurors No. 2, 3, and 6 did
not respond when the court asked, "Did any members of the jury see—hear any statement
made by Mr. French . . . ." Rather, in response to further inquiry by the trial court, Jurors
No. 2, 3, and 6 indicated, apparently by a show of hands, they had seen nonverbal or
attempted communication. The court stated: "Aside from the jurors who say that they
heard something or that they read his lips, I'm going to include that, and that was Juror[s]
No. 9 and No. 5, right? Okay." The trial court impliedly inferred from its exchange with
the jurors that Jurors No. 2, 3, and 6 had not heard French speak or mouth any words and
this appears to be a reasonable inference based on the record before us.
       As a general rule, the "jury may consider in determining the credibility of a
witness any matter that has any tendency in reason to prove or disprove the truthfulness
of his testimony at the hearing, including but not limited to" the witness's "demeanor
while testifying and the manner in which he testifies" and the witness's "attitude toward
the action in which he testifies or toward the giving of testimony." (Evid. Code, § 780,
subds. (a) and (j).) "A witness's demeanor is 'part of the evidence' and is 'of considerable
legal consequence.' [Citations.]" (Elkins v. Superior Court (2007) 41 Cal. 4th 1337,
1358; see People v. Harris (2013) 57 Cal. 4th 804, 856.)
       As discussions between counsel and the judge out of the jury's presence indicate,
French had exhibited an aggressive demeanor and had exuded an "air of anger and
danger" during his questioning. Defendant Zavala's counsel stated on the record that
French was "staring in the direction of the defendants" "for the last half of his testimony
. . . ." The trial court was concerned that further inquiry would "run the risk of
magnifying out of proportion" the " 'F you' gesture." French's brief gestures while
counsel and the court were otherwise engaged apparently conveyed a hostile or
aggressive attitude toward defendants similar to the demeanor the jurors had observed
while he was testifying. We question whether his gestures were the type of extrajudicial
information that gives rise to a presumption of prejudice. (Cf. People v. Harris, supra,
57 Cal.4th at pp. 854-856; People v. Cooper, supra, 53 Cal.3d at p. 836.)
       In any case, "[t]he trial judge is afforded broad discretion in deciding whether and
how to conduct an inquiry to determine whether a juror should be discharged.
[Citations.]" (People v. Clark (2011) 52 Cal. 4th 856, 971.) "When a court has been put
on notice that there may be good cause to discharge a juror, it 'must conduct a sufficient
inquiry to determine facts alleged as juror misconduct.' [Citation.]" (Ibid.) "Our
assessment of the adequacy of a court's inquiry into juror misconduct is deferential: We
have long recognized that, except when bias is apparent from the record, the trial judge is
in the best position to assess the juror's state of mind during questioning. [Citation.]"
(Ibid.) The trial court did not abuse its discretion by declining to make further inquiries
concerning Jurors Nos. 2, 3, and 6 after determining they had not observed French's
volunteered communication. We find no substantial likelihood that any of the three
jurors who saw French's gestures was actually biased against the defendant.
       " ' "A mistrial should be granted if the court is apprised of prejudice that it judges
incurable by admonition or instruction. [Citation.] Whether a particular incident is
incurably prejudicial is by its nature a speculative matter, and the trial court is vested with
considerable discretion in ruling on mistrial motions . . . ." [Citation.] A motion for a
mistrial should be granted when " ' "a [defendant's] chances of receiving a fair trial have
been irreparably damaged." ' " ' (People v. Collins (2010) 49 Cal. 4th 175, 198.)
'Although most cases involve prosecutorial or juror misconduct as the basis for the
motion, a witness's volunteered statement can also provide the basis for a finding of
incurable prejudice.' (People v. Wharton (1991) 53 Cal. 3d 522, 565.)" (People v.
Dement (2011) 53 Cal. 4th 1, 39.) "In reviewing rulings on motions for mistrial, we apply
the deferential abuse of discretion standard. (People v. McLain (1988) 46 Cal. 3d 97,
113.)" (People v. Wallace (2008) 44 Cal. 4th 1032, 1068.)
       French's volunteered gestures did not result in any incurable prejudice. As the
court presumably anticipated, the jury received basic instructions regarding setting aside
bias and prejudice, what constituted evidence, and evaluating witness testimony and
credibility. The jurors could consider French's testimony denying that he had engaged in
any volunteered communication or gesture while counsel and the court conferred. The
trial court did not abuse its discretion by denying a mistrial.
4. Refusal to Give Proposed Instruction
       After the parties rested, defendant Zavala's counsel requested the following jury
instruction: "This relates to during the discussion at the bench between the attorneys and
the Court, the witness, Mr. French, made certain signals and gestures which were
observed by some members of the jury which he denied making. You may not discuss or
consider any information conveyed by these gestures, but you may consider the fact that
he made the gestures as serious misconduct on his part, and the fact that he falsely denied
making them in assessing his credibility." The trial court declined to give that proposed
instruction.
       On appeal, defendant Zavala argues that the jurors who did not see French make
any signal or gesture may have learned of it from one or more of the jurors who saw
something and may have been prejudiced. He maintains that the court's refusal to give
the proposed instruction created the "substantial possibility that one or more jurors was
biased" against him as a result of French's behavior and violated his rights to jury trial
and due process. Defendant Rodriguez attempts to join in these contentions.8
          8
               Defendant Rodriguez asserts that he may raise this instructional error even
          though he did not join in defendant Zavala's request for the proposed
          instruction, citing section 1259. Defendant Rodriguez's claim of error was not
          preserved for review. (See People v. Lee (2011) 51 Cal. 4th 620, 638
          [defendant's "failure to request clarification of an otherwise correct instruction
          forfeits the claim of error for purposes of appeal"]; People v. Mitcham (1991) 1
       Reviewing courts "will not presume greater misconduct than the evidence shows."
(In re Carpenter (1995) 9 Cal. 4th 634, 657.) Moreover, it is "the general rule that a trial
court may properly refuse an instruction offered by the defendant if it incorrectly states
the law, is argumentative, duplicative, or potentially confusing [citation], or if it is not
supported by substantial evidence [citation]." (People v. Moon (2005) 37 Cal. 4th 1, 30.)
It is a trial court's duty to "inform the jury in all cases that the jurors are the exclusive
judges of all questions of fact submitted to them and of the credibility of the witnesses."
(§ 1127.) An instruction that " 'invite[s] the jury to draw inferences favorable to one of
the parties from specified items of evidence,' " is "considered 'argumentative' and
therefore should not be given. [Citations.]" (People v. Earp (1999) 20 Cal. 4th 826, 886.)
Defendant Zavala's proposed instruction improperly invited the jury to draw unfavorable
inferences regarding French's credibility and the trial court properly declined to give it.
       The trial court provided the jurors with adequate guidance on their evaluation of
witness credibility and what constituted "evidence" that could be considered by them.
They were directed not to let bias or prejudice influence their decision. They were told
not to be "biased against the defendants just because they have been arrested, charged
with a crime, or brought to trial." They were instructed that, in deciding the facts, they
must "use only the evidence that was presented in this courtroom," and "[e]vidence is the
sworn testimony of witnesses, the exhibits admitted into evidence, anything else [the
judge] told [the jurors] to consider as evidence." The jurors were also told that the
attorneys' questions were not evidence and "[o]nly the witness[es]' answers are evidence."
The court instructed them to "disregard anything you saw or heard when the court was
not in session, even if it was done or said by one of the parties or witnesses." The court
gave specific guidance regarding the factors relevant to their evaluation of witness
testimony and told them to set "aside any bias or prejudice you may have." The court

          Cal.4th 1027, 1048 [defendant's claim of error was deemed waived because he
          did not join in codefendant's motion].) In any case, the trial court did not err.
instructed: "If you decide that a witness deliberately lied about something significant in
this case, you should consider not believing anything that witness says; or, if you think
the witness lied about some things but told the truth about others, you may simply accept
the part that you think is true, and ignore the rest." The trial court's refusal to give
defendant Zavala's proposed instruction did not deprive any defendant of a fair trial.
C. Instructional Error Related to Accomplice Testimony
1. Failure to Give Accomplice Instructions
       Defendant Zavala contends that the trial court erred in failing to instruct the jury
regarding accomplice testimony and the requirement of corroborating evidence and this
error violated his constitutional rights to jury trial and due process. He maintains that
both witness R.B. and co-defendant Hensley qualified as accomplices. Defendant
Rodriguez joins in defendant Zavala's arguments.
       Section 1111 states: "A conviction cannot be had upon the testimony of an
accomplice unless it be corroborated by such other evidence as shall tend to connect the
defendant with the commission of the offense . . . ." It defines an accomplice as "one
who is liable to prosecution for the identical offense charged against the defendant on
trial in the cause in which the testimony of the accomplice is given." The statutory
definition of accomplice "encompasses all principals to the crime (People v. Tewksbury
(1976) 15 Cal. 3d 953, 960), including aiders and abettors and coconspirators. (People v.
Gordon (1973) 10 Cal. 3d 460, 468.)" (People v. Stankewitz (1990) 51 Cal. 3d 72, 90.)
       "It is well settled that the phrase 'liable to prosecution' in section 1111 means, in
effect, properly liable. Any issues of fact determinative of the witness's factual guilt of
the offense must be submitted to the jury. Only when such facts are clear and undisputed
may the court determine that the witness is or is not an accomplice as a matter of law.
[Citations.]" (People v. Rodriguez (1986) 42 Cal. 3d 730, 759; see People v. Williams
(1997) 16 Cal. 4th 635, 679 ["Whether a person is an accomplice within the meaning of
section 1111 presents a factual question for the jury 'unless the evidence permits only a
single inference.' [Citation.]"].)
       "When a jury receives substantial evidence that a witness who has implicated the
defendant was an accomplice, a trial court on its own motion must instruct it on the
principles regarding accomplice testimony. (Boyer, supra, 38 Cal.4th at pp. 466–467.)
This includes instructing the jury that an accomplice's testimony implicating the
defendant must be viewed with caution and corroborated by other evidence. (Ibid.; see
CALJIC Nos. 3.11, 3.18; CALCRIM Nos. 334, 335.)" (People v. Houston (2012) 54
Cal. 4th 1186, 1223-1224.) Since there was evidence showing that defendant Hensley
was a principal in the charged crimes (see § 31) and, therefore, an accomplice, the court's
failure to give the appropriate accomplice instruction constituted error. (See People v.
Avila (2006) 38 Cal. 4th 491, 562; People v. Box (2000) 23 Cal. 4th 1153, 1209,
disapproved on another ground in People v. Martinez (2010) 47 Cal. 4th 911, 948, fn. 10.)
       On the other hand, the evidence was not sufficient to support a finding that witness
R.B. was an accomplice. A defendant has the burden of proving that a witness is an
accomplice by a preponderance of the evidence. (People v. Tewksbury (1976) 15 Cal. 3d
953, 968.) A person's mere knowledge that a crime might be committed by another in the
future or failure to prevent it does not make the person an aider or abettor and, therefore,
an accomplice. (See People v. Horton (1995) 11 Cal. 4th 1068, 1116; People v.
Stankewitz, supra, 51 Cal.3d at pp. 90-91, People v. Moran (1974) 39 Cal. App. 3d 398,
413.) "Providing assistance without sharing the perpetrator's purpose and intent is
insufficient to establish that a person is an accomplice. (People v. Sully (1991) 53 Cal. 3d
1195, 1227.)" (People v. Carrington (2009) 47 Cal. 4th 145, 191.) There was insufficient
evidence from which to draw a reasonable inference that R.B. intended to, and did in fact,
aid, facilitate, promote, encourage or instigate the robbery. (See People v. Houston,
supra, 54 Cal.4th at pp. 1224-1225.) There was also insufficient evidence from which to
draw a reasonable inference that R.B. had the requisite specific intents to be a
coconspirator in the robbery. (See People v. Jurado (2006) 38 Cal. 4th 72, 120, 123.)
Evidence of mere association with conspirators is not sufficient to support a finding that a
person is a member of a conspiracy. (See People v. Cummings (1959) 173 Cal. App. 2d
721, 728; see CALCRIM (2012 ed.) Nos. 415, 416, pp. 186, 193.)
       "A trial court's failure to instruct on accomplice liability under section 1111 is
harmless if there is sufficient corroborating evidence in the record. (People v. Hayes,
supra, 21 Cal.4th at p. 1271.)" (People v. Lewis (2001) 26 Cal. 4th 334, 370.)
" '[E]vidence independent of the testimony of the accomplice must tend to connect a
defendant with the crime itself (and not simply with its perpetrators).' [Citations.]"
(People v. Szeto (1981) 29 Cal. 3d 20, 44.) "Corroborating evidence may be slight,
entirely circumstantial, and entitled to little consideration when standing alone. (People
v. Nelson (2011) 51 Cal. 4th 198, 218; People v. Gonzales (2011) 52 Cal. 4th 254, 303.) It
need not be sufficient to establish every element of the charged offense or to establish the
precise facts to which the accomplice testified. (People v. Hayes, supra, 21 Cal.4th at p.
1271; People v. Negra (1929) 208 Cal. 64, 69–70.) It is 'sufficient if it tends to connect
the defendant with the crime in such a way as to satisfy the jury that the accomplice is
telling the truth.' (Fauber, supra, 2 Cal.4th at p. 834.)" (People v. Valdez (2012) 55
Cal. 4th 82, 147-148.)
       Here, the record contains adequate corroborating evidence, independent of
defendant Hensley's testimony (and even independent of witness R.B.'s testimony),
tending to connect defendants Zavala and Rodriguez to the commission of the crimes. At
trial, victim McBee was certain the three defendants were in the group that had gone into
French's backyard and recognized the faces of defendants Zavala and Hensley from the
robbery. Victims French and Esquibel identified defendant Zavala as a perpetrator in
photographic lineups. Defendant Rodriguez was identified to police by relatives who had
seen him at the time and in the vicinity of the crimes. The California Supreme Court has
indicated that courts apply the Watson standard of review (People v. Watson (1956) 46
Cal. 2d 818, 836) only in the absence of sufficient corroboration.9 (People v. Gonzales
(2011) 52 Cal. 4th 254, 304.)
       Defendant Zavala nevertheless argues that a court's failure to give an accomplice
instruction violated his rights to a jury trial and due process and the judgment must be
reversed unless the instructional omission was harmless beyond a reasonable doubt. He
compares the failure to give an accomplice instruction to a failure to instruct on an
element of the offense. He cites Neder v. U.S. (1999) 527 U.S. 1 (119 S. Ct. 1827), which
held that a court's failure to instruct a jury on an element of a charged offense is subject
to review under the Chapman harmless-error standard of review. (Neder v. U.S., supra,
527 U.S. at pp. 8-16; see Chapman v. California (1967) 386 U.S. 18, 24 [87 S. Ct. 824]
["before a federal constitutional error can be held harmless, the court must be able to
declare a belief that it was harmless beyond a reasonable doubt"].) The Supreme Court
concluded in Neder that an erroneous jury instruction that omits an element of the offense
did not "render Neder's trial 'fundamentally unfair,' as that term is used in our cases."
(Neder v. U.S., supra, 527 U.S. at p. 9.) Likewise, a failure to give an accomplice
instruction did not result in a fundamentally unfair trial in this case.
       Further, defendant Zavala has not cited any authority establishing that accomplice
instructions are grounded in or effectuate any federal constitutional right. We have found
only law that undermines his contention. (See People v. Gonzales, supra, 52 Cal.4th at
pp. 303-304 [discussing standard of review]; Cummings v. Sirmons (10th Cir. 2007) 506
F.3d 1211 ["there is no constitutional requirement that the testimony of an accomplice be
corroborated by independent evidence"], cert. den. (2008) 554 U.S. 907 [128 S. Ct.
2943].) Section 1111 merely "codifies common law concerns about the reliability of




          9
              Even if the Watson standard of review were applicable, we would find no
          reversible error.
accomplice testimony. (People v. Tewksbury (1976) 15 Cal. 3d 953, 967 . . . .)"10 (People
v. Gonzales, supra, 52 Cal.4th at p. 303.) The failure to give an accomplice instruction
did not violate the defendants' constitutional right to have a jury determine whether every
element of a charged offense was proved beyond a reasonable doubt (see Apprendi v.
New Jersey (2000) 530 U.S. 466, 477 [120 S. Ct. 2348]); it is not subject to the Chapman
standard of review.
2. Instruction Regarding Sufficiency of the Testimony of a Single Witness
       In a claim related to the failure to give an accomplice instruction, defendant
Zavala argues that the court erred by instructing the jury that the testimony of a single
witness sufficed to prove any fact. Defendant Rodriguez joins in these arguments.
       The trial court instructed: "The testimony of only one witness can prove any fact.
Before you conclude that the testimony of one witness proves a fact, you should carefully
review all the evidence." That instruction correctly states the general law with respect to
witness testimony (see Evid. Code, § 411 ["Except where additional evidence is required
by statute, the direct evidence of one witness who is entitled to full credit is sufficient for
proof of any fact"]). The court failed, however, to explain the exception to that rule for
accomplice testimony. (See § 1111; CALCRIM (2012 ed.) No. 301, p. 81.)11
          10
              "The cautionary instructions governing accomplice testimony have their
          roots in English common law. [Citations.] The reason most often cited in
          support of these instructions is that an accomplice is inherently untrustworthy
          because he or she 'usually testif[ies] in the hope of favor or the expectation of
          immunity.' (People v. Coffey (1911) 161 Cal. 433, 438 . . . .) In addition, an
          accomplice may try to shift blame to the defendant in an effort to minimize his
          or her own culpability. [Citation.]" (People v. Tobias (2001) 25 Cal. 4th 327,
          331.) "The limitation based on the common law distrust of accomplices as now
          embodied in section 1111 is much harsher than the common law limitation."
          (People v. Tewksbury, supra, 15 Cal.3d at p. 967.)
          11
              CALCRIM No. 301 presently provides: "[Except for the testimony of
          , which requires supporting evidence [if you decide
          (he/she) is an accomplice],] (the/The) testimony of only one witness can prove
          any fact. Before you conclude that the testimony of one witness proves a fact,
          you should carefully review all the evidence."
       Even though the court erred by failing to explain the accomplice testimony
exception to the general rule regarding the sufficiency of a single witness's testimony, the
error was harmless. First, the court admonished the jury to carefully review all the
evidence. Second, the court gave detailed and lengthy instructions to the jurors regarding
assessing witness credibility. Third, there was ample corroborating evidence. It is not
reasonably probable that defendant Zavala would have obtained a more favorable result if
the court had instructed regarding the accomplice testimony exception to the general rule
regarding the sufficiency of a single witness's testimony. (Cal. Const., art. VI, § 13;
People v. Watson, supra, 46 Cal.2d at p. 836.)
3. Due Process
       Defendant Rodriguez asserts that the trial court's instructional errors related to
accomplice testimony deprived him of due process. Although we agree that the trial
court erred, its errors did not result in a denial of due process.
       "Beyond the specific guarantees enumerated in the Bill of Rights, the Due Process
Clause has limited operation." (Dowling v. U.S. (1990) 493 U.S. 342, 352 [110 S. Ct.
668].) "As applied to a criminal trial, denial of due process is the failure to observe that
fundamental fairness essential to the very concept of justice. In order to declare a denial
of it we must find that the absence of that fairness fatally infected the trial; the acts
complained of must be of such quality as necessarily prevents a fair trial." (Lisenba v.
People of State of California (1941) 314 U.S. 219, 236 [62 S. Ct. 280].)
       More than 100 years ago, the U.S. Supreme Court stated: "It is undoubtedly the
better practice for courts to caution juries against too much reliance upon the testimony of
accomplices, and to require corroborating testimony before giving credence to them."
(Holmgren v. U.S. (1910) 217 U.S. 509, 523-524 [30 S. Ct. 588].) In that case, since "no
such charge was asked to be presented to the jury by any proper request in the case" and
the requested instruction did not properly state the applicable law, there was no error.
(Ibid.) The high court subsequently observed: "Accomplice instructions have long been
in use and have been repeatedly approved. See, e.g., Holmgren v. United States, 217 U.S.
509, 523-524, 30 S. Ct. 588, 591-592, 54 L. Ed. 861 (1910). In most instances, they
represent no more than a commonsense recognition that an accomplice may have a
special interest in testifying, thus casting doubt upon his veracity. See, e.g., Crawford v.
United States, 212 U.S. 183, 204, 29 S. Ct. 260, 268, 53 L. Ed. 465 (1909)." (Cool v. U. S.
(1972) 409 U.S. 100, 103 [93 S. Ct. 354].)
       In this case, the jury was instructed at length on the evaluation of witness
testimony and told to consider, among other things, whether a witness's testimony was
"influenced by a factor such as bias or prejudice, a personal relationship with someone
involved in the case, or a personal interest in how the case is decided." The instructional
errors related to accomplice testimony did not violate due process or render the trial
fundamentally unfair.
D. Right to Confrontation
1. Procedural History
       In support of his in limine motion to exclude hearsay evidence of prior offenses
and activities allegedly connected to him, defendant Hensley contended that there was a
danger of improper use of "evidence of prior activities or offenses of the Shalu Gardens
gang, or the Northern Hispanic gangs" and asserted that he was not associated with those
gangs. He raised a general objection to "any hearsay evidence which the prosecution
may proffer under the guise of expert or other law enforcement testimony." He asserted
that "[i]t would be improper for the prosecution to use the gang expert to establish
necessary elements of the offense or the gang enhancement as a substitute for testimony
by a percipient witnesses, and in a manner which may violate defendant's fundamental
rights of due process, confrontation and a fair trial as guaranteed by the Sixth and
Fourteenth Amendments to the United States Constitution." (Italics added.) No
particular out-of-court statement was identified. His contemporaneous in limine motion
to bifurcate trial of the gang enhancements was based on the prejudicial effect of the gang
evidence, not the confrontation clause of the Sixth Amendment to the U.S. Constitution.
       Defendant Zavala's in limine motion to exclude gang-related evidence or,
alternatively, to bifurcate the trial of the gang enhancement allegations, was brought on
the grounds that there was no evidence the charged crimes were gang related or the
evidence of "gang-relatedness" was so weak that its admission in the case in chief would
be unduly prejudicial. The written motion did not cite Crawford v. Washington (2004)
541 U.S. 36 [124 S. Ct. 1354] (Crawford) or mention his constitutional right to
confrontation.
       At the beginning of the hearing on the in limine motions, the court indicated that
defendant Rodriguez's counsel had joined in the codefendants' motions to preclude
evidence that the crimes were gang-related. The court described the gist of defendant
Zavala's argument as the prosecution's lack of evidence relating to gangs and his counsel
agreed. The People called Sergeant Dan Livingston as a witness. Defense counsel
stipulated that, for purpose of the hearing, Sergeant Livingston was an expert in northern
Hispanic criminal street gangs. The sergeant testified at length.
       Following Sergeant Livingston's testimony at the hearing on the in limine motions,
defendant Zavala's counsel presented argument. He contended that the court should
exclude gang-related evidence altogether because the charged robbery was not a gang
crime. Zavala's counsel was concerned that the People's gang expert, Sergeant
Livingston, was going to recount statements made by Kyle Moneyhun to police. He
mentioned that, if Sergeant Livingston were to testify regarding what Moneyhun had told
him, those statements would be coming into evidence in violation of defendant Zavala's
confrontation rights under the Sixth Amendment as set forth in Crawford, supra, 541
U.S. 36 and Davis, supra, 547 U.S. 813. Counsel urged the court to at least bifurcate the
trial, maintaining that the gang evidence was not cross admissible on issues of guilt and
Sergeant Livingston's testimony as a gang expert would include prejudicial hearsay
statements.
       Defendant Zavala's counsel did not specifically interpose a confrontation objection
but he mentioned in the course of argument that he was also going to bring a separate in
limine motion based on Crawford and noted that several California cases had discussed
hearsay related by an expert in relation to Crawford but he had not brought case citations
with him. Counsel was aware that those cases had found the trial courts had not abused
their discretion in allowing the experts to testify to hearsay but he attempted to
distinguish those cases on the ground that the hearsay in those cases concerned the
defendant's membership in a gang while hearsay in this case would bear on the
defendant's guilt. He referred to the New York case of People v. Goldstein, 6 N.Y.3d
119.12 In closing, he argued that the court must bifurcate the trial of the gang
enhancements because of the potential "very serious problems" that would be created if
Sergeant Livingston testified to his opinion that the robbery was gang related "because of
the way it was planned and because of what Mr. Zavala said . . . ." Counsel for
defendants Hensley and Rodriguez joined in those arguments.
       The prosecutor responded that the gang expert's testimony would not violate
Crawford because the court would instruct the jury that the sergeant's "testimony as it
relates to the underlying facts" was not admitted for its truth but only to evaluate the
expert's testimony. The court indicated that there was sufficient evidence from which a
jury could infer that the crime was gang-related and the gang evidence might be
admissible on issues of intent and motive and, accordingly, bifurcation was inappropriate
          12
               In People v. Goldstein (2005) 843 N.E.2d 727, New York's high court
          concluded that statements made to a forensic psychiatrist, whom the People
          retained to testify at trial, were testimonial hearsay offered for their truth. (Id.
          at pp. 729, 733.) The court concluded that the defendant's rights under the
          confrontation clause were violated when the expert recounted the interviewees'
          statements without giving the defendant an opportunity to cross-examine them.
          (Id. at pp. 732-734.)
because there was sufficient cross-admissibility. The court denied the motions to exclude
gang evidence and the motions to bifurcate the trial.13
       On April 5, 2011, defendant Zavala filed a separate motion to exclude all
references by Sergeant Livingston, the prosecution's gang expert, to accusatory
statements made by Moneyhun and recited in Campbell Police Department reports
because their admission would violate his right to confrontation under the Sixth
Amendment as set forth in Crawford, supra, 541 U.S. 36 and Davis, supra, 547 U.S. 813.
The motion urged the court to reconsider its denial of bifurcation and, absent bifurcation,
to "preserve his right to confront the witnesses against him by precluding Sgt. Livingston
from making reference to hearsay reports that Zavala and Rodriguez planned the crime
and that Zavala threatened to kill a victim or a witness."
       A jury was selected. On April 7, 2010, trial commenced.
       On April 9, 2010, out of the presence of the jury, defendant Zavala's attorney
renewed the motion to exclude gang evidence or to bifurcate trial. He also separately
moved to exclude Sergeant Livingston's references to gang incidents that did not result in
either an arrest or conviction of defendant Zavala because it was "simply a way of
spreading Mr. Zavala's bad character in front of the jury . . . ." The court indicated that it


          13
               It is critical to note that defendant Hensley's and Zavala's written motions in
          limine to exclude gang-related evidence because of the danger of improper use
          or potential prejudice targeted all out-of-court statements related by the
          prosecution's expert, not specifically testimonial statements. Nontestimonial
          "basis evidence" to explain expert testimony is clearly not inadmissible under
          Crawford and its progeny (see e.g. Michigan v. Bryant, supra,131 S.Ct. at p.
          1155 [admissibility of nontestimonial statement is not the concern of the
          confrontation clause]; Crawford, supra, 541 U.S. at pp. 53 [testimonial hearsay
          is the primary object of Sixth Amendment's confrontation clause], 68 ["it is
          wholly consistent with the Framers' design" to exempt nontestimonial hearsay
          statements "from Confrontation Clause scrutiny altogether"]) and People v.
          Gardeley (1996) 14 Cal. 4th 605, 617-619. We would find that those pretrial
          motions were properly denied as overbroad if we were to treat them as motions
          invoking the Sixth Amendment right to confrontation.
would not allow Sergeant Livingston to testify as to Moneyhun's statements but its ruling
on bifurcation would stand.
       During the extended exchange, defendant Rodriguez's counsel asked the court to
not admit evidence of prior arrests because they were not relevant and Sergeant
Livingston could explain his opinion based on defendant "Rodriquez's prior admissions
and the people he hangs out with and the colors and so forth." The trial court indicated
that, once the prosecutor decided which prior arrests he wished to introduce into
evidence, the court would discuss it with counsel.
       The discussion continued and defendant Hensley's counsel asked the court to
exclude evidence that the mother of defendant Hensley's girlfriend identified him as a
Norteno gang member because counsel did not "know how any expert can give that any
kind of weight" in determining the defendant is a gang member. The court expressed its
belief that one question was whether or not the statement by the girlfriend's mother was
testimonial. No ruling was made on the request of defendant Hensley's counsel to
exclude the evidence and counsel never expressly objected to that evidence on
confrontation grounds on the record.
       Defendant Zavala's counsel noted there were several individuals who made
statements regarding defendant Zavala's gang membership. Counsel moved to amend his
prior in limine motion to include that evidence within the motion but he did not state any
confrontation objection. Defendant Hensley's counsel then renewed the defendant's
motion to bifurcate trial of the gang enhancements. Defendant Zavala's counsel asserted
that the sergeant's testimony regarding his opinion would entail the admission of
otherwise inadmissible evidence and bifurcation was the only proper solution. The court
suggested that the issue was whether Crawford applies to statements relied upon by an
expert that would be otherwise inadmissible under the confrontation clause. Defendant
Zavala's counsel agreed that was issue. The court indicated that it was still thinking. No
ruling was obtained on these matters before the People called Sergeant Livingston to
testify.
           During his testimony, Sergeant Livingston indicated his belief that the robbery
was committed in association with, for the benefit of, and partly at the direction of the
Shalu Gardens street gang. One of the circumstances contributing to his opinion was the
persons present for the planning of the crime. Sergeant Livingston testified without
objection: "The two primary people initially who were planning the crime were Mark
Zavala and Jonathan Rodriguez, two influential members of Shalu Gardens." When
asked why he had said that, the sergeant replied, "Based on prior contacts, speaking with
other people, reviewing police reports." Counsel for defendant Zavala objected.
           Out of the jury's presence, defendant Zavala's counsel explained that the problem
with Sergeant Livingston's testimony was that it implied that he had some knowledge
from reading the reports beyond the information provided by witness R.B. Counsel for
defendant Rodriguez indicated that Evidence Code section 352 should be applied to the
hearsay evidence of planning. Zavala's counsel asserted there was a confrontation issue
because Moneyhun and Stojkovic had also made statements to police.
           The court noted that the expert had not revealed Moneyhun's and Stojkovic's
specific out-of-court statements and indicated the general rule permitted an expert to rely
on otherwise inadmissible evidence, including hearsay statements, if the evidence is of
the type that experts rely upon in forming an opinion. It ruled that the prosecution's
expert could rely on out-of-court statements of other gang members, witnesses, and
officers and those statements were admissible with a limiting instruction that they were
not offered for their truth.
           Defendant Zavala's counsel argued that the sergeant needed to affirmatively say
that he was relying on R.B.'s statements because otherwise the jury would be left with
"the impression that he's relying on statements made by other people. The court ruled
that the expert could not refer to statements made by Moneyhun and Stojkovic regarding
defendants Zavala's and Rodriguez's planning of the crime.
       The trial court gave a limiting instruction to the jurors, informing them that,
although Sergeant Livingston may be relying on the statements of others in reaching an
opinion, evidence of those statements were not offered for the truth of the matter and the
jurors could not consider the statements for their truth.
       Sergeant Livingston then began testifying regarding "pattern" offenses. When the
prosecutor asked about an offense committed on June 5, 2007, defendant Zavala's
counsel asked to approach and there was an unreported sidebar conference. When the
prosecutor continued with questioning and the witness began to answer, counsel
interrupted and stated that he had the same objection to the details of that offense and "all
other pattern offenses." The court overruled the objection. The record does not indicate
the legal ground for the objection.
       In connection with his opinions on the defendants' gang membership, Sergeant
Livingston testified to, among other things, a number of incidents involving police. The
sergeant recounted an incident that occurred on November 19, 2005 where, following a
report of harassment, the police contacted a group that included several individuals,
including defendants Zavala and Rodriguez, who were dressed in gang clothing. Two
known SLG gang members and an SLG associate were present. Two individuals
indicated that the males present were all SLG members. After the testimony was
adduced, defendant Zavala's counsel objected on hearsay and confrontation grounds. The
court overruled the objection.
       During redirect-examination of Sergeant Livingston, the trial court reminded the
jury that Sergeant Livingston's testimony about others' statements fell under the court's
previous instruction and the testimony was being admitted for the limited purpose of
showing the basis of the sergeant's opinion and not for the truth of the matter stated.
2. Appellate Contentions
       On appeal, defendant Hensley complains that Livingston's testimony regarding the
basis for his expert opinion whether the robbery was committed in association with, for
the benefit of, and partly at the direction of the Shalu Gardens street gang "informed the
jury that Livingston was not relying exclusively on [R.B.]." He also attacks Livingston's
testimony regarding the defendants' gang membership that was based on out-of-court
statements "from persons not offered for cross-examination." He now asserts that the
statements made by Moneyhun, Stojkowicz, and others were testimonial hearsay and
"Sergeant Livingston was not offering expert opinion testimony but rather serving as [a]
conduit for hearsay . . . ." Defendant Zavala joins in defendant Hensley's arguments and
asserts that the testimonial hearsay recited by Officer Livingston violated his state and
federal right to confront the adverse witness against him. (See U.S. Const. 6th Amend.;
Cal. Const., art. I, § 15.)
       Defendant Rodriguez similarly argues that the admission of out-of-court
statements to show the basis of Sergeant Livingston's opinion that the crime was gang-
related violated his Sixth Amendment right to confront witnesses since those statements
were hearsay and often testimonial. He states that "it is clear on the record that many of
the statements on which Livingston relied are testimonial hearsay, and with respect to
others the prosecution failed to meet its burden to establish their admissibility by showing
that they did not constitute testimonial hearsay."
3. Crawford and its Progeny
       The Sixth Amendment to the United States Constitution provides: "In all criminal
prosecutions, the accused shall enjoy the right . . . to be confronted with the witnesses
against him. . . ." "The Fourteenth Amendment renders the Clause binding on the States.
Pointer v. Texas, 380 U.S. 400, 403, 85 S. Ct. 1065, 13 L. Ed. 2d 923 (1965)."14 (Michigan

          14
              Article I, section 15 of the California Constitution provides: "The
          defendant in a criminal cause has the right . . . to be confronted with the
          witnesses against the defendant." The California Constitution also states: "In
v. Bryant (2011) ___ U.S. ___, ___ [131 S. Ct. 1143, 1152].) "In Crawford v. Washington
(2004) 541 U.S. 36, 124 S. Ct. 1354, 158 L. Ed. 2d 177, the high court held that this
provision prohibits the admission of out-of-court testimonial statements offered for their
truth, unless the declarant testified at trial or was unavailable at trial and the defendant
had had a prior opportunity for cross-examination. (See Davis v. Washington (2006) 547
U.S. 813, 821, 126 S. Ct. 2266, 165 L. Ed. 2d 224; People v. Cage (2007) 40 Cal. 4th 965,
969.)" (People v. Livingston (2012) 53 Cal. 4th 1145, 1158.) "[W]hen the declarant
appears for cross-examination at trial, the Confrontation Clause places no constraints at
all on the use of his prior testimonial statements. See California v. Green, 399 U.S. 149,
162, 90 S. Ct. 1930, 26 L. Ed. 2d 489 (1970)." (Crawford, supra, 541 U.S. at p. 59, fn. 9.)
       In Crawford, the Supreme Court declined to provide a comprehensive definition of
testimonial statements. (Crawford, supra, 541 U.S. at p. 68.) But it gave some guidance:
"Various formulations of this core class of 'testimonial' statements exist: 'ex parte in-
court testimony or its functional equivalent-that is, material such as affidavits, custodial
examinations, prior testimony that the defendant was unable to cross-examine, or similar
pretrial statements that declarants would reasonably expect to be used prosecutorially,'
[citation]; 'extrajudicial statements . . . contained in formalized testimonial materials,
such as affidavits, depositions, prior testimony, or confessions,' [citation]; 'statements that
were made under circumstances which would lead an objective witness reasonably to
believe that the statement would be available for use at a later trial' [citation]." (Id. at pp.
51-52.)
       Out-of-court statements, even if offered for their truth, are not ipso facto
testimonial. (See Crawford, supra, 541 U.S. at p. 51 ["not all hearsay implicates the
Sixth Amendment's core concerns"].) The Supreme Court explained by way of example:


          criminal cases the rights of a defendant . . . to confront the witnesses against
          him or her . . . shall be construed by the courts of this State in a manner
          consistent with the Constitution of the United States." (Cal. Const., art. I, § 24.)
"An off-hand, overheard remark might be unreliable evidence and thus a good candidate
for exclusion under hearsay rules, but it bears little resemblance to the civil-law abuses
the Confrontation Clause targeted." (Ibid.) The court recognized that "[w]here
nontestimonial hearsay is at issue, it is wholly consistent with the Framers' design to
afford the States flexibility in their development of hearsay law . . . as would an approach
that exempted such statements from Confrontation Clause scrutiny altogether." (Id. at p.
68.) It also reiterated that the confrontation clause "does not bar the use of testimonial
statements for purposes other than establishing the truth of the matter asserted. See
Tennessee v. Street, 471 U.S. 409, 414, 105 S. Ct. 2078, 85 L. Ed. 2d 425 (1985)." (Id. at
p. 60, fn. 9.)
       In Davis, the United States Supreme Court held that a victim's initial statements to
a 911 operator that identified her assailant, who was at the premises, were not
testimonial. (Id. at pp. 829) The court made clear the Confrontation Clause applies only
to testimonial hearsay. (Davis, supra, 547 U.S. at pp. 823-824.) "It is the testimonial
character of the statement that separates it from other hearsay that, while subject to
traditional limitations upon hearsay evidence, is not subject to the Confrontation Clause."
(Id. at p. 821.) The court explained that statements "are nontestimonial when made in the
course of police interrogation under circumstances objectively indicating that the primary
purpose of the interrogation is to enable police assistance to meet an ongoing
emergency." (Id. at p. 822.) In contrast, statements made during police interrogation "are
testimonial when the circumstances objectively indicate that there is no such ongoing
emergency, and that the primary purpose of the interrogation is to establish or prove past
events potentially relevant to later criminal prosecution." (Ibid., fn. omitted.) Thus, a
domestic violence victim's statements to police concerning the past actions of her
husband, which presented no ongoing emergency, were testimonial. (Id. at pp. 829-832.)
       In Melendez-Diaz v. Massachusetts (2009) 557 U.S. 305 [129 S. Ct. 2527]
(Melendez-Diaz), "Melendez–Diaz was charged with distributing cocaine and with
trafficking in cocaine in an amount between 14 and 28 grams. [Citations.]" (Id. at p.
308.) At trial, the prosecution placed into evidence "three 'certificates of analysis'
showing the results of the forensic analysis performed on the seized substances." (Ibid.)
The certificates, which "were sworn to before a notary public," "reported the weight of
the seized bags" and the analyst's finding that the substance contained cocaine. (Ibid.)
       The U.S. Supreme court determined in Melendez-Diaz that the analysts'
certificates were testimonial because they were "quite plainly affidavits" and were made
under circumstances that provided an objectively reasonable basis for believing they
would be available for use at a later trial. (Id. at pp. 310-311.) Consequently, the
certificates were "functionally identical to live, in-court testimony" and "the analysts
were 'witnesses' for purposes of the Sixth Amendment." (Ibid.) It held that "[a]bsent a
showing that the analysts were unavailable to testify at trial and that petitioner had a prior
opportunity to cross-examine them, petitioner was entitled to ' "be confronted with" ' the
analysts at trial. Crawford, supra, at 54, 124 S. Ct. 1354." (Id. at p. 311, fn. omitted.)
       In the course of its analysis, the Supreme Court explained "the relationship
between the business-and-official-records hearsay exceptions and the Confrontation
Clause." (Id. at p. 324.) "As we stated in Crawford: 'Most of the hearsay exceptions
covered statements that by their nature were not testimonial—for example, business
records or statements in furtherance of a conspiracy.' 541 U.S., at 56, 124 S. Ct. 1354.
Business and public records are generally admissible absent confrontation not because
they qualify under an exception to the hearsay rules, but because—having been created
for the administration of an entity's affairs and not for the purpose of establishing or
proving some fact at trial—they are not testimonial." (Ibid.)
       In Bullcoming v. New Mexico (2011) ___ U.S. ___ (131 S. Ct. 2705), the defendant
was charged with aggravated driving while intoxicated. (Id. at p. 2711.) The principal
evidence against him was a forensic laboratory report certifying that his "blood-alcohol
concentration was well above the threshold for aggravated DWI." (Id. at p. 2709.) "At
trial, the prosecution did not call as a witness the analyst who signed the certification.
Instead, the State called another analyst who was familiar with the laboratory's testing
procedures, but had neither participated in nor observed the test on Bullcoming's blood
sample." (Ibid.) The U.S. Supreme Court held that the confrontation clause does not
permit "the prosecution to introduce a forensic laboratory report containing a testimonial
certification—made for the purpose of proving a particular fact—through the in-court
testimony of a scientist who did not sign the certification or perform or observe the test
reported in the certification" unless "the analyst who made the certification . . . is
unavailable at trial, and the accused had an opportunity, pretrial, to cross-examine that
particular scientist." (Id. at p. 2710.) The court stated that "the Clause does not tolerate
dispensing with confrontation simply because the court believes that questioning one
witness about another's testimonial statements provides a fair enough opportunity for
cross-examination." (Id. at p. 2716.)
       In Michigan v. Bryant, supra, 131 S. Ct. 1143, the U.S. Supreme Court held that
statements made by a shooting victim to police officers who discovered him mortally
wounded in a gas station parking lot were nontestimonial because the objective
circumstances indicted that "the 'primary purpose of the interrogation' was 'to enable
police assistance to meet an ongoing emergency.' Davis, 547 U.S., at 822, 126 S. Ct.
2266." (Id. at p. 1150.) The court observed: "Whether formal or informal, out-of-court
statements can evade the basic objective of the Confrontation Clause, which is to prevent
the accused from being deprived of the opportunity to cross-examine the declarant about
statements taken for use at trial." (Id. at p. 1155.) It explained: "When, as in Davis, the
primary purpose of an interrogation is to respond to an 'ongoing emergency,' its purpose
is not to create a record for trial and thus is not within the scope of the Clause. But there
may be other circumstances, aside from ongoing emergencies, when a statement is not
procured with a primary purpose of creating an out-of-court substitute for trial testimony.
In making the primary purpose determination, standard rules of hearsay, designed to
identify some statements as reliable, will be relevant. Where no such primary purpose
exists, the admissibility of a statement is the concern of state and federal rules of
evidence, not the Confrontation Clause." (Ibid., fn. omitted.) The court advised that
"when a court must determine whether the Confrontation Clause bars the admission of a
statement at trial, it should determine the 'primary purpose of the interrogation' by
objectively evaluating the statements and actions of the parties to the encounter, in light
of the circumstances in which the interrogation occurs." (Id. at p. 1162.)
       More recently, in Williams v. Illinois (2012) ___ U.S. ___ (132 S. Ct. 2221), in a
court trial for rape, the prosecution's expert witness confirmed that an outside laboratory,
Cellmark, produced a DNA profile matching a DNA profile produced by the state police
laboratory based upon the defendant's blood sample that had been obtained when he was
arrested on another occasion. (Id. at pp. 2227-2231, 2236 (plur. opn. of Alito, J.).)
Cellmark's report was not admitted into evidence. (Id. at p. 2230.) The expert testified
that Cellmark's business records indicated that the state laboratory had sent the rape
victim's vaginal swabs to Cellmark. (Id. at pp. 2227, 2230.) A fractured Supreme Court
affirmed the judgment of the Illinois Supreme Court, which had upheld the judgment of
conviction against a claim that the expert's testimony had violated the defendant's
confrontation rights. (Id. at pp. 2231-2232, 2244.)
       The plurality opinion in Williams articulated two independent rationales for its
conclusion. (Id. at pp. 2228, 2244.) The first reason was that the challenged expert
testimony regarding Cellmark's out-of-court statements was not admitted for the purpose
of proving the truth of the matter asserted but rather for "the legitimate nonhearsay
purpose of illuminating the expert's thought process." (Id. at pp. 2228, 2239-2240.) The
second basis was that the out-of-court statement was nontestimonial under the objective
"primary purpose" test. (Id. at pp. 2228, 2242-2243.) The plurality reasoned that the
outside laboratory report's "primary purpose," "viewed objectively," was "to catch a
dangerous rapist who was still at large" and "not to obtain evidence for use against
petitioner, who was neither in custody nor under suspicion at that time," and "not to
accuse petitioner or to create evidence for use at trial." (Id. at p. 2243.)
       In a separate opinion concurring in the Williams judgment, Justice Thomas also
concluded that Cellmark's out-of-court statements were not testimonial but for an entirely
different reason, namely their lack of formality and solemnity. (Id. at p. 2225.) He stated
that "[t]he Cellmark report lacks the solemnity of an affidavit or deposition, for it is
neither a sworn nor a certified declaration of fact," and "although the report was produced
at the request of law enforcement, it was not the product of any sort of formalized
dialogue resembling custodial interrogation." (Id. at p. 2260.)
4. Forfeiture by Failure to Make a Specific and Timely Objection
       "The right to confrontation may, of course, be waived, including by failure to
object to the offending evidence . . . ." (Melendez-Diaz v. Massachusetts, supra, 557
U.S. at p. 314, fn. 3; see also Evid. Code, § 353.) In California, "[t]he general rule is that
'when an in limine ruling that evidence is admissible has been made, the party seeking
exclusion must object at such time as the evidence is actually offered to preserve the
issue for appeal' (People v. Jennings (1988) 46 Cal. 3d 963, 975, fn. 3), although a
sufficiently definite and express ruling on a motion in limine may also serve to preserve a
claim (People v. Ramos, supra, 15 Cal.4th at p. 1171 . . . )." (People v. Brown (2003) 31
Cal. 4th 518, 547.)
       "[A] motion in limine to exclude evidence is a sufficient manifestation of
objection to protect the record on appeal when it satisfies the basic requirements of
Evidence Code section 353, i.e.: (1) a specific legal ground for exclusion is advanced
and subsequently raised on appeal; (2) the motion is directed to a particular, identifiable
body of evidence; and (3) the motion is made at a time before or during trial when the
trial judge can determine the evidentiary question in its appropriate context. When such a
motion is made and denied, the issue is preserved for appeal. On the other hand, if a
motion in limine does not satisfy each of these requirements, a proper objection satisfying
Evidence Code section 353 must be made to preserve the evidentiary issue for appeal."
(People v. Morris (1991) 53 Cal. 3d 152, 190, overruled on another ground in People v.
Stansbury (1995) 9 Cal. 4th 824, 830, fn. 1.)
       The mere mention of Crawford or its progeny in the context of arguing a motion
to exclude all potentially prejudicial gang-related evidence does not convert the motion
into a confrontation objection. Neither do we believe that a blanket, pretrial objection to
all "hearsay" evidence proffered under the "guise" of expert testimony suffices to
preserve a confrontation claim because the admission of out-of-court statements does not
necessarily implicate the confrontation clause; the statements must be both hearsay and
testimonial.15 (Crawford, supra, 541 U.S. at pp. 51, 60, fn. 9; see People v. Loy (2011)

         15
              The California Supreme Court has stated: " 'On direct examination, the
         expert may explain the reasons for his opinions, including the matters he
         considered in forming them. However, prejudice may arise if, " 'under the guise
         of reasons,' " the expert's detailed explanation " '[brings] before the jury
         incompetent hearsay evidence.' " [Citations.]' [Citation.]" (People v.
         Carpenter (1997) 15 Cal. 4th 312, 403, superseded by statute on another ground
         as recognized in Verdin v. Superior Court (2008) 43 Cal. 4th 1096, 1106-1107.)
         "Ordinarily, the use of a limiting instruction that matters on which an expert
         based his opinion are admitted only to show the basis of the opinion and not for
         the truth of the matter cures any hearsay problem involved, but in aggravated
         situations, where hearsay evidence is recited in detail, a limiting instruction
         may not remedy the problem. [Citations.]" (People v. Coleman (1985) 38
Cal. 3d 69, 92, disapproved on another point in People v. Riccardi (2012) 54
Cal. 4th 758, 824, fn. 32; see id. at p. 93 ["trial court abused its discretion by
         permitting extensive questioning of the expert witnesses on the contents of the
         letters in which defendant's wife claimed, inter alia, that he had previously
         threatened her with violence"].) "Although an expert may base an opinion on
         hearsay, the trial court may exclude from the expert's testimony 'any hearsay
         matter whose irrelevance, unreliability, or potential for prejudice outweighs its
         proper probative value.' (People v. Montiel (1993) 5 Cal. 4th 877, 919 . . . .)"
         (People v. Pollock (2004) 32 Cal. 4th 1153, 1172; see Evid. Code, § 352.)
         Further, a trial court " 'has considerable discretion to control the form in which
         the expert is questioned to prevent the jury from learning of incompetent
         hearsay.' (People v. Price (1991) 1 Cal. 4th 324, 416 . . . .)" (People v.
         Gardeley, supra, 14 Cal.4th at p. 619.) Trial courts seem to have lost sight of
         these principles with respect to gang evidence and reviewing courts should
52 Cal. 4th 46, 66 [" 'Not all erroneous admissions of hearsay violate the confrontation
clause. . . . Only the admission of testimonial hearsay statements violates the
confrontation clause. . . .' [Citations.]"].) Further, a global hearsay or Evidence Code
section 352 objection to the admission of evidence of the basis of an expert's opinion
does not allow a particular out-of-court statement to be considered in its appropriate
context with regard to whether it is in fact testimonial.
       In the absence of a timely and specific objection to a particular statement on
confrontation grounds, which places the burden on the government to establish the
admissibility of the statement (cf. Idaho v. Wright (1990) 497 U.S. 805, 816 [110 S. Ct.
3139] [the state, as the proponent of evidence presumptively barred by confrontation
clause, has burden of proof]), reviewing courts should not presume that an out-of-court
statement given to a law enforcement officer under unclear circumstances, possibly
without testimonial purpose, is testimonial. (See Denham v. Superior Court (1970) 2
Cal. 3d 557, 564 [error must be affirmatively shown].)



          carefully scrutinize their rulings under Evidence Code section 352. To avoid
          undue prejudice from gang evidence not admitted for its truth, trial courts may
          find it necessary in certain cases to require counsel to examine its gang expert
          in the form of hypothetical questions. (See People v. Xue Vang (2011) 52
Cal. 4th 1038, 1048 [an expert may "express an opinion, based on hypothetical
          questions that tracked the evidence, whether the [crime], if the jury found it in
          fact occurred, would have been for a gang purpose"]; see also Williams v.
          Illinois, supra, 132 S.Ct. at p. 2228 (plur. opn. of Alito, J.) ["Under settled
          evidence law, an expert may express an opinion that is based on facts that the
          expert assumes, but does not know, to be true. It is then up to the party who
          calls the expert to introduce other evidence establishing the facts assumed by
          the expert. While it was once the practice for an expert who based an opinion
          on assumed facts to testify in the form of an answer to a hypothetical question,
          modern practice does not demand this formality and, in appropriate cases,
          permits an expert to explain the facts on which his or her opinion is based
          without testifying to the truth of those facts. [Citation.]".) In this appeal,
          however, defendants are not challenging any adverse ruling under Evidence
          Code section 352.
       Out-of-court statements obtained by law enforcement officers during criminal
interrogations in the course of an investigation of past crime under nonemergency
circumstances or in preparation for trial are presumably testimonial. (See Crawford,
supra, 541 U.S. 36, 52 ["Statements taken by police officers in the course of
interrogations are also testimonial under even a narrow standard"].) Statements given to
police for other purposes, however, may not be testimonial. (See Davis v. Washington,
supra, 547 U.S. at p. 822 [statement is not testimonial where "primary purpose of the
interrogation is to enable police assistance to meet an ongoing emergency"]; Michigan v.
Bryant, supra, 131 S.Ct. at p. 1155 [statement is not testimonial where it is "not procured
with a primary purpose of creating an out-of-court substitute for trial testimony"].)
Where the primary purpose of questioning by law enforcement is not to "establish or
prove past events potentially relevant to later criminal prosecution" (Davis v.
Washington, supra, 547 U.S. at p. 822, fn. omitted), perhaps such as where information is
provided to merely deter future criminal activity or maintain institutional security or the
safety of those incarcerated, the statement may not be testimonial and not implicate the
Sixth Amendment's confrontation clause.
       In his dissenting opinion, Presiding Justice Rushing assumes that most, if not all,
of the extrajudicial gang-related statements conveyed by Sergeant Livingston were
testimonial. His assumption demonstrates the vital importance of requiring a timely and
specific confrontation objection to identified evidence and the wisdom of not treating
sweeping motions to exclude a nebulous body of out-of court statements relied upon by
an expert in reaching an opinion as preserving a claim of Crawford error as to any such
statement ultimately admitted. The People should be given the opportunity to show that a
particular out-of-court statement that will by disclosed by its expert is not testimonial in
response to a specific and timely confrontation objection.
       Justice Rushing also assumes that unreported side bar conferences or unspecified
objections involved the confrontation issue. "Under California law, error in admitting
evidence may not be the basis for reversing a judgment or setting aside a verdict unless
'an objection to or a motion to exclude or to strike the evidence . . . was timely made and
so stated as to make clear the specific ground of the objection or motion.' (Evid. Code,
§ 353, subd. (a), italics added.) 'In accordance with this statute, [the California Supreme
Court has] consistently held that the "defendant's failure to make a timely and specific
objection" on the ground asserted on appeal makes that ground not cognizable.
[Citation.]' (People v. Seijas (2005) 36 Cal. 4th 291, 302.) Although no 'particular form
of objection' is required, the objection must 'fairly inform the trial court, as well as the
party offering the evidence, of the specific reason or reasons the objecting party believes
the evidence should be excluded, so the party offering the evidence can respond
appropriately and the court can make a fully informed ruling.' ([People v. Partida (2005)
37 Cal. 4th 428,] 435.)" (People v. Zamudio (2008) 43 Cal. 4th 327, 354; see Assem.
Com. on Judiciary com, 29B, Pt.1A West's Ann. Evid. Code (2011 ed.) foll. § 353, p.
599.) "A general objection to the admission or exclusion of evidence, or one based on a
different ground from that advanced at trial, does not preserve the claim for appeal."
(People v. Marks (2003) 31 Cal. 4th 197, 228; but see People v. Boyer (2006) 38 Cal. 4th
412, 441, fn. 17 [but a new constitutional claim may be considered on appeal if defendant
is merely asserting that "the trial court's act or omission, insofar as wrong for the reasons
actually presented to that court, had the additional legal consequence of violating the
Constitution"; the reviewing court's "rejection, on the merits, of a claim that the trial court
erred on the issue actually before that court necessarily leads to rejection of the newly
applied constitutional 'gloss' as well"].) In general, where a defendant does not expressly
object on confrontation grounds at trial, the constitutional claim is not preserved for
appeal. (See Melendez-Diaz v. Massachusetts, supra, 557 U.S. at p. 314, fn. 3; People v.
Catlin (2001) 26 Cal. 4th 81, 138, fn. 14; Evid. Code, § 353.)
       Although confrontation concerns were repeatedly mentioned, defendants Hensley
and Rodriguez have not pointed to any particular out-of-court statement admitted into
evidence after a timely and specific confrontation objection was overruled by the court.
Although defendant Hensley's counsel objected to an out-of-court statement made by the
defendant's ex-girlfriend's mother regarding his gang membership, counsel did not
specifically object on confrontation grounds.16 Defendant Zavala's counsel raised a
confrontation objection concerning Moneyhun's and Stojkovic's statements to police and
the trial court ultimately ruled that Sergeant Livingston could not refer to their statements

          16
               On the record before us, it is not completely out of the realm of possibility
          that this particular statement was made in an emergency context and, therefore,
          not testimonial since the police report stated that defendant Hensley's ex-
          girlfriend and her mother were in fear for their safety. (See Davis, supra, 547
          U.S. at p. 822.) Moreover, Hensley's counsel merely complained on the record
          that counsel "did not know how any expert can give [such a statement] any kind
          of weight" with respect to gang membership. The U.S. Supreme Court has not
          held that an expert's mere reliance on out-of-court statements in forming an
          opinion violates the confrontation clause. (See Williams v. Illinois, supra, 132
          S.Ct. at p. 2238, fn. omitted (plur. opn. of Alito, J.) [lack of independent proof
          of the extrajudicial basis of an expert's opinion may render it irrelevant but "the
          Confrontation Clause, as interpreted in Crawford, does not bar the admission of
          irrelevant evidence, only testimonial statements by declarants who are not
          subject to cross-examination"], 2257, fn. omitted (concurring opn. of Thomas,
          J.) ["It is the expert's disclosure of those [extrajudicial] facts that raises
          Confrontation Clause concerns."].) We query whether the paucity of
          independent evidence to establish the truth of the extrajudicial underpinnings of
          an expert's opinion goes to only its weight. (Cf. Delaware v. Fensterer (1985)
          474 U.S. 15 [106 S. Ct. 292] (per curiam), 22 [admission of an expert's opinion
          "did not offend the Confrontation Clause despite his inability to recall the basis
          for that opinion" because an expert's "inability to recall on the stand the basis
          for his opinion presents none of the perils from which the Confrontation Clause
          protects defendants in criminal proceedings" and "the Confrontation Clause is
          generally satisfied when the defense is given a full and fair opportunity to probe
          and expose these infirmities through cross-examination, thereby calling to the
          attention of the factfinder the reasons for giving scant weight to the witness'
          testimony"], 22 ["[N]othing in the Federal Constitution forbids the conclusion
          reached by the trial court in this case: that the expert's inability to recall the
          basis for his opinion went to the weight of the evidence, not its admissibility.
          [Citations.]"], 22-23 [declining to "decide whether the introduction of an expert
          opinion with no basis could ever be so lacking in reliability, and so prejudicial,
          as to deny a defendant a fair trial"].)
regarding defendants Zavala's and Rodriguez's planning of the robbery. Although
defendant Zavala's counsel also objected to the admission of evidence of the details of the
"pattern offenses," the basis of that objection was not preserved on the record.
Defendants have forfeited all Sixth Amendment confrontation claims except to the extent
that their "claims rely on the same facts and legal standards the trial court itself was asked
to apply . . . ." (People v. Riccardi (2012) 54 Cal. 4th 758, 801.) It bears repeating that
the trial court granted the only in limine Crawford motion, which was brought by
defendant Zavala and directed at Moneyhun's statements.
       Also, to the extent defendants failed to secure rulings on their confrontation
concerns, they were not preserved for appellate review. "As [the California Supreme
Court has] held, '[f]ailure to press for a ruling on a motion to exclude evidence forfeits
appellate review of the claim because such failure deprives the trial court of the
opportunity to correct potential error in the first instance. [Citation.]' (People v. Lewis
(2008) 43 Cal. 4th 415, 481; see also People v. Morris (1991) 53 Cal. 3d 152, 195
[defendant forfeited appellate challenge to admission of testimony by failing 'to press for'
a ruling 'until he obtained one'].)" (People v. Valdez (2012) 55 Cal. 4th 82, 143.)
       The U.S. Supreme Court has stated that the "States may adopt procedural rules
governing the exercise of [confrontation] objections." (Melendez-Diaz v. Massachusetts,
supra, 557 U.S. at p. 314, fn. 3.) We cannot overstate the importance of having a
governing rule that demands timely, specific, and on-the-record confrontation objections
to identified out-of-court statements. Where such an objection is made, the prosecution
has the opportunity to show that a particular out-of-court statement is not testimonial and
the trial court can then determine, in the first instance and in the appropriate context,
whether the challenged statement is testimonial. Such a procedure is even-handed and
orderly and might reduce appeals raising confrontation claims in California.
5. Constitutional Right to Confrontation
       Even assuming defendants' confrontation objections were fully preserved for
appeal, we find no basis for reversal.
       The trial court did overrule defendant Zavala's confrontation objection to Sergeant
Livingston's testimony explaining that his opinion that the crime was gang-related was
based in part on "prior contacts, speaking with other people, reviewing police reports"
indicating that the two primary people planning the crime were defendants Zavala and
Rodriguez, two influential members of Shalu Gardens. The essence of Zavala's objection
was that Livingston's testimony implied that other nontestifying witnesses had made
statements to police concerning their planning of the crime. The trial court could
properly reject that argument since R.B. had already testified to the planning of the
robbery and Sergeant Livingston did not allude to any other statement by a nontestifying
witness to the planning of the robbery. Defendants have not pointed to any trial
testimony recounting Moneyhun's or Stojkovic's statements to police concerning that
planning.
       The trial court also overruled defendant Zavala's express confrontation objection
to two out-of-court statements concerning the defendant's membership in the SLG gang,
which were made to officers responding to a reported disturbance on November 19, 2005.
Sergeant Livingston was one of the responding officers. The basis evidence was
explicitly not admitted for its truth.17

            17
                 We take note that matters within the sergeant's personal knowledge
            established a strong basis for Sergeant Livingston to believe that defendants
            Zavala and Rodriguez were SLG gang members. They both had gang-related
            tattoos and SLG gang indicia associated with them was found during searches
            in which Sergeant Livingston was personally involved. Sergeant Livingston
            was one of the responding officers to the November 19, 2005 incident involving
            a reported disturbance by a large group and defendants Zavala and Rodriguez,
            who were part of the group, were dressed in gang-related attire. In addition,
            defendant Hensley admitted at trial that he knew defendants Zavala and
            Rodriguez were Nortenos. While "[n]ot every crime committed by gang
            members is related to a gang" (People v. Albillar (2010) 51 Cal. 4th 47, 60),
       In this case, the trial court permitted Sergeant Livingston to testify to the
extrajudicial basis of his opinion as a gang expert based on principles of California law.
(See People v. Gardeley, supra, 14 Cal.4th at pp. 617-619 [gang expert "could reveal the
information on which he had relied in forming his expert opinion, including hearsay"].)
"Expert testimony may . . . be premised on material that is not admitted into evidence so
long as it is material of a type that is reasonably relied upon by experts in the particular
field in forming their opinions. [Citations.]" (Id. at p. 618.) "[B]ecause Evidence Code
section 802 allows an expert witness to 'state on direct examination the reasons for his
opinion and the matter . . . upon which it is based,' an expert witness whose opinion is
based on such inadmissible matter can, when testifying, describe the material that forms
the basis of the opinion. [Citations.]" (Id. at pp. 618-619.)
       An out-of-court statement is not "hearsay evidence" if it is not admitted for the
truth of the matter stated. (Evid. Code, § 1200, subd. (a); see Sen. Com. on Judiciary
com., 29B, Pt. 4 West's Ann. Evid. Code (1995 ed.) foll. § 1200, p. 4 [A "statement that
is offered for some purpose other than to prove the fact stated therein is not hearsay.
[Citations.]"]; cf. Fed. Rules of Evid., rule 801(c).) The California Supreme Court has
established that an expert witness's recitation of out-of-court statements for the


          where defendants "actively assist[] each other in committing crimes" and "their
          common gang membership ensure[s] that they can rely on each other's
          cooperation in committing these crimes," there may be substantial evidence to
          find that the "defendants came together as gang members" to commit crimes
          and, accordingly, "they committed these crimes in association with the gang.
          [Citations.]" (Id. at p. 62.) As to defendant Hensley, it is important to
          remember that the gang enhancement established by section 186.22(b)(1) "does
          not depend on membership in a gang at all." (Id. at p. 68.) "Rather, it applies
          when a defendant has personally committed a gang-related felony with the
          specific intent to aid members of that gang." (Ibid.) "[I]f substantial evidence
          establishes that the defendant intended to and did commit the charged felony
          with known members of a gang, the jury may fairly infer that the defendant had
          the specific intent to promote, further, or assist criminal conduct by those gang
          members." (Ibid.)
nonhearsay purpose of showing the basis of the expert's opinion "does not transform
inadmissible matter into 'independent proof' of any fact. [Citations.]"18 (People v.
Gardeley, supra, 14 Cal.4th at p. 619.) Here, the trial court repeatedly admonished the
jury that the out-of-court statements relied upon by Sergeant Livingston could not be
considered for the truth of the matters stated.
       The California Supreme did not effectively overturn or limit Gardeley in its 2012
trio of Sixth Amendment confrontation cases: People v. Rutterschmidt (2012) 55 Cal. 4th
650, 661 [any confrontation clause violation in admitting toxicology analysis of victim's
blood was harmless because evidence of guilt was overwhelming]; People v. Dungo
(2012) 55 Cal. 4th 608, 621 [no confrontation violation since criminal investigation was
not the primary purpose for the autopsy report's description of victim's body]; People v.
Lopez (2012) 55 Cal. 4th 569, 582 [critical portions of nontestifying analyst's laboratory
report on defendant's blood alcohol concentration were not made with the requisite
degree of formality or solemnity to be considered testimonial], 585 [notation in report
linking defendant's name to blood sample was not prepared with the formality required
for testimonial statements].) "[O]nly the ratio decidendi of an appellate opinion has

          18
              On appeal, defendants did not raise an insufficiency of the evidence claim,
          asserting that the evidence admitted for its truth was insufficient to support the
          criminal street gang enhancements. Accordingly, that issue is not before us.
          We nevertheless note that, in addition to the evidence mentioned ante, at
          footnote 17, Sergeant Livingston testified that he had personal contact with at
          least 10 separate SLG gang members and his opinion regarding SLG being a
          criminal street gang rested in part on the criminal histories of active gang
          members. Certified copies of two conviction packages were admitted into
          evidence. (See People v. Perez (2011) 195 Cal. App. 4th 801, 804 [certified
          "prison packets" not testimonial]; People v. Larson (2011) 194 Cal. App. 4th
832, 836-838 [certified records of prior convictions not testimonial]; People v.
          Morris (2008) 166 Cal. App. 4th 363, 373 [certified California Law Enforcement
          System (CLETS) rap sheet not testimonial].) When considering a challenge to
          the sufficiency of the evidence to support a gang enhancement, appellate courts
          must review the entire record in the light most favorable to the judgment.
          (People v. Albillar, supra, 51 Cal.4th at pp. 59-60.)
precedential effect [citation] . . . ." (Trope v. Katz (1995) 11 Cal. 4th 274, 287.) None of
the above cases even mentioned Gardeley.
       We are well aware that Gardeley did not address a Sixth Amendment
confrontation issue. But it is important to recognize that under California law, the mere
admission of evidence of the basis for an expert's opinion, for the limited purpose of
assessing the soundness of the expert's reasoning, does not transform the evidence into
independent proof of any fact. (People v. Gardeley, supra, 14 Cal.4th at p. 619.) We
therefore remain obliged to follow Gardeley until a U.S. or California Supreme Court
decision dictates a different result.
       In Crawford, the U.S. Supreme Court confirmed, consistent with its prior decision
in Tennessee v. Street (1985) 471 U.S. 409, 414 (105 S. Ct. 2078), that evidence not
admitted for the truth of the matter stated does not implicate a defendant's constitutional
right of confrontation. (Crawford v. Washington, supra, 541 U.S. at p. 60, fn. 9; see
Williams v. Illinois, supra, 567 U.S. at p. 2228] (plur. opn. of Alito, J.) ["Out-of-court
statements related by the expert solely for the purpose of explaining the assumptions on
which that opinion rests are not offered for their truth and thus fall outside the scope of
the Confrontation Clause"]; but see id. at p. 2257 (opn. of Thomas, J., concurring in
judgment) ["statements introduced to explain the basis of an expert's opinion are not
introduced for a plausible nonhearsay purpose"]; id. at pp. 2268-2269 (dis. opn. of
Kagan, J., joined by Scalia, Ginsburg, and Sotomayor, JJ.) [admission of an out-of-court
statement to show the basis of an expert's conclusion "has no purpose separate from its
truth"].) Post-Crawford, the California Supreme has stated: "Out-of-court statements
that are not offered for their truth are not hearsay under California law (Evid. Code, §
1200, subd. (a); Smith v. Whittier (1892) 95 Cal. 279, 293-294 . . .), nor do they run afoul
of the confrontation clause. (See Crawford v. Washington (2004) 541 U.S. 36, 60, fn. 9,
124 S. Ct. 1354, 158 L. Ed. 2d 177.)" (People v. Ervine (2009) 47 Cal. 4th 745, 775-776.)
A plurality of the U.S. Supreme Court has observed that "there is simply no way around
the proviso in Crawford that the Confrontation Clause applies only to out-of-court
statements that are 'use[d]' to 'establis[h] the truth of the matter asserted.' 541 U.S., at
59–60, n. 9, 124 S. Ct. 1354 . . . )." (Williams v. Illinois, supra, 132 S.Ct. at p. 2240 (plur.
opn. of Alito, J.).)
       "The crucial assumption underlying our constitutional system of trial by jury is
that jurors generally understand and faithfully follow instructions. [Citation.]" (People v.
Mickey, supra, 54 Cal.3d at p. 689, fn. 17; see Richardson v. Marsh (1987) 481 U.S. 200,
211 [107 S. Ct. 1702] ["The rule that juries are presumed to follow their instructions is a
pragmatic one, rooted less in the absolute certitude that the presumption is true than in the
belief that it represents a reasonable practical accommodation of the interests of the state
and the defendant in the criminal justice process"].) "[T]he assumption that jurors are
able to follow the court's instructions fully applies when rights guaranteed by the
Confrontation Clause are at issue. [Citation]" (Tennessee v. Street, supra, 471 U.S. 409,
415, fn. 6 [admission of accomplice's confession for nonhearsay purpose accompanied by
limiting instruction raised no confrontation clause concerns]; see Williams v. Illinois,
supra, 132 S.Ct. at p. 2241 (plur. opn. of Alito, J.) [jury instruction that "out-of-court
statements cannot be accepted for their truth" is safeguard against misuse].)
       The Williams decision does not change our analysis. When the U.S. Supreme
Court issues an opinion, "it is not only the result but also those portions of the opinion
necessary to that result by which we are bound. [Citations.]" (Seminole Tribe of Florida
v. Florida (1996) 517 U.S. 44, 67 [116 S. Ct. 1114], italics added.) "When a fragmented
Court decides a case and no single rationale explaining the result enjoys the assent of five
Justices, 'the holding of the Court may be viewed as that position taken by those
Members who concurred in the judgments on the narrowest grounds . . . .' [Citation.]"
(Marks v. U.S. (1977) 430 U.S. 188, 193 [97 S. Ct. 990], italics added (Marks).) As
Justice Chin observed in his concurring opinion in People v. Dungo, supra, 55 Cal. 4th
608, "neither the plurality opinion nor Justice Thomas's concurring opinion [in Williams]
can be viewed as a logical subset of the other. Indeed, to some extent they are
contradictory." (Id. at p. 628 (conc. opn. of Chin, J.).) In Dungo, Justice Chin noted that
"[i]t took a combination of two opinions—each containing quite different reasoning—to
achieve the majority result." (Ibid.) Further, as the California Supreme Court has stated
concerning Williams, "dissenting opinions are not binding precedent. [Citations.]"
(People v. Lopez, supra, 55 Cal.4th at p. 585.) We do not believe that the common view
expressed in Justice Thomas's concurring opinion (in which no other justice joined) and
the dissenting opinion in Williams, that the extrajudicial basis of an expert's opinion is
necessarily considered for its truth, regardless of its admission for a nonhearsay purpose
with a limiting instruction, may be taken as a holding of the U.S. Supreme Court since it
is not yet the basis of any judgment.
       While dicta or a dissenting opinion may signal the future direction of a court,
especially when a view is subscribed to by a majority of justices presently on the court,
we must follow the U.S. Supreme Court's binding precedents and leave to that court the
prerogative of overruling its own decisions. (See Agostini v. Felton (1997) 521 U.S. 203,
237-238 [117 S. Ct. 1997].) Lower courts must be cognizant that the justices' individual
views and court membership may change. As Justice Liu has stated: "[N]ose-counting is
a job for litigators, not jurists. As a court tasked with applying an evolving line of
jurisprudence, our role is not simply to determine what outcome will likely garner five
votes on the high court. Our job is to render the best interpretation of the law in light of
the legal text and authorities binding on us." (People v. Lopez, supra, 55 Cal.4th at pp.
593-594 (dis. opn. of Liu, J.).)
       Every appellate justice is bound by controlling precedent, no matter how
vehemently or persuasively the justice disagrees with it and no matter how accurately the
justice can predict future high court decisions overturning or qualifying that precedent.
The doctrine of stare decisis "permits society to presume that bedrock principles are
founded in the law rather than in the proclivities of individuals, and thereby contributes to
the integrity of our constitutional system of government, both in appearance and in fact."
(Vasquez v. Hillery (1986) 474 U.S. 254, 265-266 [106 S. Ct. 617].)
       "Courts exercising inferior jurisdiction must accept the law declared by courts of
superior jurisdiction. It is not their function to attempt to overrule decisions of a higher
court. [Citations.]" (Auto Equity Sales, Inc. v. Superior Court (1962) 57 Cal. 2d 450,
455.) "[Lower] [c]ourts are not at liberty to set aside or disregard the decisions of [the
California Supreme] Court because it may seem to them that the decisions are unsound.
Until reversed or modified by [the] Court, its decisions must be accepted by all inferior
tribunals." (People v. McGuire (1872) 45 Cal. 56, 57-58.)
       Of course, this court, like all state courts, is duty bound to follow the controlling
precedent of the U.S. Supreme Court's decisions. (see U.S. Const., art. VI, cl. 2
[supremacy clause]; People v. Fletcher (1996) 13 Cal. 4th 451, 469, fn. 6 [The U.S.
Supreme Court's "decisions on questions of federal constitutional law are binding on all
state courts under the supremacy clause of the United States Constitution. [Citations.]"].)
The United States Supreme Court has "final authority to determine the meaning and
application" of the federal Constitution. (Pennekamp v. State of Fla. (1946) 328 U.S.
331, 335 [66 S. Ct. 1029].) Its decisions on questions of federal law are "binding upon the
state courts, and must be followed, any state law, decision, or rule to the contrary
notwithstanding." (Chesapeake & O. Ry. Co. v. Martin (1931) 283 U.S. 209, 221 [51
S. Ct. 453].)
       We will not try to count potential votes of the justices on either the U.S. Supreme
Court or the California Supreme Court. As of yet, there is no U.S. or California Supreme
Court case holding that testimony regarding the basis for an expert's opinion, which was
not admitted for its truth at trial, must nevertheless be regarded as admitted for its truth
for purposes of the Sixth Amendment's right of confrontation even when a limiting
instruction is given.19 Presently, binding precedent is to the contrary.
       Like the trial court, we are bound by the decisions of higher courts regardless of
our personal views. The trial court properly concluded that, under presently controlling
law, extrajudicial statements not admitted for their truth, but only to show the basis for an
expert's opinion, do not implicate the confrontation clause. (See Williams v. Illinois,
supra, 132 S.Ct. at pp. 2228 (plur. opn. of Alito, J.) [It is "settled that the Confrontation
Clause does not bar the admission of statements not admitted for their truth"], 2235 (plur.
opn. of Alito, J.) ["Crawford, while departing from prior Confrontation Clause precedent
in other respects, took pains to reaffirm the proposition that the Confrontation Clause
'does not bar the use of testimonial statements for purposes other than establishing the
truth of the matter asserted.' [Citations.]"]; Crawford v. Washington, supra, 541 U.S. at
p. 60, fn. 9 [The confrontation clause "does not bar the use of testimonial statements for
purposes other than establishing the truth of the matter asserted. [Citation.]"]; Tennessee
v. Street, supra, 471 U.S. 409, 413-414, 417 [extrajudicial accomplice confession
introduced not for its truth, but for nonhearsay purpose of assessing defendant's testimony
that his own confession was coerced, raised no confrontation clause concerns]; People v.
Ervine, supra, 47 Cal.4th at p. 776; People v. Thomas (2005) 130 Cal. App. 4th 1202,
1209-1210; cf. People v. Hill (2011) 191 Cal. App. 4th 1104, 1127-1128, 1131.)

          19
               We would agree that the current instruction regarding expert opinion
          testimony should be rewritten for the sake of clarity and avoiding potential
          misuse of evidence not admitted for its truth. But none of the defendants raised
          a claim of instructional error on appeal, arguing that the trial court erred by
          giving the standard instruction regarding expert testimony or refusing a
          different instruction that was requested by a defendant. Of course, counsel for
          defendants were free in closing argument to remind the jury that the "basis
          evidence" could not be considered for its truth and was not independent proof
          of any fact and to argue that Sergeant Livingston's opinions should be
          disregarded or given no weight because they were unsupported by the evidence
          admitted for its truth.
E. "Hidden Testimonial Hearsay" and the Right to Jury Trial
        Defendant Rodriguez indicates that Sergeant Livingston "did not precisely identify
all the sources for his opinion . . . ." He contends that the admission of expert testimony
predicated on "hidden testimonial hearsay" not revealed to the jury violates the
defendant's right to a jury trial as construed in Apprendi v. New Jersey (2000) 530 U.S.
466 [120 S. Ct. 2348] (Apprendi). Defendant Rodriguez declares an expert witness
relying on testimonial hearsay has "ipso facto determined that the hearsay is reliable, i.e.
true," but the "right to jury trial makes the jury the only arbiter of whether reliability has
been established." He argues that "the trial court's error in permitting the gang expert to
rely on testimonial hearsay had the additional legal consequence of infringing [his] right
to jury trial."
        Defendant Rodriguez forfeited this challenge to the admission of the expert's
testimony by not objecting on these grounds below. (Evid. Code, § 353.) In any case, it
is without merit.
        The Sixth Amendment to the U.S. Constitution guarantees criminal defendants a
trial by jury and that right applies to the states through the Fourteenth Amendment
(Duncan v. Louisiana (1968) 391 U.S. 145, 150 [88 S. Ct. 1444]). Apprendi held: "Other
than the fact of a prior conviction, any fact that increases the penalty for a crime beyond
the prescribed statutory maximum must be submitted to a jury, and proved beyond a
reasonable doubt." (Apprendi, supra, 530 U.S. at p. 490.) "[T]he 'statutory maximum'
for Apprendi purposes is the maximum sentence a judge may impose solely on the basis
of the facts reflected in the jury verdict or admitted by the defendant. [Citations.] . . .
When a judge inflicts punishment that the jury's verdict alone does not allow, the jury has
not found all the facts 'which the law makes essential to the punishment' [citation], and
the judge exceeds his proper authority." (Blakely v. Washington (2004) 542 U.S. 296,
303-304 [124 S. Ct. 2531].) Defendant Rodriguez has failed to identify any fact found
true by the judge that increased the penalty beyond the statutory maximum based on the
facts reflected in the jury's verdicts.
       "The purpose of trial by jury . . . is to prevent government oppression by providing
a 'safeguard against the corrupt or overzealous prosecutor and against the compliant,
biased, or eccentric judge.' [Citation.]" (Burch v. Louisiana (1979) 441 U.S. 130, 135
[99 S. Ct. 1623].) Defendant Rodriguez has not cited any authority establishing that
admission of an expert opinion without disclosing to the jury its entire testimonial
hearsay basis, including the declarants, implicates the constitutional right to jury trial.
(See ante, fn. 16.)
F. Judicial Assurance that Witness French's Address Would Not Be Disclosed
       Defendant Hensley contends that the trial court violated his right to due process
and a fair trial by improperly injecting itself into the case by assuring French that the
witness's then current address would not be disclosed. He asserts that "[o]nly if the
defendants were guilty could French need assurance that no one would learn where he
lived and therefore his testimony would not endanger him."
       At trial, the prosecutor asked witness French whether he lived in Campbell at the
time of the incident. The prosecutor then asked French to confirm that he did not live
there anymore. The court interjected, "Just whether or not you live in that house in
Campbell." French indicated that he longer lived there. The prosecutor inquired,
"Without asking where you live, you live in another state right now?" French responded,
"Sir?" The court then asked, "Do you live in California?" French replied, "No." The
court then stated, "No one's going to get your address." The prosecutor then asked
whether this case was the cause of or a reason for defendant's move.
       "A court commits misconduct if it creates the impression that it is denigrating the
defense or otherwise allying itself with the prosecution. [Citation.]" (People v. Houston
(2012) 54 Cal. 4th 1186, 1219.) But a defendant forfeits a claim of judicial misconduct if
the defendant fails to object or request a curative admonition in the trial court. (Id. at p.
1231.) Defendant Hensley's claim of judicial misconduct was forfeited because there was
no defense objection and request for admonition.
       Defendant Hensley alternatively argues that his trial counsel provided ineffective
assistance of counsel by failing to object to the court's comment. He has not made the
requisite showing of either deficient performance or prejudice. (See Strickland v.
Washington (1984) 466 U.S. 668, 687-689, 694, 700 [104 S. Ct. 2052]; see also
Harrington v. Richter (2011) ___ U.S. ___, ___ [131 S. Ct. 770, 791-792].)
       First, it does not appear his counsel had a basis to object. A trial judge has the
duty "to control all proceedings during the trial, and to limit the introduction of evidence
and the argument of counsel to relevant and material matters, with a view to the
expeditious and effective ascertainment of the truth regarding the matters involved."
(§ 1044.) The judicial comment appears to fall within the court's proper authority.
       Further, the decision whether to object is inherently tactical and a failure to object
rarely establishes ineffective assistance of counsel. (People v. Lopez (2008) 42 Cal. 4th
960, 972.) A defendant has the burden of demonstrating there was no tactical reason for
his counsel's failure to object and the objection would have been meritorious. (People v.
Mattson (1990) 50 Cal. 3d 826, 876.)
       Even assuming arguendo that defense counsel should have objected, defendant
Hensley's ineffective assistance claim fails. The court instructed the jury: "Do not take
anything I said or did during the trial as an indication of what I think about the evidence,
the witnesses, or what your verdict should be." Hence, there is no reasonable probability
that the result of the proceeding would have been different had defendant Hensley's
counsel objected to the court's comment to witness French. (See Strickland v.
Washington, supra, 466 U.S. at p. 694 ["defendant must show that there is a reasonable
probability that, but for counsel's unprofessional errors, the result of the proceeding
would have been different"]; Harrington v. Richter, supra, 131 S.Ct. at p. 792 ["The
likelihood of a different result must be substantial, not just conceivable. [Citation.]"].)
G. Anonymous Threat
       At trial, French repeatedly denied receiving a death threat message on his cell
phone or telling an officer that he had. He denied telling an officer that he was hiding at
a friend's house because he was scared for his life. French did admit, however, that he
had told the prosecutor that he was scared and he did not want to come to court. Without
objection, Officer Rogers testified that, on July 25, 2008, he contacted French at another
residence, where French was holed up in a back bedroom with the lights off. French
explained that he was at that location because "he was scared for his life and he didn't
want to stay home." French told the officer that he had received a voice mail death threat
on his phone, which stated, "You're dead. We're coming after you."
       Defendant Hensley maintains that evidence of the threat was irrelevant and
inadmissible because French denied being afraid at trial and its admission violated due
process. These claims were not preserved (Evid. Code, § 353) and, in any case, they are
without merit. " 'Evidence that a witness is afraid to testify or fears retaliation for
testifying is relevant to the credibility of that witness and is therefore admissible.
[Citations.] An explanation of the basis for the witness's fear is likewise relevant to her
credibility and is well within the discretion of the trial court. [Citations.]' [Citations.]
Evidence of possible intimidation would help explain why the witnesses might repudiate
earlier truthful statements." (People v. Gonzalez (2006) 38 Cal. 4th 932, 946; see Evid.
Code, §§ 210, 351; see also Evid. Code, §§ 785, 1235.) "For such evidence [of the basis
for a witness's fear] to be admissible, there is no requirement to show threats against the
witness were made by the defendant personally or the witness's fear of retaliation is
'directly linked' to the defendant. [Citation.]" (People v. Guerra (2006) 37 Cal. 4th 1067,
1142, disapproved on another ground in People v. Rundle (2008) 43 Cal. 4th 76, 151.)
       Defendant Hensley also argues that the trial court's failure to give a limiting
instruction violated his due process and jury trial rights, citing People v. Collie (1981) 30
Cal. 3d 43, where the Supreme Court theorized "[t]here may be an occasional
extraordinary case in which unprotested evidence of past offenses is a dominant part of
the evidence against the accused, and is both highly prejudicial and minimally relevant to
any legitimate purpose." (Id. at p. 64.) Trial courts generally have no duty to give a
limiting instruction sua sponte. (People v. Valdez, supra, 55 Cal. 4th 82, 139; see Evid.
Code, § 355.) As in Valdez, the "[d]efendant's reliance on Collie fails because the
evidence of the witnesses' fear was more than minimally relevant to a legitimate purpose
. . . and was not 'a dominant part of the evidence against' defendant. [Citation.]" (Id. at p.
139 [no sua sponte duty to give limiting instruction that evidence of witnesses' fear in
testifying could be considered only to assess credibility].) The trial court did not err by
failing to give a limiting instruction.
       Defendant Hensley finally argues that his counsel's failure to request a limiting
instruction constituted ineffective assistance. We reject this claim since defense counsel
may have made a tactical decision not to request a limiting instruction because it might
draw the jurors' attention to the threat and increase the risk that they would credit
French's incriminating testimony or improperly attribute the threat to the defendant. (See
People v. Maury (2003) 30 Cal. 4th 342, 394 ["A reasonable attorney may have tactically
concluded that the risk of a limiting instruction . . . outweighed the questionable benefits
such instruction would provide. [Citation.]"].) In any case, no prejudice has been shown
since defendant Hensley testified to his participation in the crimes and, given the
evidence, there is no reasonable probability that any defendant would have obtained a
more favorable result if a limiting instruction had been given. (See Strickland v.
Washington, supra, 466 U.S. at pp. 687-689, 694, 700; Harrington v. Richter, supra, 131
S.Ct. at pp. 791-792].)
H. Codefendants' Arguments
       Defendants Hensley and Rodriguez join in all appellate arguments made by others
insofar as those arguments would benefit them. We have found no reversible errors.
I. Cumulative Impact of Alleged Errors
       Defendants assert that the cumulative impact of alleged errors deprived them of a
fundamentally fair trial consistent with due process. We recognize that "a series of trial
errors, though independently harmless, may in some circumstances rise by accretion to
the level of reversible and prejudicial error. [Citations.]" (People v. Hill (1998) 17
Cal. 4th 800, 844 -845.) That is not the situation in this case. Defendants were "entitled
to a fair trial but not a perfect one. [Citations.]" (People v. Cunningham (2001) 25
Cal. 4th 926, 1009.)
                                      DISPOSITION
       The judgments are affirmed.




                                          ______________________________
                                          ELIA, J.


I CONCUR:




_____________________________
PREMO, J.
       RUSHING, P.J., Dissenting
       I respectfully dissent. I believe the trial court erred by permitting a police “gang
expert” to recite numerous incriminating extrajudicial statements which had been
gathered by police officers while investigating criminal street gangs and their activities.
They were admitted on the rationale that the jury would not take them as proof of their
contents but only to help in evaluating the gang expert’s opinion that the defendants were
members or associates of a gang and that the robbery jointly carried out by them was
committed for the benefit of, or in association with, a gang. I would hold that the
California practice of admitting such statements regardless of their testimonial or
nontestimonial character violates a defendants’ rights under the confrontation clause of
the United States Constitution as applied in Crawford v. Washington (2004) 541 U.S. 36
(Crawford), and its progeny. I do not believe this conclusion is foreclosed by any
paramount authority, and I believe it is consistent with the opinions of a majority of
members of the United States Supreme Court. Nor do I believe defendants can fairly be
held to have forfeited their confrontation clause objections by failing to repeat them often
enough in the trial court. The admission of these statements was therefore constitutional
error. Because there is little other evidence that this garden-variety robbery of a drug
dealer was committed in association with or for the benefit of a criminal street gang, I am
unable to declare the admission of this evidence harmless beyond a reasonable doubt. I
would therefore reverse the judgment.
   I. Preservation of Objection
       The testimony in question has been referred to as “basis evidence,” i.e., hearsay or
other incompetent evidence admitted on the rationale that it is not introduced to establish
its substantive content but only to demonstrate the basis for an expert opinion. (See
People v. Hill (2011) 191 Cal. App. 4th 1104, 1127; Williams v. Illinois (2012) ___ U.S.
___ (Williams) [132 S. Ct. 2221, 2239, 2258, 2269, 2271].) The question is whether such
evidence, when otherwise violative of a defendant’s right to confront his or her accusers,
is nonetheless admissible under this rationale. The majority seems to conclude that
defendants failed to adequately raise this issue in the trial court with respect to some or
all of the statements now complained of. (See maj. opn. at pp. 78-86, ante.) In my view
the record amply establishes that the objection was repeatedly brought to the attention of
the trial court, which overruled it both expressly and impliedly. That is all the law
requires, and all it should require, to avoid a forfeiture of the objection.
       “To preserve an evidentiary issue for appeal, the complaining party generally is
required to make a timely and meaningful objection in the trial court. (Evid.Code, § 353,
subd. (a).) The purpose of this rule ‘is to encourage a defendant to bring any errors to the
trial court’s attention so the court may correct or avoid the errors and provide the
defendant with a fair trial.’ (People v. Marchand (2002) 98 Cal. App. 4th 1056, 1060.)
Thus, an objection will be deemed sufficient so long as it ‘fairly apprises the trial court of
the issue it is being called upon to decide. [Citations.]’ (People v. Scott (1978) 21 Cal. 3d
284, 290.)” (People v. Carrillo (2004) 119 Cal. App. 4th 94, 101.)
       Here defendants repeatedly objected to basis evidence while invoking the
confrontation clause as articulated under Crawford. In his written motion in limine,
defendant Hensley asserted, “It would be improper for the prosecution to use the gang
expert to establish necessary elements of the offense or the gang enhancement as a
substitute for testimony by percipient witnesses, and in a manner which may violate
defendant’s fundamental rights of due process, confrontation and a fair trial as guaranteed
by the Sixth and Fourteenth Amendments to the United States Constitution.” At the
ensuing hearing, defendant Zavala raised a confrontation-clause objection to any
extrajudicial statements by Kyle Moneyhun, and more generally urged the confrontation
clause as a ground to bifurcate trial of the gang enhancements from the underlying
charges. The prosecutor manifestly understood the scope of the objection, arguing that
Crawford did not apply because any extrajudicial statements repeated by Livingston
would be offered only as a basis for his opinion and not as proof of their contents. In a
further written motion in limine, Zavala again objected on confrontation grounds to any
statements by Moneyhun and also to “hearsay reports that Zavala and Rodriguez planned
the crime and that Zavala threatened to kill a victim or a witness.”
       The trial court appeared to understand that the application of the confrontation
clause was at issue with respect to all extrajudicial statements Livingston might relate.
The court exhibited this understanding when counsel for defendant Hensley objected to
evidence that the mother of his client’s girlfriend had identified Hensley as a Norteño
gang member. Counsel failed to specify any statutory or constitutional ground for the
objection, stating only that he did not “know how any expert can give [such a statement]
any kind of weight” in determining a defendant’s gang membership. But the court stated
that in determining the admissibility of that and similar statements, the “question
becomes whether or not the statement by the girlfriend’s mother is testimonial in my
view; or despite the fact that it’s the type of thing that is relied upon by experts, it has no
relevance unless it’s true, and that, therein, lies the issue.” Counsel for Zavala then
referred to “at least three or four such incidents where Sergeant Livingston intended to
testify . . . , where Sergeant Livingston was told by single individuals that Mr. Zavala was
the shot-caller or the leader in SLG; that he was one of the three top leaders of SLG; and
that he was in SLG; each one relying on the statement of a single witness who was not
present and which was not corroborated by anything else at the time that the statements
were made.” Counsel went on to give details of those particular statements, concluding,
“There are at least those three that I can recall, where he relies specifically on the
statements by a single individual. [¶] And . . . I move to include those within my motion
. . . to exclude for the reasons given in the in limine motion.” After some further
colloquy the court stated, “I think the issue is whether—if Crawford says you can’t admit
this evidence that otherwise would be admissible because it violates confrontation clause,
does that ruling apply in the context of an expert relying on that statement?” Counsel for
Zavala agreed: “That is, indeed, the issue.” The prosecutor agreed that this was the issue
being raised by defendants, but stated that a “fair, close reading” of the cases would
disclose that “it” (the confrontation clause) was “not applicable to this situation.” He
agreed with the court’s observation that, under this view, “it then becomes a 352 issue,”
i.e., a question of discretionary exclusion under Evidence Code section 352.
       The court clearly adopted the prosecution’s view of the confrontation question.
The trial included a number of unreported sidebar conferences, some of which almost
certainly concerned these issues.1 On at least one occasion, counsel for Zavala explicitly
urged the confrontation clause against particular testimony of the type at issue—
specifically, recapitulated statements reportedly made to police officers by third parties
during an encounter with a group of men including defendants Zavala and Rodriguez.
The court overruled the objection. The record amply demonstrates that the court would
have ruled similarly on any other specific objection on this ground. “The duty to object
                 1
                    My colleagues describe me as “assum[ing]” that some of the sidebar
          conferences concerned confrontation issues. (Maj. Opn., ante at p. 83.) This is
          not an assumption but an inference I draw from the circumstances in which the
          conferences took place. The fact that these conferences were not recorded or
          otherwise memorialized is quite troubling. It is true that a court reporter is only
          required to transcribe proceedings if requested to do so. (See Code Civ. Proc.,
          § 269, subd. (a)(2) [reporter must take down all proceedings in felony case “on
          the order of the court or at the request of the prosecution, the defendant, or the
          attorney for the defendant”]; see People v. Manson (1976) 61 Cal. App. 3d 102,
          214 [“In the absence of request that a record be made of a conference between
          court and counsel, none is required.”].) Here, however, counsel for defendant
          Zavala objected to the court’s practice of requiring all evidentiary objections to
          be addressed in unrecorded sidebar conferences. Counsel asserted, quite
          reasonably I think, that “it is just too difficult, in the heat of battle as it were, to
          remember all of the precise objections that are made and deferred to some later
          time when we have time” to put them on the record. The court refused to
          diverge from its practice, which had “served [it] well,” of excusing the reporter
          from recording such conferences and casting the burden upon counsel to
          memorialize their contents by recital when opportunity arose. This clear
          violation of the statutory mandate has not been urged as error on appeal, but
          that hardly requires us to compound it by citing the very deficiencies of which
          counsel quite properly complained in support of our imposition of an appellate
          forfeiture.
will be excused when an ‘objection or request for admonition would have been
futile . . . .’ (People v. McDermott (2002) 28 Cal. 4th 946.)” (People v. Carrillo, supra,
119 Cal. App. 4th 94, 100-101.) “ ‘Where a party has once formally taken exception to a
certain line or character of evidence, he is not required to renew the objection at each
recurrence thereafter of the objectionable matter arising at each examination of other
witnesses; and his silence will not debar him from having the exception reviewed.’ ” (3
Witkin, Cal. Evidence (5th ed. 2012) Presentation at Trial, § 393, p. 549, quoting Green
v. Southern Pac. Co. (1898) 122 Cal. 563, 565.)
       In sum, I cannot conclude that defendants forfeited their objections under the
confrontation clause. The rule of Crawford pervaded the pretrial proceedings and was
clearly understood by both the trial court and the prosecutor to be at the heart of
defendants’ objections to Sergeant Livingston’s recital of extrajudicial statements.2 The
trial court’s rulings plainly demonstrate that it viewed Crawford as posing no impediment
whatever to testimony of the type at issue. It follows that any further objections on that
score, however technically perfect, would have been futile. Accordingly, I deem the
point available on appeal.
   II. Stare Decisis
       Perhaps the strangest question posed by this case is whether the California
Supreme Court’s decision in People v. Gardeley (1996) 14 Cal. 4th 605 (Gardeley),
somehow precludes us from sustaining defendants’ confrontation clause objections. The
answer should be an obvious negative, because Gardeley—which was decided some
eight years before Crawford reshaped the confrontation clause landscape—does not
address, consider, or even mention that clause. “ ‘ “It is axiomatic that language in a


                 2
                    Nor does respondent suggest otherwise. Rather, in a supplemental
          brief respondent states, “During the [Evidence Code section 402] hearing and at
          trial, appellants repeatedly challenged the proposed testimony on confrontation
          grounds.”
judicial opinion is to be understood in accordance with the facts and issues before the
court. An opinion is not authority for propositions not considered.” ’ [Citation.] ‘An
appellate decision is not authority for everything said in the court’s opinion but only “for
the points actually involved and actually decided.” ’ [Citation.]” (People v. Knoller
(2007) 41 Cal. 4th 139, 154-155.) Yet the majority treats Gardeley as binding authority
on this subject. (Maj. Opn. at pp. 91-92, 94, ante.) And it is not the first court to do so.
(See People v. Hill, supra, 191 Cal. App. 4th 1127-1128.)3
       Although the precise manner in which the relevant issues were framed in Gardeley
is less than entirely clear from that opinion, it appears that the only evidentiary issue the
court actually addressed was the competence of expert testimony, founded on
extrajudicial statements not admissible in their own right, to establish elements of a gang
enhancement. A hearsay objection had been lodged in the trial court when a gang expert
was asked about certain extrajudicial statements made to him by a particular person. In
overruling that objection, the trial court “informed the jury that certain ‘hearsay’ would
be introduced,” and that the jury was not to consider these statements “for the truth of the
matter, but only as they give rise . . . to the expert opinion . . . .” (Gardeley, supra, 14
Cal.4th at p. 612.) Nowhere does the opinion indicate that this ruling, as such, was
charged as error on appeal. Rather the matter came before the Supreme Court on the
state’s petition for review after the Court of Appeal held that (1) the prosecution was
required to prove that certain “predicate offenses,” and not only the charged offense,


                 3
                    Indeed, I am sorry to say that among the many unpublished decisions
          relying on Gardeley in this context, I have joined in several and even authored
          one or two. In theory I can simply ignore those cases because, not being
          published, they possess no precedential value. (See Cal. Rules of Court, rule
          8.1115.) In fact of course one cannot remain wholly insensible to the
          appearance of inconsistency. Suffice it to say that my opinion in those cases
          rested on assumptions I have always considered dubious and now find
          constitutionally unsound, particularly in view of Williams, supra, ___ U.S. ___
          [132 S. Ct. 1121].
were “ ‘gang related,’ ” and (2) the expert’s opinion was not competent to prove gang-
relatedness because it rested on matters not in evidence or personally known to him. (Id.
at p. 614.) The Supreme Court rejected both holdings. (Id. at pp. 621-624.) With respect
to the second, it explained at length “how the prosecution here satisfied the[] statutory
requirements” for a gang enhancement with expert testimony. (Id. at p. 617, see pp. 617-
626.) This included a recital of general principles governing the admissibility of expert
opinion and the foundational facts on which an expert witness may rely. (Id. at pp. 617-
620, see 625.) It is this passage of the opinion that the majority treats as binding
authority on the question of the admissibility of such statements over a confrontation
clause objection.
       It is true that Gardeley generally endorsed the admission of testimony by gang
experts, and the recital by them of data, including otherwise objectionable extrajudicial
statements, on which they relied in concluding, e.g., that a crime was committed for the
benefit of a gang’s members. It is far from clear that this endorsement can be properly
viewed as a holding concerning the admissibility of such evidence, since it does not
appear that any such issue was squarely raised or addressed. But assuming the court’s
discussion may be viewed as an actual holding on that point, it still cannot be treated as
binding with respect to a ground of objection the court never considered or even
acknowledged—particularly an objection arising under the federal constitution, the last
word on which is entrusted not to any state court, but to the United States Supreme Court.
(See Chesapeake & O. Ry. Co. v. Martin (1931) 283 U.S. 209, 221 [determination by
court on issue of federal law “is binding upon the state courts, and must be followed, any
state law, decision, or rule to the contrary notwithstanding”].)
       I am not dissuaded from these views by People v. Hill, supra, 191 Cal. App. 4th
1104, 1127. The court there agreed with me that testimonial hearsay admitted as basis
evidence offends the confrontation clause, but declared itself powerless to reverse on that
ground in light of Gardeley. The court did not attempt to reconcile this conclusion with
the fundamental rule that cases are not authority for questions they do not consider. It
simply cited Auto Equity Sales, Inc. v. Superior Court (1962) 57 Cal. 2d 450, 455, which
states the familiar proposition that “[u]nder the doctrine of stare decisis, all tribunals
exercising inferior jurisdiction are required to follow decisions of courts exercising
superior jurisdiction.” (See People v. Hill, supra, 191 Cal.App.4th at pp. 1127-1128.)
But this rule requires that one properly identify the “decision” embodied in a cited
precedent. “ ‘The doctrine of precedent, or stare decisis, extends only to the ratio
decidendi of a decision, not to supplementary or explanatory comments which might be
included in an opinion” (Gogri v. Jack in the Box Inc. (2008) 166 Cal. App. 4th 255, 272.)
“To determine the precedential value of a statement in an opinion, the language of that
statement must be compared with the facts of the case and the issues raised.’ [Citation.]”
(Ibid., italics added.) The application of the confrontation clause to testimonial basis
evidence was not among the “issues raised” in Gardely. The “decision” in that case
therefore cannot extend to that question.
       Other published decisions appear to recognize this. They cite Gardeley in the
Crawford context, but none of them suggests that it is controlling authority. (See People
v. Thomas (2005) 130 Cal. App. 4th 1202, 1209-1210; People v. Cooper (2007) 148
Cal. App. 4th 731, 747 [citing Gardeley with a “see also” signal]; People v. Sisneros
(2009) 174 Cal. App. 4th 142, 153 [“[s]ee”]; People v. Steppe (2013) 213 Cal. App. 4th
1116, 1127 [holding that admission of challenged evidence did not offend confrontation
clause and, citing Gardeley,“was proper under California authority as well”].) Indeed,
the earliest of these decisions noted that Gardeley concerned an analogous issue, but went
on to acknowledge that “no published California case has yet addressed whether
Crawford applies to hearsay statements that are used not as direct evidence against the
defendant but merely as the basis for an expert’s opinion.” (People v. Thomas, supra,
130 Cal.App.4th at p. 1210.) It concluded that the evidence at issue did not offend the
confrontation clause, but it relied for that conclusion on decisions from other
jurisdictions. (Ibid..)
       I agree that Gardeley implicates an analogous question under state law, in that it
discussed general principles concerning the admissibility of basis evidence over a hearsay
objection, including the rules that “matter that is ordinarily inadmissible can form the
proper basis for an expert’s opinion testimony,” and “an expert witness whose opinion is
based on such inadmissible matter can, when testifying, describe the material that forms
the basis of the opinion.” (Gardeley, supra, 14 Cal.4th at p. 618.) However, the court
noted, the expert’s recital of such matter does not “transform [it] into ‘independent proof’
of any fact.” (Id. at p. 619, quoting Korsak v. Atlas Hotels, Inc. (1992) 2 Cal. App. 4th
1516, 1524-1525.)
       The court thus alluded, if somewhat obliquely, to the proposition that evidence
introduced solely to establish the basis of an expert opinion falls outside our code’s
definition of hearsay as an out-of-court statement “that is offered to prove the truth of the
matter stated.” (Evid. Code, § 1200, subd. (a).) The decision has been understood to
approve this not-for-truth rationale as a ground to overrule hearsay challenges to basis
evidence from gang experts. And that rationale does have some conceptual bearing on
the scope of the confrontation clause, for it too is inapplicable to statements admitted “for
purposes other than establishing the truth of the matter asserted.” (Crawford, supra, 541
U.S. at p. 59, fn. 9.)
       It follows that the rule attributed to Gardeley, if applied identically to
confrontation clause objections, would require that they be overruled. But nothing in
Gardeley or in general principles of stare decisis requires that the not-for-truth rationale,
as viewed by it, be extended to the confrontation clause. States are of course free to
define the scope of their own evidentiary rules, and to adopt any rationale in doing so that
seems meet to them, subject only to constitutional constraints. But nothing prevents the
United States Supreme Court from rejecting the state rules, and their rationales, when
delineating analogous areas of constitutional jurisprudence. As Justice Thomas wrote in
Williams, supra, ___ U.S. ___ [132 S. Ct. 2221, 2256], “concepts central to the
application of the Confrontation Clause are ultimately matters of federal constitutional
law that are not dictated by state or federal evidentiary rules. See Barber v. Page, 390
U.S. 719, 724–725, 88 S. Ct. 1318, 20 L. Ed. 2d 255 (1968) (defining a constitutional
standard for whether a witness is “unavailable” for purposes of the Confrontation
Clause); see also Ohio v. Roberts, 448 U.S. 56, 76, 100 S. Ct. 2531, 65 L. Ed. 2d 597
(1980) (recognizing that Barber “explored the issue of constitutional unavailability”
(emphasis added)).”4
       The question whether to follow Gardeley’s treatment of the confrontation clause
should begin and end with the fact that the case contains no treatment of that subject. It
cannot be good law—or bad law—on a subject it did not purport to consider.5 Given this
                 4
                    Similarly, Justice Kagan described “the plurality’s not-for-the-truth
         rationale” as an “abdication to state-law labels.” (Williams, supra, ___ U.S. at
         p. ___ [132 S.Ct. at p. 2272].) “[T]he plurality thinks this case decided by an
         Illinois rule holding that the facts underlying an expert’s opinion are not
         admitted for that purpose. [Citations.] But we do not typically allow state law
         to define federal constitutional requirements. . . . [E]ven before Crawford, we
         did not allow the Clause’s scope to be ‘dictated by state or federal evidentiary
         rules.’ . . . So the plurality’s state-law-first approach would be an about-face.”
         (Id. at p. ____ [132 S.Ct. at p. 2272], citations omitted.)
                 5
                    The same is true of People v. Linton (2013) 56 Cal. 4th 1146, 1199-
         1200, which respondent cites in a supplemental brief while conceding that it
         “did not involve a confrontation clause challenge to an expert’s reliance on
         hearsay.” I find the case remarkable chiefly for its refusal to allow a capital
         defendant to exploit the same loophole in the hearsay rule that the prosecutor
         exploited here, and that prosecutors around the state have routinely exploited to
         introduce mountains of prejudicial hearsay against gang and other defendants.
         The trial court there refused to allow a defense expert to recite extrajudicial
         statements made by the defendant. The Supreme Court upheld the trial court’s
         finding that the statements had been “ ‘made under circumstances’ indicating a
         ‘lack of trustworthiness.’ ” (Id. at p. 1200, quoting Evid.Code, § 1252.)
         Similar results have been reached elsewhere. (See People v.Bell (2007) 40
Cal. 4th 582, 607-608 [trial court properly barred psychological defense expert
         from repeating statements by defendant about killing; trial court may have
conclusion, I believe the central question is more properly framed as whether we should
extend the not-for-truth rationale so as to allow the introduction of basis evidence by a
gang expert over the objection that it violates a defendant’s right to confront his accusers.
For the reasons that follow, I believe that we should not.
   III.    The Confrontation Clause vs. The “Not-for-Truth” Rationale
       It appears likely to me that if squarely faced with the issue, the United States
Supreme Court, as currently constituted, would rule that the wholesale admission of
incriminating extrajudicial statements through police “experts,” as occurred here, cannot
be reconciled with the Sixth Amendment right of a criminal defendant to confront his or
her accusers, at least when those statements are the product of police questioning, and
thus “testimonial.” I agree with the majority that our function is not to count noses but
to “ ‘render the best interpretation of the law in light of the legal text and authorities
binding on us.’ (People v. Lopez (2012) 55 Cal. 4th 569, 594 (dis. opn. of Liu, J.).” (Maj.
opn. at p. 92, ante.) But since there are no binding texts or authorities on the precise
point before us, I believe our job is to render “the best interpretation of the law” of which
we are able in view of the existing non-binding authorities. This manifestly includes
opinions of justices of the United States Supreme Court, five of whom have offered
compelling and to me entirely persuasive reasons for repudiating the not-for-truth
rationale as a basis to admit incriminating extrajudicial statements, over a confrontation
clause objection, in support of expert opinion evidence.
       Justice Thomas, who concurred in Williams on the ground that the statements at
issue there were not testimonial, nonetheless emphatically repudiated the not-for-truth
rationale as a ground for admitting basis evidence over a confrontation-clause objection.
“There is no meaningful distinction,” he wrote, “between disclosing an out-of-court
statement so that the factfinder may evaluate the expert’s opinion and disclosing that

          overestimated prejudicial effect of testimony, but did not act arbitrarily or
          capriciously in finding that admonition would not cure prejudice].)
statement for its truth. ‘To use the inadmissible information in evaluating the expert’s
testimony, the jury must make a preliminary judgment about whether this information is
true.’ D. Kaye, D. Bernstein, & J. Mnookin, The New Wigmore: A Treatise on
Evidence: Expert Evidence § 4.10.1, p. 196 (2d ed.2011) (hereinafter Kaye). ‘If the jury
believes that the basis evidence is true, it will likely also believe that the expert’s reliance
is justified; inversely, if the jury doubts the accuracy or validity of the basis evidence, it
will be skeptical of the expert’s conclusions.’ Ibid.” (Williams, supra, ___ U.S. at p. ___
[132 S.Ct. at p. 2257], fn. omitted (conc. opn. of Thomas, J.).)
       The four dissenting justices shared this view. Writing on their behalf, Justice
Kagan described reasoning to the contrary as “a prosecutorial dodge.” (Williams, supra,
___ U.S. at p. ___ [132 S.Ct. at p. 2265 (dis. opn. of Kagan, J.).) Where “a witness,
expert or otherwise, repeats an out-of-court statement as the basis for a conclusion,” she
wrote, “the statement’s utility is . . . dependent on its truth. If the statement is true, then
the conclusion based on it is probably true; if not, not. So to determine the validity of the
witness’s conclusion, the factfinder must assess the truth of the out-of-court statement on
which it relies. That is why the principal modern treatise on evidence variously calls the
idea that such ‘basis evidence’ comes in not for its truth, but only to help the factfinder
evaluate an expert’s opinion ‘very weak,’ ‘factually implausible,’ ‘nonsense,’ and ‘sheer
fiction.’ D. Kaye, D. Bernstein, & J. Mnookin, The New Wigmore: Expert Evidence §
4.10.1, pp. 196–197 (2d ed.2011); id., § 4.11.6, at 24 (Supp.2012). ‘One can
sympathize,’ notes that treatise, ‘with a court’s desire to permit the disclosure of basis
evidence that is quite probably reliable, such as a routine analysis of a drug, but to
pretend that it is not being introduced for the truth of its contents strains credibility.’ Id.,
§ 4.10.1, at 198 (2d ed.2011); see also, e.g., People v. Goldstein, 6 N.Y.3d 119, 128, 810
N.Y.S.2d 100, 843 N.E.2d 727, 732–733 (2005) (‘The distinction between a statement
offered for its truth and a statement offered to shed light on an expert’s opinion is not
meaningful’). . . . [A]dmission of the out-of-court statement in this context has no
purpose separate from its truth; the factfinder can do nothing with it except assess its truth
and so the credibility of the conclusion it serves to buttress.” (Id. at pp. ___-___ [132
S.Ct. at pp. 2268-2269], fn. omitted.)
       The limiting instruction given on this point by the trial court here reflects this
same logical contradiction, or circularity. At the time of Sergeant Livingston’s
testimony, the court advised the jury that extrajudicial statements repeated by him “are
not offered for the truth of the matter that is said to him or said that he relies upon, and
they cannot be considered by you for their truth. You can only consider [such a]
statement insofar as it makes sense to you that he relies upon it and forms the basis of his
opinion. . . . [¶] . . . They’re not offered for the truth; they’re only offered, and only can
be considered by you, to support the witness’ opinion, and you’ll get more instructions
about that at the end of the case.”6 But the jury could not use the statements to evaluate
the expert’s opinion without finding them to be either true or false. They could not—in
the trial court’s words—“support the witness’s opinion” unless they were true. Simply
telling the jurors that the extrajudicial statements might support the opinion was an
invitation to accept them as true. To be sure, the limiting instruction declared them to be
“not offered for the truth”; but faced with the rest of the instruction, the jurors could only
find this, as the court described it too mildly, “a little bit complex.”
       Even without these baffling directions the basis evidence was highly likely to
prejudice defendants. A jury required to choose between believing or doubting the
accuracy of “basis evidence” will rarely have any basis to doubt it, precisely because its
source—the out-of-court declarant—is insulated from cross-examination and immune
from the visual and other scrutiny to which live witnesses are necessarily exposed. Here,

                 6
                    In fact, as discussed post (pt. V(B)), the jury received contradictory
          instructions at the end of the case, being told that it should “consider . . . the
          facts or information on which the expert relied in reaching that opinion,” and
          “must decide whether information on which the expert relied was true and
          accurate.” (Italics added.)
for example, the officer was permitted to testify that one of the defendants was accused of
gang membership by his girlfriend’s mother. The jury had no way of judging whether the
mother was a reliable witness or whether her accusation might have been the product of
misperception, resentment, animosity, or some combination of such factors. All the
jurors had to go on was a naked assertion of fact by a disembodied narrator—
sympathetically described, incidentally—who was presumably in a good position to
know the truth. Since the jury had no basis to affirmatively question the accuracy of the
statement, I see no realistic possibility of its doing so.
       Viewed another way, if a jury were to comprehend the instruction that such
statements are “not admitted for their truth,” it would presumably reason that the
statements only had one legitimate purpose: to discredit the expert’s opinion if and when
they were proven false. Unfortunately the court here might be understood to preclude
this interpretation by telling the jury that the hearsay statements recited by Sergeant
Livingston were “only offered, and only can be considered by you, to support the
witness’ opinion . . . .” But even in the absence of that misdirection, any juror
perspicacious enough to arrive at the interpretative inference just described would
immediately discern one very good reason to reject it: if the only permissible effect of
the evidence is to discredit the opinion, why is it being introduced by the proponent of the
opinion, and objected to by its opponent?
       In fact no one honestly expects a jury to wholly disregard such evidence, however
thoroughly it may be admonished. In my view, judicial protestations to the contrary
make a mockery of our jurisprudence. (See pt. V(B), post.) If the evidence were really
offered only to let the jury “evaluate” the witness’s opinion, and if the jury were really
expected to rise above its incriminating effect, the proponent of the evidence would not
bother to offer it. That such evidence is routinely introduced by the boatload, over
defense objection, reflects the widespread belief of prosecutors and defense attorneys
alike that it can only operate to the prejudice of its opponent. It can have no permissible
effect. Why then admit it?
       Again, the record will rarely provide much ground for the factfinder to “ ‘doubt[]
the accuracy or validity’ ” of the extrajudicial statement. (Williams, supra, ___ U.S. at p.
___ [132 S.Ct. at p. 2257] (conc. opn. of Thomas, J.).) The jury will thus ordinarily
accept the evidence, by default, as “justif[ying]” the expert’s opinion rather than casting
doubt on it. (Ibid.) This imbalance of course might be redressed by cross-examination of
the declarant, perhaps exposing grounds to doubt the truth of the questioned assertions.
In the absence of such exploration, any extrajudicial assertion will naturally tend to
reinforce the proffered opinion evidence.
       I also find it highly relevant that Williams was concerned with circumstances that
most would agree, and the plurality certainly insisted, were far removed from the
paradigmatic confrontation clause violation. As Justice Breyer emphasized in his
separate concurrence, that decision was only the latest of several in which the court had
grappled—he felt inadequately—with the admissibility of extrajudicial statements
concerning technical, scientific, or medical matters. (Williams, supra, ___ U.S. at p. ___
[132 S.Ct. at pp. 2244-2245]; see also Melendez–Diaz v. Massachusetts (2009) 557 U.S.
305; Bullcoming v. New Mexico (2011) 564 U.S. ___ [131 S. Ct. 2705].) I think it is quite
likely that at least one of the justices there voting to reject the confrontation clause
challenge would view quite differently the practice in this state, where there is no need to
postulate hypotheticals—as the dissent in Williams did—about the dangers posed to core
confrontation concerns by prosecutorial experts armed with the not-for-truth rationale and
mountains of incriminating testimonial hearsay. (See Williams, supra, ___ U.S. at p. ___
[132 S.Ct. at p. 2269] (dis. opn. of Kagan, J.).) Our courts see hundreds of examples of
this stratagem every year. We need not speculate about the ability of an unfettered not-
for-truth rationale to “end-run the Confrontation Clause, and make a parody of its
strictures.” (Id. at p. ___ [132 S.Ct. at p. 2269].) Nor need we rely on the conditional
mood to describe the state’s power, under such a rationale, to “bypass the Constitution”
with “a wink and a nod.” (Id. at p. ___ [132 S.Ct. at p. 2270].) That is precisely what
took place in this case, as it has in dozens if not hundreds of other gang cases around this
state.
         Nor do I think the perniciousness of this practice will fail to take on constitutional
significance for at some of the justices who signed only the plurality opinion in Williams.
In that opinion, Justice Alito acknowledged the risk that an uncabined not-for-truth
rationale might permit an expert to “express[] an opinion based on factual premises not
supported by any admissible evidence, and . . . also reveal the out-of-court statements on
which the expert relied.” (Williams, supra, ___ U.S. at p. ____ [132 S.Ct. at p. 2241]
(plur. opn. of Alito, J.), fn. omitted.) He identified “four safeguards to prevent such
abuses” (ibid.), but I am not persuaded that any of them provides genuine protection in
gang trials in this state.
         The first safeguard identified by Justice Alito is that “trial courts can screen out
experts who would act as mere conduits for hearsay by strictly enforcing the requirement
that experts display some genuine ‘scientific, technical, or other specialized knowledge
[that] will help the trier of fact to understand the evidence or to determine a fact in issue.’
Fed. Rule Evid. 702(a).” (Williams, supra, ___ U.S. at p. ____ [132 S.Ct. at p. 2241]
(plur. opn. of Alito, J.).) The comparable rule in California allows expert opinion
testimony if it is “[r]elated to a subject that is sufficiently beyond common experience
that the opinion of an expert would assist the trier of fact” (Evid. Code, § 801, subd. (a)),
and is based upon “matter . . . perceived by or personally known to the witness or made
known to him at or before the hearing . . . of a type that reasonably may be relied upon by
an expert in forming an opinion upon the subject to which his testimony relates”(id.,
subd. (b)).7 However the rule is formulated, it can afford only so much protection as

                   7
                   No one in this case has questioned the soundness of permitting police
           “gang experts” to tell jurors how street gangs generally work, or even to share
courts interpret it to afford. My perception is that the discretionary power to limit or
exclude expert testimony has had precious little limiting effect on basis evidence in gang
prosecutions. Instead, the rote application of the not-for-truth rationale to police gang
experts has opened the gates to a veritable flood of incriminating hearsay, with appellate
decisions providing little incentive for trial courts to restrain such testimony.8 (See
Mahoney, Houses Built on Sand: Police Expert Testimony in California Gang


          more specific but still esoteric knowledge about them. Elsewhere, however,
          serious questions have been raised about the propriety of allowing police
          officers, with no training in the social sciences, to assume a mantle of expertise
          that might more appropriately be reserved to sociologists. (See McGinnis, et
          al., Interrogation Is Not Ethnography: The Irrational Admission of Gang Cops
          As Experts in the Field of Sociology (2010) 7 Hastings Race & Poverty L. J.
          111, 130 [attacking the “incredible proposition that police officers are qualified
          to give sociological testimony”]; id. at p. 131 [“A venerable history of police
          officers passing as sociologists does not explain why police officers are reliably
          able to provide testimony on sociological concepts.”].)
                  8
                     Nor can I blind myself to the pressures that may be brought to bear on
          trial judges should they be deemed insufficiently accommodating to
          prosecutors’ wishes. (See, e.g., Kaplan, Santa Clara County DA tells attorneys
          to boycott judge who irked them (Jan. 23, 2010) San Jose Mercury News,
           (as of Oct. 16, 2013);
          Payne, Attorneys seek edge by swapping judges (Dec. 4, 2010) The Press
          Democrat,
           (as of Oct. 16, 2013 [referring to blanket challenges to two Sonoma County
          judges in 1997 and 2001; district attorney’s spokesperson quoted as saying, “
          ‘There are some judges we may not want to send complicated gang cases to
          because they have had rulings that were adverse to the people.’ ”]; Moran,
          Judge under boycott from DA (Nov. 29, 2009) UTSanDiego.com
          
          (as of Oct. 16, 2013); Moran, Boycotting of judges nothing new to DA (Feb. 29,
          2009) UTSanDiego.com
           (as of Oct. 16, 2013); Stewart, State’s Trial Judges
          Dodge ‘Paper’ Bullets : Law Gives District Attorneys Veto Power Over Jurists
          in Criminal Cases (Dec. 15, 1985) Los Angeles Times
           (as
          of Oct. 16, 2013).)
Prosecutions; Did Gardeley Go Too Far? (2004) 31 Hastings Const. L.Q. 385, 387 [“In
Gardeley, the California Supreme Court missed a critical opportunity to reemphasize
California’s restrictive view of expert testimony and the importance of judicial
gatekeeping.”].) Whatever the degree of protection afforded in other jurisdictions by
these limits on expert testimony, they have had little protective effect in this state.
       Justice Alito’s next safeguard is that “experts are generally precluded from
disclosing inadmissible evidence to a jury. See Fed. Rule Evid. 703; People v. Pasch,
152 Ill. 2d 133, 175–176, 178 Ill. Dec. 38, 604 N.E.2d 294, 310–311 (1992).” (Williams,
supra, ___ U.S. at p. ____ [132 S.Ct. at p. 2241] (plur. opn. of Alito, J.).) This may be
true in federal courts and jurisdictions applying variations on the Federal Rules of
Evidence, but it is far from true in this state. Earlier in the opinion Justice Alito
addressed the same point in somewhat more detail, writing that “in jury trials, both
Illinois and federal law generally bar an expert from disclosing such inadmissible
evidence.” (Id. at p. ____ [132 S.Ct. at p. 2234], fn. omitted, emphasis in original.)
Under the applicable rule, he noted, such evidence may be placed before the jury only “if
the value of disclosure ‘substantially outweighs [any] prejudicial effect,’ [citation], or
“the probative value . . . outweighs the risk of unfair prejudice.’ [Citation.]” (Id. at
p. ____ [132 S.Ct. at p. 2234, fn. 2.]) He emphasized that the matter there had been tried
without a jury and that, had it been otherwise, the challenged testimony would have been
inadmissible “[a]bsent an evaluation of the risk of juror confusion and careful jury
instructions.” (Id. at p. ____, 132 S.Ct. at p. 2236.)
       The presumptive inadmissibility thus described by Justice Alito contrasts sharply
with the law in California, where the governing code section declares unconditionally
that an opinion witness may “state on direct examination the reasons for his opinion and
the matter . . . upon which it is based . . . .” (Evid. Code, § 802.) There is no threshold
requirement that the court weigh the “value of disclosure” against the matter’s
“prejudicial effect.” At most the court is granted the “discretion” to “require that a
witness testifying in the form of an opinion be first examined concerning the matter upon
which his opinion is based.” (Id.)
       The only substantive restraints imposed by California law on an expert’s repetition
of incompetent basis evidence are (1) the requirement that the evidence be of the type on
which experts in the relevant field may reasonably rely (see Evid. Code, § 801, subd. (b)),
and (2) the trial court’s general power to exclude any evidence whose probative value is
outweighed by the “probability” that it will “create substantial danger of undue prejudice,
of confusing the issues, or of misleading the jury” (see id., § 352). Arguably this rule
places the burden on the objector where the federal rule places it upon the proponent. In
any event it cannot be said of our law, as Justice Alito said of federal and Illinois law,
that an expert is “generally bar[red]” from “disclosing such inadmissible evidence” to a
jury. (Williams, supra, ___ U.S. at p. ____ [132 S.Ct. at p. 2234] fn. omitted.) Such
evidence is routinely disclosed to California juries with little restraint or hindrance.
       Justice Alito’s third safeguard is that “if such evidence is disclosed, the trial judges
may and, under most circumstances, must, instruct the jury that out-of-court statements
cannot be accepted for their truth, and that an expert’s opinion is only as good as the
independent evidence that establishes its underlying premises. See Fed. Rules Evid. 105,
703; People v. Scott, 148 Ill. 2d 479, 527–528, 171 Ill. Dec. 365, 594 N.E.2d 217, 236–237
(1992).” (Williams, supra, ___ U.S. at p. ____ [132 S.Ct. at p. 2241]; italics added.)
While California law recognizes a similar principle (see Gardeley, supra, 14 Cal.4th at
p. 618), it does not appear that the jury in this case was ever intelligibly instructed on this
point, and indeed the relevant pattern instruction, which was given here (see pt. V(B),
post), is grossly inadequate to convey it. The instruction states in pertinent part, “In
evaluating the believability of an expert witness, follow the instructions about the
believability of witnesses generally. In addition, consider the expert’s knowledge, skill,
experience, training, and education, the reasons the expert gave for any opinion, and the
facts or information on which the expert relied in reaching that opinion. You must decide
whether information on which the expert relied was true and accurate. You may
disregard any opinion that you find unbelievable, unreasonable, or unsupported by the
evidence.” (CALCRIM No. 332, italics added.) This language omits critical legal
principles, apparently in the interest of comprehensibility. It fails entirely to tell the jury
that facts relied upon by the expert must be disregarded, and operate in derogation of his
opinion, unless proven by independent, competent evidence. Indeed, the directive to
“decide whether information on which the expert relied was true and accurate” creates a
grave risk of obliterating whatever protective effect earlier limiting instructions might
have had on a jury’s consideration of basis evidence. Apparently the drafters’ intent was
to avoid using the concept, which is actually critical to any proper evaluation of expert
testimony, of what Justice Alito called “underlying premises.” The question is not
whether the expert’s “information” is “true,” as the instruction tells the jury, but whether
the factual premises on which his opinion depends have been proven by competent
evidence. By inviting the jury to consider the truth of his “information,” without so much
as mentioning the requirement of independent, competent corroboration, the pattern
instruction not only fails to afford the protection cited by Justice Alito but affirmatively
conveys the highly prejudicial message that the jury “must” decide whether each
inflammatory hearsay statement the expert may have repeated is in fact true.
       Justice Alito’s fourth safeguard is closely related to the third: “[I]f the prosecution
cannot muster any independent admissible evidence to prove the foundational facts that
are essential to the relevance of the expert’s testimony, then the expert’s testimony cannot
be given any weight by the trier of fact.” (Williams, supra, ___ U.S. at p. ____ [132 S.Ct.
at p. 2241], fn. omitted, italics added.) As just noted, however, the jury here—and
California juries generally—are left completely in the dark about the necessity of
“independent admissible evidence” to support an expert’s factual suppositions, and the
effect of its absence on the weight to be given his opinion.9
       I thus find that under current California law, the safeguards cited by Justice Alito
are weak to nonexistent. As I have noted, Justice Breyer joined in the plurality opinion
but wrote separately to emphasize policy considerations which favored the result there
but which apply chiefly, it not uniquely, to “the panoply of crime laboratory reports and
underlying technical statements written by (or otherwise made by) laboratory
technicians.” (Williams, supra, ___ U.S. at p. ____ [132 S.Ct. at p. 2244].) This, in his
view, was the central question in the case: “how, after Crawford, Confrontation Clause
‘testimonial statement’ requirements apply to crime laboratory reports.” (Id. at p. 2248
[132 S.Ct. at p. 2246].) He did not object to the dissent’s logic; indeed he was “willing to
accept the dissent’s characterization” that the not-for-truth rationale for admitting
extrajudicial statements in support of opinion testimony was “artificial.” (Ibid.) But he
faulted the dissent for failing to “produce[] a workable alternative” in the context of
scientific evidence. (Ibid.) “The reality of the matter is that the introduction of a
laboratory report involves layer upon layer of technical statements (express or implied)
made by one expert and relied upon by another.” (Ibid.) He feared that under the




                 9
                    The older pattern instructions at least attempted to convey these points
          to the jury, instructing in part, “An expert witness is permitted to consider
          statements made to the witness or a third person that have not been made under
          oath in court. Statements considered by an expert witness which were made to
          the witness or a third person do not prove that what was said was true. The
          truth of those statements may come from other evidence. You should consider
          the failure to prove in court that it was made or is true in determining what
          weight to give to the opinion of the expert.” (CALJIC No. 2.80.) They also
          recited the critical point noted in the above passage by Justice Alito: “An
          opinion is only as good as the facts and reasons on which it is based. If you
          find that any fact has not been proved, or has been disproved, you must
          consider that in determining the value of the opinion.” (Ibid.)
dissent’s view, the prosecution would be “require[d] . . . to call all of the laboratory
experts” whose labors contributed to a reported test result. (Ibid.)
       Critically, Justice Breyer believed that placing burdensome restrictions on the kind
of scientific evidence at issue there “could undermine, not fortify, the accuracy of
factfinding at a criminal trial.” (Williams, supra, ___ U.S. at p. ____ [132 S.Ct. at
p. 2251].) He noted, as an example, that autopsy results might become impossible to
prove if the examining pathologist died. (Ibid.) Moreover, such restrictions could
“increase the risk of convicting the innocent” by increasing the cost of presenting
laboratory tests and thus reducing the willingness or ability of prosecuting authorities to
rely on them. (Ibid.) Without such evidence, states might be forced to rely on less
reliable means of identification, such as eyewitness testimony. (Ibid.) Concerns such as
these led Justice Breyer to “consider reports such as the DNA report before us
presumptively to lie outside the perimeter of the Clause as established by the Court’s
precedents.” (Ibid.)
       Justice Breyer’s concerns have no parallels where a police department’s “gang
expert” freely recapitulates incriminating extrajudicial statements, gleaned by himself and
his fellow officers through the questioning of gang members and others, in support of
opinions that the defendant is a member of a gang or that the charged offense was
committed for a gang’s benefit. Nor is there any risk that excluding such evidence will
reduce the “accuracy of factfinding” with respect to the defendant’s gang membership or
the gang-relatedness of a crime. Typically the most reliable evidence of these matters
will be the defendant’s own words and conduct, including gang-related tattoos or other
regalia, and direct admissions. The opinions of third parties—such as a girlfriend’s
mother—are simply piling on.10


                 10
                  Indeed, it is difficult to know why the statement from the girlfriend’s
          mother was introduced unless it was to conjure in jurors’ minds the highly
       I conclude the use made of basis evidence in this case would be held by a majority
of the Supreme Court to violate the confrontation clause, provided the evidence at issue
were testimonial. I turn now to that question.
   IV. Testimonial Character
       For an extrajudicial statement to offend the confrontation clause under Crawford it
must not only be offered for its truth but must also be “testimonial” in character.
(Crawford, supra, 541 U.S. at pp. 53-54.) In Williams, five justices concluded that the
statements there at issue were not testimonial. Four of them did so on the ground that, to
be found testimonial, a statement’s “primary purpose” must be to “accus[e] a targeted
individual of engaging in criminal conduct.” (Williams, supra, ___ U.S. at p. ____ [132
S.Ct. at p. 2242]; see id. at p. ___ [132 S.Ct. at p. 2244].) Justice Alito concluded that
“the use at trial of a DNA report prepared by a modern, accredited laboratory ‘bears little
if any resemblance to the historical practices that the Confrontation Clause aimed to
eliminate.’ ” (Id. at p. ____ [132 S.Ct. at p. 2244], quoting Michigan v. Bryant (2011)
562 U.S.___, ___ [131 S. Ct. 1143, 1167] (conc. opn. of Thomas, J.).)
       The foregoing rationale cannot be applied to the present case. In ostensible
support of his opinions, Sergeant Livingston cited numerous statements made to him and
other officers by declarants, often unidentified, concerning defendants’ supposed
membership and role in gangs and their activities in association with those gangs. There
was no suggestion that any of these statements were taken by police to meet an ongoing
emergency. (See Michigan v. Bryant, supra, 562 U.S. ___ [131 S. Ct. 1143].) They were
manifestly gathered by police in anticipation of future gang prosecutions of precisely the
type now before us. Indeed some of them were gathered in investigating this very case.
Thus Sergeant Livingston testified that defendants Zavala and Rodriguez were not only
“influential members of the Shalu Garden gang” but were “the two primary people

          prejudicial image of a distraught parent whose child had fallen into the clutches
          of a vicious miscreant.
planning the crime.” (Maj. opn. at p. 25, ante.) This information, he said, was “based
upon ‘prior contacts, speaking with other people, reviewing police reports.’ ” (Maj. opn.
at p. 25, ante.) It is obvious that at least some of this information must have come from
interrogations relating specifically to the present offense.11
       The trial court recognized that some of the material cited by Sergeant Livingston
might be “testimonial” in character, but apparently concluded that it did not matter
because basis evidence was categorically exempt from the constraints imposed by the
confrontation clause. In this I believe the court erred. I would therefore reverse unless I
could say that the admission of this evidence was harmless.
   V. Prejudice
       A. Insubstantiality of Evidence of Gang-Relatedness
       Where evidence has been admitted in violation of the confrontation clause, the
judgment must be reversed unless we can say that the error was harmless beyond a
reasonable doubt. (People v. Geier (2007) 41 Cal. 4th 555, 608, citing Chapman v.

                 11
                      Again my colleagues describe me as “assum[ing]” that many of the
          extrajudicial gang-related statements conveyed by Sergeant Livingston were
          testimonial. (Maj. Opn., ante at p. 83, ante.) Again this is not an “assumption”
          but an inference drawn from the nature of the statements related and such other
          circumstances as can be gleaned from the record. And again, any deficiencies
          in the record in this regard appear at least partly attributable to the manner in
          which the trial court conducted the trial, and in particular its insistence that all
          objections be made off the record, which made it much more difficult than it
          would otherwise have been for counsel to conduct foundational voir dire to
          determine the precise source and character of the statements recited. In a
          perfect world, counsel would have approached the bench and demanded such
          voir dire with respect to every extrajudicial statement the witness mentioned. I
          am confident that the trial court would quickly have tired of that exercise in
          light of its manifest view—which the majority apparently shares—that the
          question whether the statements were testimonial was academic, since they
          were admissible in any event for a nonhearsay purpose. Given these
          circumstances, the majority’s reliance on counsel’s failure to conclusively
          establish the testimonial character of the statements would compel me to write
          separately even if I agreed with its treatment of the case in other respects.
California (1967) 386 U.S. 18, 24 (Chapman), Delaware v. Van Arsdall (1986) 475 U.S.
673, 681, and Neder v. United States (1999) 527 U.S. 1, 18.)
       I assume there was sufficient competent evidence to establish that defendants
robbed Mitchell French on July 23, 2008. The expert testimony was principally
addressed to prove two elements of the gang enhancement, i.e., that the crime was
“committed for the benefit of, at the direction of, or in association with a[] criminal street
gang, [and] with the specific intent to promote, further, or assist in . . . criminal conduct
by gang members.” (Pen. Code, § 186.22, subd. (b)(1).) Broadly read, this language
could operate any time the defendant aided and abetted in the perpetration of a crime by
persons he knows are members of a street gang. Courts have recognized, however, that
“Not every crime committed by gang members is related to a gang.” (People v. Albillar
(2010) 51 Cal. 4th 47, 60; see id. at p. 62, italics in original [finding “substantial evidence
that defendants came together as gang members to attack Amanda M. and, thus, that they
committed these crimes in association with the gang”]; see People v. Ochoa (2009) 179
Cal. App. 4th 650, 663 [gang enhancement “cannot be sustained based solely on
defendant’s status as a member of the gang and his subsequent commission of crimes”];
People v. Albarran (2007) 149 Cal. App. 4th 214, 227 (Albarran) [judgment reversed
where only evidence supporting gang-related motive for shooting was “the fact of
Albarran’s gang affiliation”].)
       It may also be that even if all of the proscribed hearsay had been excluded, the
evidence would have been sufficient to sustain the gang enhancement. (But see People v.
Ramon (2009) 175 Cal. App. 4th 843, 850-853 [expert testimony alone is not sufficient to
sustain a gang enhancement, and facts cited by expert in support of opinion did not make
it substantial evidence]; In re Frank S.(2006) 141 Cal. App. 4th 1192, 1199 [to similar
effect]; People v. Ferraez (2003) 112 Cal. App. 4th 925, 931 [enhancement was sustained
by circumstances in conjunction with expert opinion, but opinion alone would not have
been sufficient].) The pertinent inquiry is not whether the jury could have sustained the
enhancement without the objectionable evidence, but whether it would have done so—or
more precisely, whether it appears beyond a reasonable doubt that it would have done so.
I find the evidence of gang-relatedness so vague and equivocal that I cannot help but
doubt that the jury would have found that element had it not been exposed to the
inflammatory hearsay recited by the gang expert in violation of the defendants’ right to
confrontation.
       The first factor cited by the expert in favor of a finding of gang-relatedness was
that the crime was planned by “two influential members of Shalu Gardens.” This fact is
simply the logical result of two subsidiary factual propositions: the crime was planned
before it was perpetrated, and two of the planner/perpetrators were gang members. In
other words, this factor is little more than a restatement of the fact of gang membership.
Sergeant Livingston’s testimony was pervaded by this reliance on logical corollaries or
rhetorical restatements of the same fact to create an illusion of additional substance, along
with references to abstract generalities that did not appear, or were not shown to be,
applicable to the facts at bar.
       He next alluded to the fact that, as he put it, the robbers “gather[ed] resources”
from gang members, in that they “need[ed] transportation to go commit the robbery so
members of San Jose Unidos [we]re called to provide transportation.” This was
apparently based on statements to police by the witness R.B., who was present when the
robbery was planned, that Zavala and Rodriguez—whom he called Mark and J-Dog—
talked about needing “stolen cars” to perpetrate the robbery, and raised the possibility of
getting them from Hensley (Peanut) who was asserted to belong to an allied gang. This
testimony seems extraordinarily weak for a number of reasons. First, it only describes
the planning discussions, not the crime as actually perpetrated. The statute does not
penalize a defendant for planning a gang-related crime. It penalizes him for committing a
crime in association with or for the benefit of a gang. Moreover the only gang-
relatedness this testimony points to directly is Hensley’s supposed membership in a gang.
If the planners’ own gang membership did not make the crime gang-related, it is difficult
to see how someone else’s membership in a different gang—someone who might furnish
cars—could make it gang-related.
       Sergeant Livingston suggested that these facts fitted within a larger generalization,
i.e., that gangs will often cooperate with one another in committing crimes “especially
when it relates to—by Nuestra Familia,” a prison gang he described as a kind of umbrella
or parent organization to all of the Norteño gangs. But I can find no hint in the record
that Nuestra Familia had anything to do with this case, and no evidence of any
cooperation between the planners’ gang and Peanut’s, or any other, gang—or indeed, of
involvement by any gang, as a gang—in this offense. Sergeant Livingston testified that
gang members may sometimes procure “resources, like weapons, vehicles” from “another
gang that you may associate with or have friends with,” but there is no evidence that this
happened here. All the evidence showed was that the planners contemplated procuring
stolen vehicles from a supposed member of another gang. The specification that the cars
be stolen might suggest that their procurement would involve concerted activity—though
even this seems speculative—but so what? The only car shown to have been actually
procured for the crime as executed was borrowed by Hensley from a female friend.
Unless she was a gang member—and for that matter, even if she was—it is difficult to
see how his borrowing a car from her constituted “gathering resources” from an
associated gang. Once again the only gang connection was membership—in this case,
Hensley’s.
       From there Sergeant Livingston’s testimony descended into flights of illogic that I
find both chilling and absurd. Thus he cited, in support of a finding of gang-relatedness,
evidence that one of the planners had said he would not be afraid to use a gun during the
robbery.12 This supported a finding of gang-relatedness, he claimed, because “[i]f you’re

                12
                  R.B. testified that Zavala, whom the witness knew as Little Savage or
         Mark, said that “if he had to shoot somebody to do this robbery, he’d do it.”
squeamish about using a gun, you’re not going to garner much respect in the gang
community but if you tell them ahead of time, ‘I have no problem shooting somebody if I
need to,’ then, you know, you’re basically making that statement. [¶] And if you’re
called on it and you need to shoot somebody during the course of that crime, you’re
basically expected to do that because you said that you would do that. And if you don’t
do it, you’re not going to gain as much respect within that gang ’cause you’re basically
kind of showing you’re a coward and not following through with what you said.”
       In other words, Sergeant Livingston opined that a professed willingness to use a
gun, as well as its actual use, supported a finding of gang-relatedness because these
things would enhance one’s reputation in a gang. But young men hardly have to belong
to a gang to feel that they enlarge themselves by talking and acting tough. One would
expect this behavior to be especially prevalent among the class of young men willing to
seriously contemplate the commission of violent felonies. Willingness to boast of such
matters hardly points to gang involvement. The Brave Little Tailor of the Brothers
Grimm famously boasted of killing “seven at one blow.” Was that evidence that his
subsequent exploits were performed with or for a gang? The inference proposed by the
sergeant embodies something akin to that most fundamental of logical errors, affirming
the consequent. It may very well be that gang members like to boast of their willingness
to do violence because it will enhance their reputations in the gang. It does not follow
that everyone boasting of such willingness is thereby acting for, with, or on behalf of any
gang to which he may belong.
       Presenting a somewhat more complex picture was Sergeant Livingston’s attempt
to justify an inference of gang-relatedness from the fact that the victim was engaged in
selling marijuana. He testified, “[W]hat will happen is if gang members know of specific
targets, and in this case I’ll reference what we call drug rips, gangs are involved with the
sales of controlled substances so they oftentimes know who are holding quantities of
controlled substances so if they don’t want to be involved in buying their own or selling
their own and they want to come up on money quick, they will just go rob a drug dealer.
[¶] So oftentimes, what will happen is somebody within the gang may already know of a
drug dealer, they’ll identify that person, and then they’ll plan to do the robbery from
there. And it’s—they target drug dealers specifically because more often than not, they
won’t contact the police because the person’s committing a felony themselves selling
drugs so they know that the person most likely isn’t going to call the police, and even if
they do, they probably won’t cooperate with the police, much less take the stand and be
truthful on the stand. They know that they’re probably going to try to cover up what they
were actually doing. [¶] And then also, if the fear’s instilled into them that they’re
dealing with a gang member, now they have to, you know, dealing—deal with the fact
they’re going to have to sell drugs in the same area or same county as active gang
members who robbed them so the chances of them actually testifying against them is
pretty slim.” (Italics added.)
       The sergeant thus offered three reasons the robbery of a drug dealer supports a
finding of gang-relatedness: (1) gangs have superior intelligence regarding who is
engaged in drug dealing; (2) drug dealers are unlikely to report crimes or cooperate with
authorities because of the inevitable disclosure of their own criminal conduct; and
(3) drug dealers are afraid to cooperate because they must continue to do business in or
near the gang’s territory. These are interesting propositions but they had scarcely any
factual connection to this case. First, there was no suggestion that the victim was
targeted as the result of gang intelligence. On the contrary, while R.B. professed at trial
not to remember who came up with the idea of robbing French, he acknowledged that he
himself knew French was a dealer because he had bought marijuana from him—and that
he declined to be involved in the robbery because he hoped to preserve that relationship,
in addition to avoiding the risk that French could identify him. He acknowledged that
Kyle Moneyhun, who was also present during the planning of the robbery, knew that
French was a dealer. He thought he recalled accompanying Michelle Stojkovic to
purchase marijuana from French, but denied any recollection that it was she who
nominated French as a robbery victim. He thought it was probably Moneyhun who did
so “‘cause only him and I knew him.” The record thus strongly suggests, if it does not
conclusively prove, that the information on which the robbery was based had nothing to
do with any gang intelligence but was derived from the personal knowledge of one or
more persons at the planning meeting.
       I readily see the logic in expecting that a drug dealer will be reluctant to report a
robbery for fear of himself becoming a target of unwanted official attention. But that
logic is completely divorced from any gang affiliation of the perpetrator. Anyone else
might readily target a drug dealer for the same reason. The fact that a gang member
decides to rob someone whom a friend has identified as a drug dealer has virtually no
logical tendency to show that the ensuing robbery was done in association with or for the
benefit of the gang to which he belongs.
       Of the victim-related factors cited by Sergeant Livingston, the only one having
any genuine gang relationship is the idea that a drug dealer, or any other victim of a crime
by persons known to be gang members, may be afraid to report the crime, or cooperate in
its investigation and prosecution, because of the perceived risk that other gang members
may retaliate. But had the robbers here intended to rely on their gang association to
intimidate the victim in this manner, they might at least have taken the trouble to inform
the victim that they were, or knew, gang members. The closest they came to doing so
was the cryptic cliché “You don’t know who you’re [messing or] fucking with,”
apparently uttered not by any of the defendants, or any obvious gang member, but by a
“girl” who accompanied them when they cased the victim’s premises. The extent to
which this hackneyed utterance served to intimidate French is perhaps best reflected in
the fact he not only testified against defendants but exhibited such open hostility and
defiance toward them in court as to trigger a motion for mistrial.
       The perpetrators’ failure to openly brand the robbery as a gang undertaking
contrasts sharply with cases in which gang members have vociferously announced their
gang affiliations, thereby explicitly identifying a crime as a gang venture. (See, e.g.,
People v. Miranda (2011) 192 Cal. App. 4th 398, 404 [before shooting victim, defendant’s
companion asked victim’s gang affiliation and identified self as “ ‘San Fer’ ”]; id. at
p. 412 [Expert testified that “[w]hen a gang member announces his gang affiliation
during commission of a crime, the entire gang is benefited by an enhanced reputation.”];
People v. Valdez (1997) 58 Cal. App. 4th 494, 499 [participants in gang caravan got out of
vehicles “yell[ing] ‘norte,’ ‘fourteen,’ and gang names”].) Here it never seemed to occur
to the robbers to announce their gang affiliations. If anything, the intimidation factor
cited by Sergeant Livingston—depending as it necessarily does on the victim’s
knowledge that the perpetrator is a gang member—supports an inference in this case that
the robbery was not committed in association with a gang, but was carried out for the sole
personal benefit of its participants. (See Albarran, supra,. 149 Cal.App.4th at p. 227
[expert testified that gang member “gains such respect if his identity (or the identity of
his gang) becomes known to the victim(s), within the gang community and/or the
neighborhood,” but record contained “no signs of gang member’s efforts in that regard—
there was no evidence the shooters announced their presence or purpose—before, during
or after the shooting”]; In re Daniel C. (2011) 195 Cal. App. 4th 1350, 1363 [crime could
not enhance gang’s reputation, as posited by police expert, where “nothing in the record
indicate[d] that appellant or his companions did anything while in the supermarket to
identify themselves with any gang, other than wearing clothing with red on it,” and “there
was no evidence that Chamblee or any of the other persons who witnessed the crime
knew that gang members or affiliates were involved”].).
       Next the sergeant asserted that robbing a drug dealer was a good way for gang
members to “come up on money quick.” He may as well have cited the robbers’ beer
drinking as evidence of gang relatedness, since I have no doubt that drinking a beer is a
good way for gang members to quench a thirst, quick. Testimony so easily ridiculed
should be recognized for what it is: ridiculous. Evidence that money was being stolen
for the gang, or that the robbers would contribute a tithe to gang coffers, would support
the proffered inference. But the mere fact that gang members committed robberies to get
cash does not distinguish them or their robberies in any way from non-gang robbers or
robberies. Here again, the actual evidence showed no gang connection beyond
membership. Indeed Sergeant Livingston described the planners as “talking about doing
a robbery because they need[ed] money.” (Italics added.) This motive has no more
relation to gang membership or association than it does to eye color.
       The facts properly adduced to establish a gang-related purpose here appear weaker
than those found insufficient in Albarran, supra, 149 Cal.App.4th at pages 227-228. The
defendant there was charged with crimes and a gang enhancement on evidence that he
and another young man fired a volley of shots at a house where a party was taking place.
The prosecutor had no percipient witnesses concerning any gang-related purpose for the
crime, instead relying entirely on the testimony of a police gang expert. In support of his
opinion he cited three factors: “(1) the shooting occurred in Palmdale; (2) it occurred at a
party and gang members often commit crimes during parties; and (3) more than one
shooter was involved.” (Id. at p. 221.) He also testified that the defendant’s gang was
involved in “an active gang war” and that an occupant of the targeted house belonged to
another gang, though he was unfamiliar with the latter and unaware of any rivalry
between it and the defendant’s gang. (Ibid.) After the prosecutor referred extensively to
the defendant’s gang involvement, the jury sustained the gang enhancement. The trial
court, however, set the enhancement aside for want of substantial evidence. On appeal,
the defendant contended that the court should have granted a new trial on the underlying
charge because of the prejudicial effect of the gang evidence introduced in support of the
enhancement.
         The Court of Appeal found the introduction of the gang evidence so prejudicial
that it rendered the trial fundamentally unfair in violation of the federal guarantee of due
process. In discussing the rationale on which the evidence had been admitted, the court
rejected the prosecutor’s claim that “the motive for the shooting was to gain respect and
enhance the shooter’s reputation.” (Albarran, supra, 149 Cal.App.4th at p. 227.) “On
the contrary,” the court continued, “the motive for the underlying crimes . . . was not
apparent from the circumstances of the crime. The shooting occurred at a private
birthday party . . . . [T]here was no evidence the shooters announced their presence or
purpose—before, during or after the shooting. There was no evidence presented that any
gang members had ‘bragged’ about their involvement or created graffiti and took credit
for it. In fact, at the [Evidence Code] section 402 hearing Deputy Gillis conceded he did
not know the reason for the shooting, though he had ‘heard’ that gang members were
present at the party. There is nothing inherent in the facts of the shooting to suggest any
specific gang motive. In the final analysis, the only evidence to support the respect
motive is the fact of Albarran’s gang affiliation.” (Ibid.; fn. omitted.) Given these facts,
the tendency of the expert’s testimony to inflame the jury against the defendant rendered
the trial of the underlying charges fundamentally unfair.
         B. Ineffectuality of Limiting Instruction
         Nor do I think the prejudicial effect of this evidence was reduced to any
appreciable degree by the limiting instruction the trial court gave to the jury at the time of
Sergeant Livingston’s testimony.13


                      13
                      The court instructed: “Ladies and Gentlemen, during the course of
            this witness’ testimony, you either have heard or may hear that he relies on
            statements by others. To the extent that you hear what those statements are,
            those statements are only offered to form the basis of his opinion as things that
            he relied upon in forming his opinion.
         “Those statements are not offered for the truth of the matter that is said to him or said that he relies upon,
and they cannot be considered by you for their truth. You can only consider the statement insofar as it makes sense
to you that he relies upon it and forms the basis of his opinion. “Okay?
         There is an oft-repeated judicial shibboleth to the effect that limiting instructions
of this kind are presumed to be effective. (See, e.g., People v. Waidla (2000) 22 Cal. 4th
690, 725 [“The presumption is that limiting instructions are followed by the jury.”];
People v. Coffman (2004) 34 Cal. 4th 1, 43-44; People v. Osorio (2008) 165 Cal. App. 4th
603, 618 [“In the absence of evidence to the contrary, we presume the jury followed the
court’s instructions.”].)14 As discussed below, I believe this presumption has been
applied far more freely than can be justified by the competing concerns at stake. But
whatever its proper scope, it can hardly apply here, because the trial quite explicitly told
jurors, in its concluding instructions, that they must determine the truth or falsity of any
“information” on which the gang expert had relied. The court instructed that “[i]n
evaluating the believability of an expert witness,” the jury must “consider the expert’s
knowledge, skill, experience, training, and education, the reasons the expert gave for any
opinion, and the facts or information on which the expert relied in reaching that
opinion.” (Italics added.) Worse, the court went on immediately to tell the jury that it
“must decide whether information on which the expert relied was true and accurate.”


        “I know that that’s a little bit complex to some, for lack of a better word, but that is the reason that those
statements are permitted into court. They’re not offered for the truth; they’re only offered, and only can be
considered by you, to support the witness’ opinion, and you’ll get more instructions about that at the end of the
case.”
                      14
                        I find it rather disingenuous to suggest that in a proper case a
             defendant might be able to present “evidence to the contrary.” I am unable to
             imagine how a record could ever be realistically expected to contain evidence
             that an admonition had failed to cure prejudice, given that the most probable
             forms of prejudice consist of psychological effects of which jurors themselves
             are likely to be unconscious. Even if one or more jurors self-consciously chose
             to disregard such an instruction, how would such defiance ever become a matter
             of record? (See Evid. Code, § 1150, subd. (a) [prohibiting admission of
             evidence “concerning the mental processes by which [the verdict] was
             determined”]; People v. Morris (1991) 53 Cal. 3d 152, 231 [“ ‘[A] verdict may
             not be impeached by inquiry into the juror’s mental or subjective reasoning
             processes, and evidence of what the juror ‘felt’ or how he understood the trial
             court's instructions is not competent.’ ”], disapproved on another point in
             People v. Stansbury (1995) 9 Cal. 4th 824, 830, fn. 1.)
(Italics added.) No attempt was made to qualify this statement as it applied to basis
evidence. Taken literally—and the jurors had no reason to take it otherwise—this
instruction told them to decide not only whether the hearsay report of a defendant’s
girlfriend’s mother was something on which the expert could reasonably rely, but
whether that report was true.
       This logically obliterated whatever curative effect the limiting instruction during
trial might otherwise have had. At best jurors were forced to choose between two
conflicting directives. One, given nearly two weeks before they retired to deliberate,
rested on the challenging concept—“a little bit complex to some,” as the trial court
acknowledged—that basis evidence was not offered for “the truth,” but only “to form the
basis of [the expert’s] opinion as things that he relied upon in forming his opinion.” (See
fn. 13, ante.) Then, as part of their final, formal instructions immediately before retiring,
they received the far simpler instruction to “decide whether information on which the
expert relied was true and accurate.” Can anyone doubt which of these directives the jury
was more likely to follow? At a very minimum, the later instruction created a conflict in
the treatment of basis evidence which is more than sufficient to dispel any presumed
curative effect that the earlier instruction might otherwise have had.
       As a more general matter, I believe we have gone overboard in our reliance on the
presumption of cure to insulate from substantive judicial review rulings that expose jurors
to prejudicial matter. Indeed I find a curious discrepancy between our rote reliance on
that presumption as a basis for rejecting claims of error, and the recognition, in a different
appellate context, that the actual benefits of such an instruction may be so “questionable”
that a defendant may quite reasonably elect to forego them. (People v. Hernandez (2004)
33 Cal. 4th 1040, 1053 [finding that counsel did not render ineffective assistance by
failing to request an instruction limiting jury’s use of gang evidence].) Our Supreme
Court has repeatedly stated that a defense attorney may reasonably elect not to request a
limiting instruction because it would only “ ‘emphasize the evidence’ ” it supposedly
neutralizes. (Ibid., quoting People v. Freeman (1994) 8 Cal. 4th 450, 495; see People v.
Maury (2003) 30 Cal. 4th 342, 394; People v. Hawkins (1995) 10 Cal. 4th 920, 942,
overruled on another point in People v. Lasko (2000) 23 Cal. 4th 101, 110.)
       If counsel can reasonably believe that an admonition would be ineffectual—even
counterproductive—perhaps the facility with which courts have “presumed” otherwise
should be reconsidered. Certainly the presumption should be cautiously applied where
federal constitutional interests are at stake. The United States Supreme Court has not
shown an inclination to entrust cherished constitutional rights to such legal fictions. (See
Williams, supra, ___ U.S. at p. ____ [132 S.Ct. at p. 2256] (conc. opn. of Thomas, J.),
citing Bruton v. United States (1968) 391 U.S. 123 [“we have held that limiting
instructions may be insufficient in some circumstances to protect against violations of the
Confrontation Clause”].) Here the fictive presumption that a limiting instruction “cures”
any improper incrimination otherwise flowing from inadmissible evidence coincides with
the logical fiction that extrajudicial statements offered solely to explain an expert’s
opinion are, for that reason, not offered for the truth of the matter asserted. If both of
these fictions are given free play in applying the rule of Crawford, then the protections
afforded by the confrontation clause are puny indeed.
       It seems to me that the bucket-loads of incriminating hearsay introduced here in
violation of defendants’ right to confront witnesses must have had an inflammatory effect
upon the jury. I believe that the staggering illogic of much of Sergeant Livingston’s
testimony would have been more readily perceived by a jury that had not been prejudiced
against the defendants in this manner. I certainly cannot pronounce the evidence
harmless beyond a reasonable doubt. I must therefore conclude that the judgment is
marred by reversible error.
                                        CONCLUSION
       I am relieved at the prospect that confrontation clause jurisprudence, as
reconfigured and revitalized in Chapman and its progeny, may at last put a stop to
practices I have long viewed as antithetical to our most fundamental precepts of criminal
justice. I would not wait for the United States Supreme Court to condemn these
practices; I would seize this opportunity to step back from the precipice and restore the
right of criminal defendants—even the most feared and despised—to face their accusers.
                                 ______________________________________
                                               RUSHING, P.J.